Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 1 of 138 PageID# 9630




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


  AMAZON.COM, INC. and AMAZON DATA
  SERVICES, INC.,

                                 Plaintiffs,

  v.

  WDC HOLDINGS LLC dba NORTHSTAR
  COMMERCIAL PARTNERS; BRIAN
                                                               Case No. 1:20-CV-484
  WATSON; STERLING NCP FF, LLC;
  MANASSAS NCP FF, LLC; NSIPI
                                                               Hon. Liam O’Grady
  ADMINISTRATIVE MANAGER; NOVA WPC
                                                               Hon. Theresa Buchanan
  LLC; WHITE PEAKS CAPITAL LLC;
  VILLANOVA TRUST; CARLETON NELSON;
  CASEY KIRSCHNER; ALLCORE
  DEVELOPMENT LLC; FINBRIT HOLDINGS
  LLC; CHESHIRE VENTURES LLC; JOHN
  DOES 1-20,

                                 Defendants.


                      ANSWER OF DEFENDANT CHESHIRE VENTURES, LLC

         Defendant Cheshire Ventures, LLC (“Cheshire” or “Defendant”) answers the Verified

  Second Amended Complaint by Amazon.com and Amazon Data Services, Inc. as follows

  (repeating Plaintiffs’ allegations for ease of reference).


                                       PRELIMINARY STATEMENT

         1.      This case is about a massive fraud and kickback scheme to obtain illegal
                 profits on over $500 million in Amazon development projects in this District
                 alone. The defendants are sophisticated professionals who used commercial
                 real estate transactions and a web of shell entities to hide their criminal
                 enterprise, which is the subject of ongoing internal and federal
                 investigations.

         RESPONSE: Cheshire denies the allegations in Paragraph 1.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 2 of 138 PageID# 9631




           2.       Amazon’s investigation began late last year, when one defendant’s former
                    employee reported the scheme to the company. Until then, the defendants
                    were able to conceal their misconduct because, in part, two of their leaders
                    are former managers in Amazon’s real estate division.

           RESPONSE:           Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 2 about Amazon and therefore denies the same.1 Cheshire denies the

  remaining allegations in Paragraph 2.

           3.       For at least two years, these former transaction manager (“TMs”) Carleton
                    Nelson and Casey Kirschner (the “TM Defendants”) colluded with a broad
                    network of real estate developers, LLCs, and other co-conspirators (the
                    “RICO Defendants”[], to commit wire fraud, honest services fraud, money
                    laundering, and other unlawful acts.

           RESPONSE: Cheshire denies the allegations in Paragraph 3.

           4.       The RICO Defendants engaged in these acts under cover of at least 11
                    commercial real estate lease and purchase transactions in Northern
                    Virginia, all of which the TM Defendants shepherded through Amazon’s
                    internal approval process in exchange for multi-million dollar kickbacks
                    and bribes. The TM Defendants were at the center of the overall scheme
                    (the “RICO Enterprise”) covering both lease and purchase transactions.
                    Amazon previously described these transactions as comprising the Lease
                    Transaction Enterprise and the Direct Purchase Enterprise. But Amazon’s
                    ongoing investigation and public government filings have uncovered
                    evidence that all of these transactions are part of a broader enterprise
                    scheme centered around the TM Defendants. This RICO Enterprise
                    involved multiple unlawful acts undertaken in furtherance of a common
                    purpose over a period of several years that included recurring kickbacks
                    and bribes on Amazon lease and purchase transactions in Virginia, as well
                    as use of unlawful proceeds to continue and broaden the enterprise to target
                    additional transactions with Amazon, its business partners, and other
                    victims and markets. Accordingly, this complaint uses the terms “Lease
                    Transactions” and “Direct Purchases” to describe the previously alleged
                    Virginia lease and purchase transactions, as well as the additional
                    transactions and conduct alleged herein as part of the broader RICO
                    Enterprise.
  1
            Throughout the Complaint, Plaintiffs often make generalized allegations about actions and alleged
  misconduct by groups of defendants without attributing any specific action to any specific individual. For purposes of
  this Answer, unless specifically admitted, Cheshire asserts that it lacks sufficient knowledge and information about
  actions taken by other defendants contained in any such generalized group allegation, and its denials are based on the
  entities’ knowledge, information, and beliefs. For the avoidance of doubt, Cheshire specifically denies that it
  committed or was aware of any other defendant committing any crime, engaging in any conspiracy, or committing
  any other misconduct that would give rise to the claims in this Complaint.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 3 of 138 PageID# 9632




         RESPONSE:         Cheshire admits that the complaint uses the terms “Lease Transactions”

  and “Direct Purchases” to refer to specified transactions. Cheshire denies the remaining allegations

  in Paragraph 4.

         5.      The scope and persistence of this RICO Enterprise spanned several
                 jurisdictions, scores of entities and transactions in interstate commerce,
                 and development projects worth more than half a billion dollars. All of the
                 affected transactions unlawfully and unjustly benefitted from the RICO
                 Defendants at the expense of Amazon, its business partners, and innocent
                 investors. And Plaintiffs and their partners reasonably and detrimentally
                 relied on the RICO Defendants’ unlawful statements, omissions, and
                 conduct concerning deal terms, opportunities, relationships, costs, fees, and
                 market data for years. This and other misconduct by the RICO Defendants
                 proximately caused Plaintiff to suffer direct financial harm from project
                 costs inflated by at least kickbacks, fraud, and mismanagement, irreparable
                 injury resulting from site and relationship disruptions, and ongoing harm
                 from the RICO Defendants’ anti-competitive manipulation and inflation of
                 relevant market data.

         RESPONSE: Cheshire denies the allegations in Paragraph 5.

         6.      In the Lease Transaction portion of the RICO Enterprises, the TM
                 Defendants received kickbacks in exchange for rigging Amazon’s award of
                 at least nine major commercial lease transactions to other RICO
                 Defendants, most notably corrupt developer Brian Watson and Northstar
                 Commercial Partners (“Northstar Defendants”[]). The Northstar
                 Defendants alone expected to make “over $60 million” on these
                 transactions, for which they agreed to pay the TM Defendants tens of
                 millions in kickbacks. The kickbacks were laundered through all or some of
                 Defendants Villanova Trust, AllCore Development LLC, Finbrit Holdings
                 LLC, Cheshire Ventures LLC, as well through non-defendant trusts and
                 accounts held or created by the TM Defendants and/or their lawyer, Rodney
                 Atherton of Ergo Law in Arvada, Colorado.

         RESPONSE. Cheshire denies the remaining allegations in Paragraph 6.

         7.      In the Direct Purchase portion of the RICO Enterprise, the TM Defendants
                 received seven-figure kickbacks on at least two transactions collectively
                 worth nearly $200 million. In the first transaction, defendants White Peaks
                 Capital and NOVA WPC LLC (the “White Peaks Defendants”) realized
                 approximately $18 million in unjust and inflated profits from a so-called
                 $116 million “flip sale” to Amazon in mid-2019, (“White Peaks
                 Purchase”), Ex. 1. On information and belief, the TM Defendants and
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 4 of 138 PageID# 9633




                Northstar Defendants together received at least $6 million of the unjust
                gains from this “flip sale” in kickback payments. On the second transaction,
                the TM Defendants and their accomplices inflated by at least $10 million
                the price of a property (“the Blueridge Property”) Amazon purchased in
                late-2019 for $83 million. To facilitate the inflated sale and launder their
                kickbacks and other illicit gains on this transaction (“Blueridge Sale”), the
                TM Defendants interposed an investment company called the Blueridge
                Group, owned by TM Defendant Nelson’s contact Herb Glimcher, to buy
                the property for $73 million before flipping it to Amazon for $83 million.
                On information and belief, portions of the $10 million in unjustly inflated
                “flip” proceeds were subsequently paid to the TM Defendants and their co-
                conspirator LLCs, including Nelson-controlled entities AllCore and
                Cheshire Ventures. Both of the Direct Purchase transactions were procured
                or otherwise tainted by the TM Defendants’ self-dealing in furtherance of
                an ongoing scheme to defraud Amazon or otherwise unlawfully coopt its
                business opportunities.

         RESPONSE: Cheshire denies the allegations in Paragraph 7 and specifically denies that

  Cheshire was “paid” any money by the White Peaks Defendants or the Blueridge Group.

         8.     In December 2019, a former Northstar employee blew the whistle on
                Defendants’ RICO Enterprise, which Amazon and federal prosecutors
                continue to investigate. Ex. 2. Amazon filed this action for emergency relief
                based on information that Northstar’s CEO, Defendant Brian Watson,
                presented an imminent threat to the preservation of evidence and assets
                central to this case after the FBI executed a warrant at his home. Ex. 3. This
                evidence resulted in the Court’s April 28 Temporary Restraining Order and
                June 5 Preliminary Injunction in this action.

         RESPONSE:       Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 8 about other named defendants or any Northstar employees and therefore

  denies the same. Cheshire denies the remaining allegations in Paragraph 8.

         9.     As detailed below, several defendants have defied the Court’s injunction
                even as the information about government proceedings proliferate and
                evidence of the RICO Defendants’ unlawful activities continues to grow.
                Amazon’s prior complaints and the Court’s Preliminary Injunction were
                based on several incriminating conversations and files, including a
                recovered file that Casey Kirschner tried to delete from his company laptop,
                evidencing the kickback scheme underlying the Lease Transaction portion
                of the RICO Enterprise. Amazon has since obtained further evidence of the
                Direct Purchase portion of the RICO Enterprise. Exs. 5-7, 9. And Amazon’s
                continuing investigation as well as public government forfeiture filings have
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 5 of 138 PageID# 9634




                recently elucidated the RICO Defendants’ use of wire transfers and various
                co-defendant LLCs, as well as trust and other accounts controlled by
                attorney Atherton, to further, and conceal, criminal acts as well as
                violations of civil law including fraud, market manipulation, and breach of
                fiduciary and contractual duties in violation of federal statutes, state law,
                and the RICO Defendants’ contracts with Amazon.

         RESPONSE:       Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 9 about other named defendants or Amazon’s internal investigation and

  therefore denies the same. Cheshire denies the remaining allegations in Paragraph 9.

         10.    Notably, public government forfeiture filings this summer[] show that,
                between “August 2018 and December 2019, $9,194,580.50 in fraud
                proceeds were” laundered through Villanova Trust and/or other entities,
                and “credited to a First Western Trust Bank account ending in 3698
                maintained for” the benefit of the TM Defendants. Ex. 12 ¶ 15. Amazon’s
                investigation also revealed information that the TM Defendants used a
                Virginia civil engineering consultant Johnny Lim and his company, E2M
                Properties LLC, as a conduit for the seven-figure kickback they received on
                the White Peaks transaction. And it revealed the TM Defendants’ use of
                Blueridge Group to facilitate Amazon’s purchase of the artificially price-
                inflated Blueridge Property. Further, Amazon’s internal investigation
                uncovered evidence that the TM Defendants have used at least co-defendant
                LLCs AllCore and Cheshire to perpetuate the RICO Enterprise since TM
                Defendant Nelson was terminated from Amazon in June 2019.

         RESPONSE:       Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 10 about Amazon’s internal investigation and therefore denies the same.

  Cheshire denies the remaining allegations in Paragraph 10 .

         11.    Among other things, Amazon’s ongoing investigation has also uncovered
                evidence that the TM Defendants received or sought prohibited gifts and
                benefits, including kickbacks, from Northstar, White Peaks, and other third
                parties in exchange for the TM Defendants’ steering Amazon opportunities
                to them, and utilized the proceeds of their unlawful activities for personal
                gain.

         RESPONSE:       Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 11 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 6 of 138 PageID# 9635




         12.    On information and belief, the TM Defendants also had responsibility or
                influence over other commercial real estate opportunities that Amazon
                engaged or explored in other states, including Ohio, South Carolina, and
                Tennessee. These opportunities, and other aspects of the [redacted] as yet
                unknown to Amazon, remain the subject of Amazon’s ongoing investigation.
                In the meantime, the amended claims herein address all of the foregoing
                misconduct, which supports maintaining -- and potentially expanding -- the
                preliminary injunction the Court entered on June 5, 2020.

         RESPONSE:       Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 12 and therefore denies the same.

                                                PARTIES

         13.    Plaintiff Amazon.com, Inc. is located at 410 Terry Avenue North, Seattle,
                WA, 98109, and through its subsidiaries employs more than 10,000
                individuals (with plans for many more) and has extensive investments and
                assets in the Commonwealth.

         RESPONSE: Cheshire admits that Amazon.com, Inc. is located at 410 Terry Avenue

  North, Seattle, WA, 98109 and that Amazon employs more than 10,000 individuals. Cheshire lacks

  sufficient information and knowledge regarding the remaining allegations contained in Paragraph

  13 and therefore denies the same.

         14.    Plaintiff Amazon Data Services, Inc., a subsidiary of Amazon.com, Inc., is
                a Delaware corporation located at 410 Terry Avenue North, Seattle, WA
                98109, and among other things operates many large Amazon facilities in
                Virginia and other U.S. states.

         RESPONSE: Cheshire admits the allegations in Paragraph 14.

         15.    Northstar is a “privately held, full-service real estate investment and asset
                management company headquartered in Denver, Colorado, USA,
                specializing in the development, acquisition, and redevelopment of
                commercial real estate assets throughout the United States.” Ex. 13.
                Northstar is located at 1999 N. Broadway, Suite 3500, Denver, CO 80202.

         RESPONSE: Cheshire admits that Northstar is a “privately held, full-service real estate

  investment and asset management company” but lacks sufficient information and knowledge

  regarding the remaining allegations in Paragraph 15 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 7 of 138 PageID# 9636




         16.    Defendant Brian Watson is the Founder and Chief Executive Officer of
                defendant Northstar Commercial Partners. On information and belief,
                Watson resides at 8 Churchill Drive, Englewood, CO 80113.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 16 and therefore denies the same.

         17.    Defendant Casey Kirschner is a former Real Estate Transaction Manager
                for Amazon.

         RESPONSE: Cheshire admits the allegations in Paragraph 17.

         18.    On information and belief, Casey Kirschner resides at 635 Alvarado Ln.
                North, Minneapolis, MN 55447.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 18 and therefore denies the same.

         19.    Defendant Carleton Nelson is a former Real Estate Transaction Manager
                for Amazon and was Casey Kirschner’s supervisor at Amazon.

         RESPONSE:        Cheshire admits that Mr. Nelson is a former Real Estate Transaction

  Manager for Amazon. Cheshire admits that Mr. Nelson acted as Mr. Kirschner’s supervisor for

  some period of time during his tenure at Amazon.

         20.    On information and belief, Nelson resides at 4025 S.W. Thistle Street,
                Seattle, WA 98136-2368.

         RESPONSE: Cheshire denies the allegations in Paragraph 20.

         21.    Defendant Nelson goes by the names of “Carleton” and “Carl.” See, e.g.,
                Ex. 1 at 2; Dkt. 135-4.

         RESPONSE: Cheshire admits the allegations in Paragraph 21.

         22.    Defendants Sterling NCP FF, LLC, Manassas NCP FF, LLC and NSIPI
                Administrative Manager are entities formed and controlled by Defendants
                Watson and Northstar for purposes of executing the Virginia site
                transactions at issue in this suit.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 8 of 138 PageID# 9637




         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 22 and therefore denies the same.

         23.    Defendants Sterling NCP FF, LLC and Manassas NCP FF, LLC are limited
                liability companies formed and existing in the Commonwealth of Virginia.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 23 and therefore denies the same.

         24.    Defendant Villanova Trust is a trust formed and existing in the State of
                Tennessee. On information and belief, Villanova Trust was formed by
                Rodney Atherton, an attorney doing business at ErgoLaw, located at 6879
                W. 52nd Ave., Suite 203, Arvada, CO 80002.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 24 and therefore denies the same.

         25.    On information and belief, the Villanova Trust was formed by Mr. Atherton
                to facilitate the transfer of funds to the TM Defendants from Northstar in
                return for their role in assisting Northstar to obtain the Lease Transactions,
                and to conceal from Amazon the TM Defendants’ receipt of fees derived
                from the Lease Transactions.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 25 and therefore denies the same.

         26.    On information and belief, Villanova Trust, which was previously located
                at 16 Compton Trace, Nashville, TN 37215, Ex. 14, is now located at 3924
                Wallace Lane, Nashville, TN 37215.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 26 and therefore denies the same.

         27.    Villanova Trust received payments from Defendant Northstar related to the
                RICO Enterprise while the TM Defendants were employed by Amazon.

         RESPONSE:        Cheshire denies the existence of a RICO enterprise. Cheshire lacks

  sufficient information and knowledge regarding the allegations contained in Paragraph 27 and

  therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 9 of 138 PageID# 9638




         28.    During the period in suit, the TM Defendants had primary responsibility for
                directing Amazon real estate identification and selection in Virginia,
                including on the Lease Transaction and Direct Purchase deals at issue in
                this suit.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 28 and therefore denies the same.

         29.    Amazon terminated Nelson’s employment in June 2019 based on violations
                of Amazon’s Code of Conduct, unrelated to this litigation.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 29 and therefore denies the same.

         30.    On information and belief, at the time of his termination from Amazon,
                Nelson was under financial stress.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 30 and therefore denies the same.

         31.    The conduct that led to Nelson’s termination was not his first offense. In
                October 2017, Nelson was given a warning for violating Amazon’s policies.
                Despite this warning, Nelson, who was by then certainly aware of the
                policies, engaged in professional misconduct leading to an investigation
                that resulted in his termination from Amazon.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 31 and therefore denies the same.

         32.    Amazon terminated Casey Kirschner’s employment in April 2020 based on
                its investigation to that point substantiating the 2019 whistleblower report
                from a former Northstar affiliate alleging his participation in the kickback
                scheme that is the subject of this suit.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 32 and therefore denies the same.

         33.    Defendants White Peaks Capital LLC and NOVA WPC LLC are Delaware
                limited liability companies that on information and belief are located at
                11364 Mesa Verde Lane, Parker, CO 80138, potentially with subsequent or
                additional locations in Henderson, NV.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 10 of 138 PageID# 9639




         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 33 and therefore denies the same.

         34.    Two former Northstar employees, Kyle Ramstetter and Will Camenson,
                served, respectively, as Managing Director and Manager of White Peaks
                Capital LLC and NOVA WPC LLC.

         RESPONSE:       Cheshire admits that Kyle Ramstetter is a former Northstar employee.

  Cheshire lacks sufficient information and knowledge regarding the remaining allegations

  contained in Paragraph 34 and therefore denies the same.

         35.    White Peaks Capital LLC and NOVA WPC LLC were used to effectuate the
                White Peaks Purchase with Amazon as part of the Direct Purchase conduct
                at issue in this suit.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 35 and therefore denies the same.

         36.    Defendant AllCore Development LLC is a limited liability company
                organized and registered in Wyoming on March 27, 2018, with a principal
                mailing address of 6870 W 52nd Avenue, Suite 203, Arvada, CO 80002.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 36 and therefore denies the same.

         37.    AllCore was organized by, and remains registered to, Mr. Atherton, an
                attorney doing business as ErgoLaw at the Colorado address above.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 37 and therefore denies the same.

         38.    On information and belief, the TM Defendants retains or otherwise engaged
                Mr. Atherton to organize AllCore Development LLC for the benefit of the
                TM Defendants and to facilitate and conceal their illicit gains. On
                information and belief, after his termination from Amazon, Defendant
                Nelson directed Mr. Atherton to organize two other LLCs, which are also
                Defendants in this action, Cheshire Ventures LLC and Finbrit LLC.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 11 of 138 PageID# 9640




         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 38 and therefore denies the same.

         39.    Defendant Cheshire Ventures LLC is a limited liability company formed and
                organized in Wyoming on June 27, 2019, with a principal office address of
                1908 Thomas Avenue, Cheyenne, WY 82001, and a mailing address of 6870
                W 52nd Avenue, Suite 203, Arvada, CO 80002.

         RESPONSE: Cheshire admits the allegations in Paragraph 39.

         40.    Cheshire Ventures was organized by, and remains registered to, Mr.
                Atherton, an attorney doing business as ErgoLaw at the Colorado address
                above.

         RESPONSE:        Cheshire admits the allegations in Paragraph 40 and admits that it is

  standard practice for corporations (including Amazon) to designate registered agents.

         41.    On information and belief, Mr. Atherton was retained or otherwise engaged
                to organize Cheshire Ventures LLC for the benefit of the TM Defendants
                and to facilitate and conceal their illicit gains.

         RESPONSE: Cheshire denies the allegations in Paragraph 41.

         42.    Defendant Finbrit Holdings LLC is a limited liability company formed and
                organized in Wyoming on September 3, 2019, with a principal office
                address of 1740 Dell Range, Suite H414, Cheyenne, WY 82009, and a
                mailing address of 6870 W 52nd Avenue, Suite 203, Arvada, CO 80002.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 42 and therefore denies the same.

         43.    Finbrit Holdings was organized by, and remains registered to, Mr.
                Atherton, an attorney doing business as ErgoLaw at the Colorado address
                above.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 43 and therefore denies the same.

         44.    On information and belief, Mr. Atherton was retained or otherwise engaged
                to organize Finbrit Holdings LLC for the benefit of the TM Defendants and
                to facilitate and conceal their illicit gains.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 12 of 138 PageID# 9641




          RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 44 and therefore denies the same. .

          45.     Doe Defendants 1-20 are individuals and/or entities responsible for some
                  or all of the practices, acts, conduct, and occurrences alleged herein, either
                  as actual perpetrators or co-conspirators, aiders and abettors, officers,
                  directors, and/or managing agents with the knowledge, control, authority,
                  direction, and/or ratification of the other RICO Defendants. Plaintiffs will
                  propose further amendments to this Complaint alleging the true names and
                  capacities of the DOE Defendants, and the roles they played, once further
                  information about their participation in the RICO Enterprise is
                  ascertained.

          RESPONSE:         Cheshire denies the existence of a RICO enterprise. Cheshire lacks

  sufficient information and knowledge regarding the allegations contained in Paragraph 45 and

  therefore denies the same.

                           SUBJECT MATTER JURISDICTION AND VENUE

          46.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 because
                  the case arises under the laws of the United States, including the Racketeer
                  Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq., the
                  Robinson-Patman Act, 15 U.S.C. § 13, and Article III, section 2, clause 1,
                  of the U.S. Constitution, which extends federal judicial power to “all Cases,
                  in Law and Equity, arising under this Constitution [or] the Laws of the
                  United States, “including the grant in Section 11 of the Judiciary Act of
                  1789 of original federal equity jurisdiction over cases involving more than
                  $500 between a citizen of the state where suit was brought and a citizen of
                  a different state.

          RESPONSE:         Cheshire denies that there are any acts or omissions that support the

  jurisdiction of this Court.

          47.     The Court has supplemental jurisdiction over all of Plaintiffs’ state law
                  claims under 28 U.S.C. § 1367 because they arise from, and constitute part
                  of, the same case or controversy that gives rise to Plaintiffs’ federal claims.

          RESPONSE:         Cheshire denies that there are any acts or omissions that support the

  jurisdiction of this Court.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 13 of 138 PageID# 9642




          48.     This Court may declare the legal rights and obligations of the parties in this
                  action under 28 U.S.C. § 2201 because this action presents an actual
                  controversy within the Court’s.

          RESPONSE:         Cheshire denies that there are any acts or omissions that support the

  jurisdiction of this Court.

          49.     Venue is proper in this district under 28 U.S.C. § 1391(b) because it is a
                  district in which Plaintiff maintains headquarters and/or substantial
                  business operations, is the district in which all or many of the affected
                  properties are located, and is the district in which a substantial or
                  significant number of the acts giving rise to the action occurred.

          RESPONSE:         Cheshire denies that there are any acts or omissions that support the

  jurisdiction of this Court.

          50.     Venue is also proper in this judicial district under 28 U.S.C. § 1391(c)
                  because Defendants are subject to personal jurisdiction here.

          RESPONSE: Cheshire denies the allegations in Paragraph 50.

                                       PERSONAL JURISDICTION

          51.     Exercise of jurisdiction over Defendants Sterling NCP FF, LLC, Manassas
                  NCP FF, LLC, and NOVA WPC, LLC is reasonable and proper in this
                  District because these Defendants are citizens of the Commonwealth of
                  Virginia and because they conduct extensive business activities within
                  Virginia. For Amazon’s claims for violations of 18 U.S.C. § 1962 and
                  Virginia state law, exercise of jurisdiction over these Defendants is proper
                  pursuant to 18 USC. 28 U.S.C. § 1965(a).

          RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 51 and therefore denies the same.

          52.     Exercise of jurisdiction over Defendants WDC Holdings LLC, Brian
                  Watson, NSIPI Administrative Manager, White Peaks Capital LLC,
                  Villanova Trust, Carleton Nelson, Casey Kirschner, AllCore Development,
                  LLC, Finbrit Holdings LLC and Cheshire Ventures, LLC is reasonable and
                  proper in this District pursuant to 18 U.S.C. § 1965(b). The ends of justice
                  require application of the nationwide service provisions of 18 U.S.C. §
                  1965(b) because there is no district in which all of these Defendants could
                  otherwise be tried together. For Amazon’s state claims, exercise of
                  jurisdiction over these Defendants is proper pursuant to Va. Code Ann. §
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 14 of 138 PageID# 9643




                8.01-328.1. These Defendants have knowingly and purposefully transacted
                business in the Commonwealth of Virginia, contracted to supply services of
                things in Virginia, caused tortious injury in Virginia by acts or omissions in
                and out of Virginia, and have an interest in real property in Virginia.
                Further, there is a substantial nexus between their purposeful availment of
                the Virginia forum and Amazon’s claims. Ex. 15. Notably, several
                Defendants visited Virginia to view potential and actual Amazon real
                property sites as well as review and execute lease contracts, and utilized
                instrumentalities located in Virginia and the Eastern District of Virginia to
                carry out the acts of which Amazon complains. Defendants thereafter
                affirmatively directed actions at Virginia and the Eastern District of
                Virginia by making payments and maintaining business operations here to
                obtain illicit investment, management, and other benefits on several
                Virginia commercial development projects.

         RESPONSE: Cheshire denies the allegations in Paragraph 52 as stated.

                                      FACTUAL ALLEGATIONS

         53.    This Second Amended Complaint details how two Amazon former TMs,
                together with various real estate developers and LLCs, abused their
                positions and conspired to cheat Amazon out of millions of dollars by
                coordinating a far-reaching RICO Enterprise with numerous co-
                conspirators and victims, all for their own personal financial gain.

         RESPONSE: Cheshire denies the allegations in Paragraph 53.

                              AMAZON REAL ESTATE INVESTMENTS

         54.    As relevant here, Amazon carefully selects and develops real estate
                locations that will support its various supply chain operations and other
                business operations, including [redacted]and warehouses.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 54 and therefore denies the same.

         55.    During the period in suit, Amazon has invested heavily in sites in Virginia
                as well as Ohio and California.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 55 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 15 of 138 PageID# 9644




         56.    Amazon has also executed or explored real estate transactions in other
                states in which Defendants have had access to company information and
                initiatives.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 56 and therefore denies the same.

         57.    A large collection of the sites at issue in this suit are located in this District
                in Northern Virginia, where Amazon has invested heavily in acquiring and
                developing new facilities on land that Amazon has either purchased or
                leased with the assistance of third parties involved in various commercial
                real estate activities.

         RESPONSE: Cheshire admits that real estate parcels at issue in this complaint are located

  in Northern Virginia. Cheshire lacks sufficient information and knowledge regarding the

  remaining allegations contained in Paragraph 57 and therefore denies the same.

         58.    Amazon has obtained real estate in and around Dulles, Virginia through
                two customary real estate deal structures: (i) build-to-suit lease
                transactions; and (ii) direct purchase transactions.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 58 and therefore denies the same.

         59.    In build-to-suit lease transactions, Amazon identifies the type of location
                that would be suitable for an Amazon facility and partners with a
                commercial real estate developer that is willing to find, acquire, and
                develop the land for Amazon. Typically, the developer purchases the land
                and builds the basic shell of the facility (i.e., the external structure), and
                Amazon then leases the land and shell from the developer for a period of
                years and designs, builds, and operates the inside of the facility to suit its
                relevant business needs.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 59 and therefore denies the same.

         60.    The total lease payments to the landlord-developer are typically calculated
                to compensate the developer for: (i) the cost of the land; (ii) the construction
                cost of the shell; (iii) a negotiated percentage yield on the cost of the land
                and shell; and (iv) the developer’s operating expenses to act as landlord.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 16 of 138 PageID# 9645




         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 60 and therefore denies the same.

         61.    Amazon and/or its affiliates also purchase land outright and subsequently
                build Amazon facilities on these sites.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 61 and therefore denies the same.

         62.    Amazon has a multi-step process for selecting suitable land for both lease
                and purchase transactions that relies on market and internal diligence by
                Amazon real estate TMs such as Casey Kirschner and Nelson.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 62 and therefore denies the same.

         63.    Following extensive initial site diligence, an Amazon TM will present the
                site and financials for “spend” approval based on evidence and
                representations that the site meets relevant business needs and that its price
                aligns with relevant market norms.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 63 and therefore denies the same. .

  I.   THE TM DEFENDANTS’ PAY-TO-PLAY SCHEME

         64.    The TM Defendants abused their positions of trust at Amazon by steering
                lucrative contracts and/or business opportunities to co-conspirators in
                exchange for kickbacks and other benefits they concealed from Amazon in
                violation of the law and company contracts and policies.

         RESPONSE: Cheshire Ventures lacks sufficient information and knowledge regarding

  the allegations contained in Paragraph 64 and therefore denies the same. .

         65.    The RICO Defendants are commercial real estate companies and
                professionals that include at least one investment firm (WDC Holdings,
                d/b/a Northstar, as well as its owner and alter ego, Brain Watson), various
                limited liability companies (Defendants Sterling NCP FF LLC, Manassas
                NCP FF LLC, White Peaks Capital LLC, NOVA WPC LLC, AllCore
                Development LLC, Finbrit Holdings LLC, Cheshire Ventures LLC, E2M
                Properties LLC), and a bank trust (Villanova Trust), that conspired with the
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 17 of 138 PageID# 9646




                TM Defendants to exploit Amazon real estate transactions to derive illicit
                financial gains at the expense of Amazon and its partners or investors.

         RESPONSE: Cheshire Ventures lacks knowledge and information sufficient to respond

  to the allegations in Paragraph 65 about other named defendants and therefore denies the same.

  Cheshire Ventures denies the remaining allegations in Paragraph 65.

         A. TM Defendant Nelson Recruits Casey Kirschner to Amazon

         66.    During the period in suit, the TM Defendants served as Amazon’s two
                primary TMs for real estate site identification and selection in Virginia.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 66 and therefore denies the same.

         67.    Nelson also had responsibility for real estate site identification in other
                geographies across the Americas (the United States, Canada, and
                Central/South America).

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 67 and therefore denies the same.

         68.    The TM Defendants previously worked together at the Royal Bank of
                Canada, and Nelson recruited Casey Kirschner to Amazon’s real estate
                group and served as his mentor and supervisor.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 68 and therefore denies the same. .

         69.    Casey Kirschner reported exclusively to Nelson from November 8, 2017
                until June 15, 2019, when Nelson was terminated for misconduct.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 69 and therefore denies the same.

         70.    Throughout his tenure at Amazon, Casey Kirschner’s responsibilities
                included selecting commercial real estate development partners for Amazon
                projects, including and specifically Defendant Northstar for the Virginia
                lease projects at issue in this suit.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 18 of 138 PageID# 9647




         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 70 and therefore denies the same.

         71.    At the time of Nelson’s termination, Casey Kirschner served as a Principal
                Real Estate Manager with primary responsibility for Amazon’s portfolio in
                Northern Virginia. See Ex. 16.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 71 and therefore denies the same.

         72.    As detailed below, these comments - combined with reports from a
                confidential information that the TM Defendants’ misconduct included an
                elaborate kickback scheme involving Casey Kirschner’s brother Christian
                -- identified Casey Kirschner as a significant risk to the company and the
                integrity of ongoing investigations into the Defendants’ unlawful activities.
                Amazon thus kept its internal investigation highly confidential and
                arranged for Casey Kirschner to transition his responsibilities to other
                personnel before his employment was terminated April 2, 2020.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 72 and therefore denies the same.

         B. The TM Defendants Create a Pay-to-Play Scheme for Amazon Work

         73.    While at Amazon, the TM Defendants conspired to steer lucrative company
                contracts, business opportunities, and proprietary or otherwise
                competitively sensitive business information to third parties who provided
                or agreed to provide the TM Defendants with personal benefits in exchange
                thereof.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 73 and therefore denies the same.

         74.    On information and belief, Nelson continued to work with Casey Kirschner
                to steer Amazon contracts, business opportunities, and proprietary or
                otherwise competitively sensitive information to third parties after his
                termination from Amazon.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 74 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 19 of 138 PageID# 9648




         75.    The benefits the TM Defendants received as a result of their unlawful
                conduct took many forms, including kickbacks benchmarked to various
                transaction fees and funneled through multiple shell entities, disguised lump
                sum payouts on Amazon transactions, and lavish trips or reciprocal
                agreements to steer real estate sale or development opportunities to the TM
                Defendants and their affiliates.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 75 and therefore denies the same.

         76.    The full scope of the TM Defendants’ misconduct is not yet known, but
                centered around abusing their positions with Amazon to establish a pay-to-
                play platform for directing company business and resources to third parties
                who would provide them with personal benefits they concealed from
                Amazon and its partners.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 76 and therefore denies the same.

         77.    The TM Defendants were able to conceal their unlawful activities because
                they exploited their positions to evade company controls on transaction
                approvals, by knowingly misrepresenting the transactions and concealing
                kickbacks they had embedded into the deals.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 77 and therefore denies the same.

         78.    Site diligence is conducted largely through external brokers and agents who
                report property and market details to Amazon real estate TMs - here the
                TM Defendants for the period and transactions in suit.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 78 and therefore denies the same.

         79.    As noted, Amazon TMs have primary responsibility for presenting site
                diligence and financials for transactional “spend” approval based on
                evidence and representations that a site meets relevant business needs and
                its price aligns with relevant market norms.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 79 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 20 of 138 PageID# 9649




         80.    On information and belief, the TM Defendants exploited this process and
                abused their positions to conspire with third parties on site diligence inputs,
                and then manipulated the site presentations within Amazon to secure
                approval for steering contracts, transactions, and business opportunities to
                co-conspirators who would provide the TM Defendants with payments or
                other personal benefits.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 80 and therefore denies the same.

         81.    For example, the TM Defendants’ presentations on several of the Northstar
                sites represented that the proposed prices were “below market” based on
                data points the TM Defendants selected, including what they described as
                “recent site acquisitions made by [Amazon] competitors and other
                [relevant] developers.”

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 81 and therefore denies the same.

         82.    The TM Defendants are able to do this because the lease and purchase
                transactions involved in their scheme are complex and involve months of
                diligence and a multitude of data points, contracts, and fee structures linked
                to dynamic markets and business needs the TM Defendants were in a
                position to manipulate based on their inside knowledge of Amazon’s
                confidential information, business records, controls and processes.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 82 and therefore denies the same.

         83.    The Northstar Lease Transactions alone involved the purchase,
                development, and lease of nine different properties over a two-year period
                based on pricing data the TM Defendants were in a position to influence
                directly, through third parties, and through the selection of prior market
                “comparables” that, on information and belief, may themselves have been
                inflated or otherwise tainted by Defendants’ unlawful schemes. The TM
                Defendants knew this, and, thus, on information and belief, the use of those
                certain, selected “comparables” by the TM Defendants caused Amazon to
                pay inflated prices for the properties at issue.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 83 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 21 of 138 PageID# 9650




         84.    Each of these properties was in turn subject to a host of contracts and
                development budgets that provided the TM Defendants with opportunities
                to conceal improper payments in the form of leasing, development,
                acquisition, management, or other fees or invoices related to Amazon’s
                overall project cost and expenditures.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 84 and therefore denies the same.

         85.    These contracts just on the Northstar Lease Transactions involved no less
                than 50 different parties involved in project development, project finance,
                tenancy, and miscellaneous project support services (such as insurance and
                site maintenance) over a multi-year period.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 85 and therefore denies the same.

         86.    Amazon’s investigations of these transactions is ongoing, but has already
                revealed evidence that the TM Defendants and their co-conspirators
                successfully concealed their use of certain contracts and fees to execute
                their unlawful schemes.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 86 and therefore denies the same.

         87.    Notably and as detailed below, Defendants used acquisition, broker,
                development, management, and other project fees to fund kickbacks to
                Villanova Trust that Defendants were able to conceal as a result of the TM
                Defendants’ position with Amazon.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 87 and therefore denies the same.

         88.    For example, Northstar’s equity partner IPI questioned some of the fee
                provisions in the Northstar Leases as unusual, but the Northstar Defendants
                represented that the structure reflected Amazon’s approval and
                preferences.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 88 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 22 of 138 PageID# 9651




         89.    IPI did not have a reason to contest the Northstar Defendants’ position until
                Northstar’s COO approached IPI earlier this year to report the concerns
                that IPI relayed to contacts within Amazon independent of the TM
                Defendants.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 89 and therefore denies the same.

         90.    These and other reports of the Defendants’ conspiracy revealed that the TM
                Defendants misrepresented and/or concealed from Amazon their receipt of
                kickbacks, post-closing payments, fee shares, and other valuable benefits
                they obtained by abusing their positions within the company and converting
                corporate funds and opportunities to benefit themselves and their co-
                Defendants.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 90 and therefore denies the same. .

         91.    The TM Defendants’ internal recommendations and valuation assessments
                of the properties at issue in this suit were thus all necessarily infected by
                material misrepresentation or concealment of their personal benefits or
                “shares” in the transactions.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 91 and therefore denies the same.

         92.    These fraudulent aspects of the transactions caused harm to Amazon wholly
                apart from any discrete misrepresentations or omissions the TM Defendants
                made about the market price, market comparables, or acquisition terms on
                the parcels and contracts in issue.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 92 and therefore denies the same.

         93.    Amazon would not, under any circumstances, have approved the real estate
                transactions it entered into with the Defendants had Amazon been aware of
                their undisclosed conflicts of interest and unlawful referral and other
                arrangements.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 23 of 138 PageID# 9652




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 93 about other named defendants and therefore denies the same. Cheshire

  denies any remaining allegations in Paragraph 93.

         94.    The TM Defendants concealed their communications evidencing their
                misuse of corporate information and opportunities and their receipt of
                prohibited personal benefits through the use of personal emails and chats,
                meetings and trips, and assistance from third parties, including Mr.
                Atherton and a network of shell entities.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations contained in Paragraph 94 and therefore denies the same.

         95.    On information and belief, the TM Defendants used the proceeds of their
                unlawful enterprise, laundered through various trust and third party
                accounts, to support some or all of three Wyoming limited liability
                companies -- Defendants AllCore, Finbrit, and Cheshire Ventures - they
                formed while at least one of them was still employed at Amazon.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 95 about other named defendants and therefore denies the same. Cheshire

  denies the remaining allegations in Paragraph 95.

         96.    On information and belief, AllCore received proceeds from the unlawful
                enterprise and the TM Defendants in turn used funds from AllCore for their
                personal benefit.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 96 and therefore denies the same.

         97.    On information and belief, AllCore was formed for the purpose of allowing
                the TM Defendants to receive funds that flowed through the Villanova Trust
                and from Villanova Trust through various entities into AllCore and related
                entities - all to facilitate the TM Defendants to access the Northstar
                kickbacks while employees of Amazon.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 97 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 24 of 138 PageID# 9653




         98.    On information and belief, the TM Defendants’ share of the kickbacks
                received from Northstar were wired through Villanova Trust to another
                trust organized by Mr. Atherton and ultimately to Defendant AllCore,
                through which the TM Defendants used the Northstar funds for their
                personal benefits and accessed at least some funds under the guise of loans.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 98 and therefore denies the same.

         99.    Mr. Atherton is an attorney barred in Colorado who was previously
                suspended from practice from November 15, 2013 to February 25, 2014,
                Ex. to, due to violations of five separate Colorado Rules of Professional
                Conduct in connection with financial transactions.[] Mr. Atherton
                reportedly assisted clients to exploit a Colorado conservation easement
                program to obtain millions of dollars in state and federal tax credits. See
                Ex. 51. Bank accounts held in Mr. Atherton’s name also have been the
                subject of forfeitures related to the government’s investigation into the
                scheme that is the subject of this suit. See. Ex. 52.

         RESPONSE: Cheshire admits that Mr. Atherton is an attorney barred in Colorado.

  Cheshire lacks sufficient information and knowledge regarding the remaining allegations

  contained in Paragraph 99 and therefore denies the same.

         100.   On information and belief, the TM Defendants knowingly participated in
                this scheme and hired Mr. Atherton specifically to facilitate this scheme.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 100 and therefore denies the same.

         101.   The TM Defendants did not disclose the existence of these entities-- AllCore,
                Finbrit and Cheshire Ventures - to Amazon.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 101 and therefore denies the same.

         102.   The TM Defendants concealed their affiliation to AllCore, Finbrit and
                Cheshire Ventures by engaging Mr. Atherton to organize them and appear
                as the sole contract on their registration documents.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 25 of 138 PageID# 9654




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 102 about other named defendants and therefore denies the same.

  Cheshire denies the remaining allegations in Paragraph 102.

         103.   Defendant AllCore LLC was formed in March 2018, shortly after the TM
                Defendants facilitated the award of at least two Virginia lease contracts to
                Northstar, and Defendant Watson reformed his referral agreement with
                Casey Kirschner’s brother Christian to require “referral” payments on the
                lease transactions to be paid directly to Defendant Villanova Trust.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 103 and therefore denies the same.

         104.   The Cheshire Ventures and Finbrit LLCs were likewise formed in Wyoming
                in June 2019 and September 2019, respectively, immediately following
                Nelson’s termination from Amazon and Casey Kirschner’s assumption of
                Nelson’s portfolio and responsibilities in Amazon’s real estate division.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 104 about other named defendants and therefore denies the same.

  Cheshire admits only that Cheshire was formed in Wyoming in June 2019. Cheshire denies the

  remaining allegations of Paragraph 104.

         105.   All three Wyoming LLCs - AllCore, Finbrit, and Cheshire Ventures - were
                formed and organized by Mr. Atherton.

         RESPONSE: Cheshire admits only that Mr. Atherton filed organizational documents that

  speak for themselves. Cheshire lacks knowledge and information sufficient to respond to the

  remaining allegations in Paragraph 105.

         106.   On information and belief, one or both of the TM Defendants had a
                preexisting relationship with Mr. Atherton and retained or otherwise
                engaged him to organize the LLCs for the TMs’ benefit.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 26 of 138 PageID# 9655




         RESPONSE:        Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 106 about other named defendants and therefore denies the same.

  Cheshire denies the reminaing allegations in Pargraph 106.

         107.   On information and belief, the TM Defendants planned to use AllCore to
                continue misappropriating Amazon information or opportunities for their
                own benefit after they were terminated from Amazon, and used the proceeds
                of their unlawful activities to fund AllCore, Finbrit, and/or Cheshire as
                vehicles for their personal gain and platforms for soliciting and rewarding
                co-conspirators who helped them profit from Amazon information or
                opportunities at the company’s expense.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 107 about other named defendants and therefore denies the same.

  Cheshire denies the remaining allegations in Paragraph 107.

         108.   Due to the nature of their positions with the company and the transactions
                they handled, the TM Defendants were able to conceal all of these activities
                from Amazon until a confidential informant formerly associated with
                Defendant Northstar exposed part of their scheme in December 2019.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 108 and therefore denies the same.

         C. Confidential Informant 1 Reports Defendants’ Kickback Scheme

         109.   On or about December 2, 2019, an individual formerly affiliated with
                Defendant Northstar (“Informant 1”) emailed an Amazon executive and
                asked whether Amazon “[w]ould . . . care to hear about a couple of
                [Amazon] employees who have taken kick backs in excess of $8,000,000
                maybe as high as $50,000,000[?]” Ex. 2.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 109 and therefore denies the same.

         110.   During a series of phone calls with members of Amazon’s legal compliance
                team in late 2019 and early 2020, Informant 1 claimed to have personal
                knowledge of Northstar’s payment of millions of dollars in kickbacks on
                Defendants’ real estate transactions with Amazon, and stated his belief that
                the scheme had been ongoing since January 2018.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 27 of 138 PageID# 9656




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 110 and therefore denies the same.

         111.   Informant 1 specifically alleged that Defendants Watson and Northstar
                agreed to pay a percentage of all revenue Northstar received on Amazon
                deals to Villanova Trust, of which TM Defendant Casey Kirschner’s
                brother, Casey Kirschner, was the trustee.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 111 and therefore denies the same.

         112.   The payments from Northstar to Villanova Trust were made pursuant to a
                kickback agreement, styled as a “referral agreement,” executed by
                Northstar’s CEO Brian Watson and Christian Kirschner. Informant 1 also
                specifically alleged that Northstar, at the direction of its CEO Brian
                Watson, had caused payments to be made to the TM Defendants in return
                for their directing certain lease transactions to Northstar, under which
                Northstar would act as Amazon’s commercial real estate development
                partner for those transactions.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 112 and therefore denies the same.

         113.   Allegation 113. The Northstar Defendants’ own filings in this action
                corroborate this account and establish that in 2018, in connection with their
                execution of their first Lease Transactions with Amazon, Watson
                specifically reformed a prior referral agreement with Christian Kirschner
                to direct payments on the Amazon projects directly to Villanova Trust. Dkts.
                39-40; 99.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 113 and therefore denies the same.

         114.   Financial records further corroborate that Villanova Trust then funneled
                the kickbacks to accounts maintained for the benefit of the TM Defendants.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 114 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 28 of 138 PageID# 9657




         115.   Allegation 115. Informant 1 asserted that Defendant Brian Watson was
                directly involved in the formation of this scheme, including through
                revisions to Northstar’s referral agreement with Villanova Trust and its sole
                Trustee Christian Kirschner, whom Watson recently described as “one of
                [his] best friends.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 115 and therefore denies the same.

         116.   Informant 1 provided Amazon with evidence of at least $4.6 million in
                payments from Northstar to Villanova Trust as of December 14, 2018, and
                estimated that total payments that would be payable from Northstar to
                Villanova Trust could amount to $30-40 million through late 2019, and over
                $50 million over the life of the relevant commercial leases.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 116 and therefore denies the same.

         117.   The federal forfeiture action the United States filed in this District on June
                1 corroborates the subsequent transfer of several million dollars of these
                funds from Villanova Trust to at least one First Western Trust account held
                for the benefit of the TM Defendants, which Casey Kirscher then used to
                fund the personal real estate project at issue in the forfeiture action.

         RESPONSE:        Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 117 and therefore denies the same.

         118.   Informant 1 further disclosed that, in addition to Brian Watson, other
                Northstar personnel may have had knowledge and/or involvement in the
                kickback scheme.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 118 and therefore denies the same.

         119.   Informant 1 provided Amazon with several documents, including what
                appeared to be a partially redacted email string between defendant Watson
                and other Northstar employees, in which Watson requested a report on the
                total fees Northstar had paid to Villanova Trust. Informant 1 also provided
                what he described as a draft of the referral/kickback agreement between
                Northstar and Villanova that facilitated Defendants’ kickback scheme on
                the Lease Transactions.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 29 of 138 PageID# 9658




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 119 and therefore denies the same.

         120.   Informant 1 separately provided Amazon with information about fraud and
                kickbacks on the White Peaks Purchase, including that two former
                Northstar employees used Defendants White Peaks Capital LLC and NOVA
                WPC LLC to facilitate that transaction through the same Amazon TMs that
                facilitated the Lease Transactions. These activities were memorialized in
                recorded conversations and payment records.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 120 and therefore denies the same.

         121.   Informant 1’s report in December 2019 prompted an immediate and
                extensive internal investigation that remains ongoing and continues to
                uncover additional evidence of the RICO enterprise involving Virginia
                development projects and potentially involving transactions in at least four
                other states.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 121 and therefore denies the same.

          D. The TM Defendants’ Pay-To-Play Scheme Furthered the Unlawful RICO
             Enterprise

         122.   Since December 2019, Amazon has uncovered significant evidence of the
                RICO Defendants’ pay-to-play scheme and its connection to multiple
                unlawful enterprise activities involving real estate lease and purchase
                transactions at Amazon’s expense, including the conduct relating to Lease
                Transactions and Direct Purchases as alleged in Amazon’s initial
                complaint, First Amended Complaint and elaborated herein.

         RESPONSE:         Cheshire lacks sufficient information and knowledge to respond to

  allegations about Amazon’s investigation and therefore denies the same. Cheshire denies the

  remaining allegations in Paragraph 122.

         123.   The internal investigation prompted by Confidential Informant 1’s
                December 2019 report encompassed a review of the TM Defendants’
                company records, including an examination of Casey Kirschner’s Amazon
                laptop.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 30 of 138 PageID# 9659




         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 123 and therefore denies the same

         124.   This examination revealed that Casey Kirschner copied approximately 375
                documents onto a USB device the night before he surrendered the laptop for
                the requested IT scan.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 124 and therefore denies the same.

         125.   Many of these files referenced confidential Amazon business transactions,
                including on the Northstar Virginia sites. MacDonald Decl. ¶¶ 3–4.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 125 and therefore denies the same.

         126.   The Amazon IT inspection of Casey Kirschner’s electronic files identified a
                remnant file in the Recycle Bin of his laptop, with a partial file name reading
                “Downloads\Villanova Trust Executed.pdf.” A metadata inspection
                indicated that the file was saved to the laptop Downloads folder on or about
                May 8, 2019, but was subsequently deleted from the laptop.

         RESPONSE. Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 126 and therefore denies the same.

         127.   Amazon’s IT inspection of Casey Kirschner’s company files also uncovered
                a spreadsheet that appeared to be a rough calculation of the fees Casey
                Kirschner and his co- conspirators expected and agreed to receive on six
                different build-to-suit deals, including “Shaw Rd.,” “Quail Ridge,”
                “Manassas,” “Lerner,” “Route 50,” and “DTC.” Id. at ¶¶ 5, 18; Ex. 10.

         RESPONSE:         Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 127 and therefore denies the same.

         128.   The referenced fees on these transactions, several of which concern
                Northstar- affiliated Lease Transaction sites, total $37.1 million, with the
                author’s total “Share” indicated as $14.5 million. Ex. 10. The spreadsheet
                was recovered from the laptop’s Recycle Bin, indicating an attempt to delete
                the file. See MacDonald Decl. ¶ 18.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 31 of 138 PageID# 9660




         RESPONSE:          Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 128 and therefore denies the same.

         129.    Amazon found other suspicious information in Casey Kirschner’s files,
                 including an Outlook back-end AppData folder containing a Northstar
                 spreadsheet itemizing purported Northstar costs on the Amazon Manassas
                 Leased Transaction deals. Ex. 17; MacDonald Decl. ¶ 6. On the lower
                 right-hand side of the document, someone had calculated a “Leasing Fee”
                 of $1,656,148, which approximates the $1.6 million Leasing “Commission”
                 that Casey Kirschner had projected for the Manassas transactions. Ex. 17.
                 And evidence that the parties have placed in the case record since Amazon
                 filed this suit in April—including Colorado audio recordings of former
                 Northstar principals and sworn witness testimony submitted with the
                 parties’ May 14 and 18 IPI filings—confirm the TM Defendants’
                 involvement in the RICO Enterprise. See Ex. 8. This evidence is documented
                 throughout the PI record. See Dkts. 9-10, 15-16, 39-48, 57-59, 67-69, 82,
                 84-85, 91, 99. And it includes documentation that Defendant Watson
                 reformed a prior agreement with Christian Kirschner to direct Amazon-
                 related payments directly to Villanova Trust, and that the Northstar
                 Defendants considered themselves Amazon’s agents when they extracted a
                 multi- million dollar payment on the White Peaks sale, which the TM
                 Defendants sought to include in their pay-to-play scheme and for which they
                 received a seven-figure payment from the White Peaks Defendants.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 129 and therefore denies the same.

         130.    This and other evidence contradicts Defendant Watson’s assertions to the
                 FBI and Amazon business partners in April that the (undisclosed and/or
                 prohibited) “fees” that Northstar paid Villanova Trust on the Virginia real
                 estate transactions were “not sent” to the TM Defendants. It also
                 corroborates that Northstar’s engagements were not “competitive,” but
                 were instead facilitated by the TM Defendants in violation of Amazon’s
                 Code of Conduct, [redacted]and CNIAA Agreements governing the TM
                 Defendants’ conduct during and after their employment with Amazon.

                 RESPONSE: Cheshire lacks knowledge and information sufficient to respond

  to the allegations in Paragraph 130 and therefore denies the same.

         131.    As relevant here, Amazon’s Code of Conduct requires Amazon personnel
                 to, among other things: (i) act “lawfully, ethically, and in the best interests
                 of Amazon.com”; and (ii) “avoid” and “promptly notify the Legal
                 Department” of any potential “conflict of interest” such as “when an
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 32 of 138 PageID# 9661




                employee or a family member receives a personal benefit as a result of the
                employee’s position with Amazon.com.” Ex. 18.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 131 and therefore denies the same.

         132.   Both TM Defendants were aware of the policy and agreed abide by it.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 132 and therefore denies the same.

         133.   Defendant Nelson repeatedly certified compliance with Amazon’s Code of
                Conduct during the time he was working on the Amazon transactions at
                issue in this action and received both on-line and in-person training related
                to the Code of Conduct. Ex. 53.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 133 and therefore denies the same.

         134.   Defendant Casey Kirschner also certified complaint with Amazon’s Code
                of Conduct during the time he was working on the Amazon transactions at
                issue and received both on-line and in-person training related to the Code
                of Conduct as recently as this year.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 134 and therefore denies the same.

         135.    The Code of conduct is complemented [redacted] as well as by specific
                 contracts Amazon employees sign, including the CNIAA Agreements that
                 each of the TM Defendants executed as a condition of their employment
                 with the company.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 135 and therefore denies the same.

         136.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 136 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 33 of 138 PageID# 9662




         137.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 137 and therefore denies the same.

         138.   The TM Defendants took advantage of the fact that [redacted].

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 138 and therefore denies the same.

         139.   These CNIAA Agreements contain several provisions relevant to this suit,
                and that the TM Defendants breached as detailed below.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 139 and therefore denies the same.

         140.   The CNIAA Agreements expressly state that each TM Defendant has read
                or acknowledged all of the Agreement’s terms and enters into them freely.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 140 and therefore denies the same.

         141.   In particular, Casey Kirschner’s 2015 CNIAA Agreement states that he has
                “carefully read all of th[e] Agreement’s terms,” that Amazon “has been
                induced to employ [him] by [his] representation that [he] will abide by and
                be bound by each of the covenants and restraints in th[e] Agreement,” and
                that he “recognizes that the restrictions in this Section 4 may significantly
                limit Employee’s future flexibility in many ways. For example, the
                restriction in Section 4.1 bar Employee, for 18 months after the Separation
                Date, from accepting certain competitive opportunities.” Ex. 56.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 141 and therefore denies the same.

         142.   Nelson’s 2012 CNIAA Agreement states that he is “entering into this
                Agreement . . . as a condition of [his] employment” with Amazon, that his
                employment constitutes “consideration” for the “mutual promises” in the
                Agreement, and that he “recognizes that the restrictions set forth in Sections
                2 and 3 of t[he] Agreement may seriously limit [his] future flexibility in
                many ways,” including by “mak[ing] it impossible for ]him] to seek or
                accept certain opportunities for a period of 18 months after [his]
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 34 of 138 PageID# 9663




                Termination Date.” Ex. 57.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 142 and therefore denies the same.

         143.   Both Nelson’s and Casey Kirschner’s CNIAA Agreements provide that
                “[a]ny breach of this Agreement may cause” Amazon “irreparable harm
                for which there is no adequate remedy at law” and that “[a]s a result,”
                Amazon will “be entitled to the issuance by a court of competent jurisdiction
                of an injunction, restraining order, or other equitable relief in favor of itself,
                without the necessity of posting a bond, restraining [TM Defendant] from
                committing or continuing to commit any such violation.” Ex. 56; Ex. 57.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 143 and therefore denies the same.

         144.   Both Nelson’s and Casey Kirschner’s CNIAA Agreements expressly limit
                each TM Defendant’s use and disclosure of a defined universe of
                “Confidential Information.”

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 144 and therefore denies the same.

         145.   Casey Kirschner’s 2015 CNIAA Agreement defines Confidential
                Information to include “proprietary or confidential information of Amazon
                in whatever form, tangible or intangible, whether or not marked or
                otherwise designated as confidential, that is not otherwise generally known
                to the public, relating or pertaining to Amazon’s business, projects,
                products, customers, suppliers, inventions, or trade secrets.” Ex. 56.

         RESPONSE: Cheshire lacks information and knowledge sufficient to respond to the

  allegations in Paragraph 145 and therefore denies the same.

         146.   Nelson’s 2012 CNIAA Agreement similarly defines Confidential
                Information to include non-public “valuable proprietary information and
                knowledge of certain modes of business operation” such as “the identity of
                the Company’s business partners, customers, investors, or joint ventures,
                vendors or suppliers,” “pricing or marketing strategies,” “future plans,”
                and “any other information gained in the course of the Employee’s
                employment with the Company that could reasonably be expected to prove
                deleterious to the Company if disclosed to third parties.” Ex. 57. Among
                other things, Casey Kirchner’s 2015 CNIAA Agreement states that he
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 35 of 138 PageID# 9664




                agrees to “hold all Confidential Information in strictest confidence and will
                not acquire, use, publish, disclose, or communicate any Confidential
                Information except as required in connection with Employee’s work without
                the prior written approval of an authorized officer of Amazon.” Ex. 56 §3.1
                (Casey Kirschner)

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to

  the allegations in Paragraph 146 and therefore denies the same.

         147.   Nelson’s 2012 CNIAA Agreement similarly states that he “agrees [he] shall
                not, directly or indirectly, at any time, during the term of [his] employment
                with the Company or at any time thereafter . . . use or cause to be used any”
                non-public “Confidential Information” acquired from or during his tenure
                with the Company “in connection with any activity or business except the
                business of the Company, and shall not disclose such Confidential
                Information to any individual, partnership, corporation, or other entity
                unless such disclosure has been specifically authorized in writing by the
                Company, or except as may be required by any applicable law.” Ex. 57 §
                2(b).

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 147 and therefore denies the same.

         148.   Both Agreements also contain robust “non-competition” provisions
                addressed to each TM Defendant’s activities while employed with Amazon,
                as well as for periods of 12 and 18 months following their termination dates.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 148 and therefore denies the same.

         149.   These “non-competition” provisions include the following, non-exhaustive
                restrictions:

         CASEY KIRSCHNER AGREEMENT                       CARLETON NELSON AGREEMENT

                                        18-month Provisions
   “During employment and for 18 months after “While employed by the Company and for a
   the Separation Date,” Employee “will not, period of 18 months after the date the
   directly or indirectly, whether on Employee’s Employee cases to be employed by the
   own behalf or on behalf of any other entity (for Company . . . the Employee will not, directly
   example, as an employee, agent, partner, or or indirectly, and whether or not for
   consultant), engage in or support the compensation, either on [his] own behalf or as
   development, manufacture, marketing, or sale an employee, officer, agent, consultant,
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 36 of 138 PageID# 9665




   of any product or service that competes or is      director, owner, partner, joint venture,
   intended to compete with any product or            shareholder, investor, or in any other capacity
   service sold, offered, or otherwise provided by    (except in the capacity of an employee of the
   Amazon (or intended to be sold, offered, or        Company acting for the Company),
   otherwise provided by Amazon in the future)        knowingly:
   that Employee worked on or supported, or           (i) accept or solicit employment with, or
   about which Employee obtained or received          accept or solicit a consulting assignment with,
   Confidential        Information”;       “During    or accept or solicit investment capital, directly
   employment and for 18 months after the             or indirectly, from any individual or entity ..
   Separation Date,” Employee “will not, directly     from which the Company has accepted
   or indirectly, whether on Employee’s own           investment capital, or with which, prior to the
   behalf or on behalf of any other entity (for       Termination Date, the Company has held
   example, as an employee, agent, partner, or        serious discussions regarding the possibility
   consultant): (a) accept or solicit business from   of securing investment capital (“Investors or
   any Customer of any product or service that        Prospective Investors”), provided, however,
   Employee worked on or supported, or about          that this Section 3(c)(i) shall not apply to
   which Employee obtained or received                Investors or Prospective Investors that are
   Confidential Information; or (b) encourage any     introduced to the Company through the efforts
   Customer or Business Partner to cease doing        of the Employee; or. . .
   business with Amazon or to terminate or limit      (iv) enter into or propose to enter into any
   an existing relationship or arrangement with       business arrangement with any entity with
   Amazon.” Ex. 56 §§ 4.1 - 4.2.                      which, prior to the Termination Date, the
                                                      Company was involved in substantially the
                                                      same business arrangement, or with which,
                                                      prior to the Termination Date, the Company
                                                      had held discussions regarding the possibility
                                                      of entering into such an arrangement, if such
                                                      arrangement would be competitive with or
                                                      otherwise deleterious to the interests of the
                                                      Company. Ex. 57 §§ 3(c)(i)-(iv).

                                         12-month Provisions
   “During employment and for 12 months after “While employed by the Company and for a
   the Separation Date,” Employee “will not, period of twelve (12) months after the date the
   directly or indirectly, whether on Employee’s Employee ceases to be employed by the
   own behalf or on behalf of any other entity (for Company, without regard to when or for what
   example, as an employee, agent, partner, or reason if any, such employment shall
   consultant): (a) solicit or otherwise encourage terminate (the “Termination Date”), the
   any employee, contractor, or consultant of Employee will not, directly or indirectly, and
   Amazon (‘Amazon Personnel’) to terminate whether or not for compensation, either on his
   any employment or contractual relationship or her own behalf or as an employee, officer,
   with Amazon; (b) disclose information to any agent, consultant, director, owner, partner,
   other individual or entity about Amazon joint venturer, shareholder, investor, or in any
   Personnel that could be used to solicit or other capacity (except in the capacity of an
   otherwise encourage Amazon Personnel to employee of the Company acting for the
   form new business relationships with that or benefit of the Company), knowingly employ,
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 37 of 138 PageID# 9666




   another individual or entity; or (c) otherwise   or retain as a consultant or contractor, or cause
   interfere with the performance by current or     to be so employed or retained, or enter into a
   former Amazon Personnel of their obligations     business relationship with any person who:
   or responsibilities to Amazon.” Ex. 56 § 4.3.    (i) is an employee of the Company or has been
                                                    employed by the Company at any time within
                                                    the twelve (12) months prior to the date of
                                                    such act; or
                                                    (ii) is a consultant, sales agent, contract
                                                    programmer, or other independent agent
                                                    retained by the Company; or
                                                    (iii) has been retained by the Company as a
                                                    consultant, sales agent, contract programmer,
                                                    or other independent agent at any time within
                                                    the twelve (12) months prior to the date of
                                                    such an act. Ex. 57 §§ 3(b)(i)-(iii).

                                       During Employment
   See above.                                   In addition to the restrictions above, “[d]uring
                                                the period of [his] employment with the
                                                Company, the Employee will not, directly or
                                                indirectly, and whether or not for
                                                compensation, either on his or her own behalf
                                                or as an employee, officer, agent, consultant,
                                                director, owner, partner, joint venturer,
                                                shareholder, investor, or in any other capacity
                                                (except in the capacity of an employee of the
                                                Company acting for the benefit of the
                                                Company), knowingly engage in any activity
                                                or business which is of the same nature as, or
                                                substantively similar to, an activity or
                                                business of the Company or an activity or
                                                business which the Company is developing
                                                and of which the Employee has knowledge.
                                                Ex. 57 § 3(a).


         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 149 and therefore denies the same.

         150.    Neither Casey Kirschner’s nor Nelson’s CNIAA agreement allowed them
                to engage in the conduct at issue in this suit or to receive kickbacks derived
                illegally derivcd from an abuse of their positions at and the trust previously,
                and reasonably, placed in them by Amazon.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 38 of 138 PageID# 9667




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 150 and therefore denies the same.

         151.   In any case, and regardless of the contents of the CNIAA Agreements,
                [redacted] and the Code of Conduct that the TM Defendants acknowledged
                at multiple points after they signed the CNIAA expressly prohibit the very
                conduct in which they nevertheless engaged, i.e., conflicts of interest,
                bribery, and self-dealing.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 151 and therefore denies the same.

         152.   Further, Nelson’s 2012 CNIAA explicitly prohibits him from using
                “Confidential Information,” which includes “future plans” and “any other
                information gained in the course of the Employee’s employment with the
                Company that could reasonably be expected to prove deleterious to the
                Company if disclosed to third parties,” “directly or indirectly, at any time,
                during the term of [his] employment with the Company or at any time
                thereafter” acquired from or during his tenure with the Company “in
                connection with any activity or business except the business of the
                Company, and shall not disclose such Confidential Information to any
                individual, partnership, corporation, or other entity unless such disclosure
                has been specifically authorized in writing by the Company, or except as
                may be required by any applicable law.” Ex. 57 § 2(b).

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 152 and therefore denies the same.

         153.   And Casey Kirschner’s 2015 CNIAA Agreement prohibits him from using
                “Confidential Information” in any way without Amazon’s “prior written
                approval.” In Casey Kirschner’s case, “Confidential Information” is broad
                and includes “proprietary or confidential information of Amazon in
                whatever form, tangible or intangible, whether or not marked or otherwise
                designated as confidential, that is not otherwise generally known to the
                public, relating or pertaining to Amazon’s business, projects, products,
                customers, suppliers, inventions, or trade secrets.” Ex. 56.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 153 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 39 of 138 PageID# 9668




         154.   Despite this requirement both Nelson and Casey Kirschner used
                proprietary and confidential information for their benefit and to Amazon’s
                detriment.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 154 and therefore denies the same.

         155.   Nelson took Confidential Information, including Amazon’s future plans for
                land purchases, as well as information he had learned during his tenure at
                Amazon, and used it for his own personal gain, including disclosing it to
                third parties to advance his own interests to the detriment of Amazon, for
                the purpose of engaging in the enterprise at issue here. E.g., Exs. 58, 59.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 155 and therefore denies the same.

         156.   The TM Defendants violated Amazon’s Code of Conduct, the foregoing
                CNIAA Agreements they signed with the company, and various laws
                throughout their tenures at Amazon by conspiring to perpetuate such
                violations after Nelson’s termination.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 156 and therefore denies the same.

         157.   These violations involved a host of Amazon business opportunities and
                transactions, including those involved in the RICO Enterprise at issue in
                this suit, as well as the use of at least the Cheshire and AllCore LLCs to
                misuse Amazon information, coopt business opportunities, or otherwise
                engage in activities that “interfere with the performance by current or
                former Amazon Personnel of their obligations or responsibilities to
                Amazon,” Ex. 56 § 4.3 (Kirschner Agreement), or are “competitive with or
                otherwise deleterious to the interests of the Company.” Ex. 57 § 3(c)(iv)
                (Nelson Agreement), including but not limited to the activities detailed
                below.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 157 and therefore denies the same.

         158.   As noted, Lease Transaction portion of the RICO Enterprise targeted at least
                the nine Virginia commercial real property leases that one or both of the
                TM Defendants steered to the Northstar Defendants between February 27,
                2018 and January 13, 2020 (the “Virginia Lease Transactions”). The
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 40 of 138 PageID# 9669




                Direct Purchase portion of the RICO Enterprise in turn encompassed the
                2019 White Peaks “flip” transaction in which Amazon bought a Virginia
                property at approximately $18 million markup from former Northstar
                employees (the “White Peaks Purchase”), the 2019 purchase of the
                Blueridge Property which resulted in a $10 million fee paid to Blueridge,
                as well as the unlawful use of Amazon funds to pursue business
                opportunities for the TM Defendants, their Wyoming LLCs, and other co-
                conspirators at Amazon’s expense in Virginia and other states. And
                Amazon’s ongoing investigation suggests the likely future scope of these
                schemes.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 158 about other named Defendants and therefore denies the same.

  Cheshire denies the remaining allegations in Paragraph 158.

         159.   In all of these transactions, the TM Defendants violated their duties to
                Amazon and conspired with one another and third parties to misuse
                company funds, business opportunities, or information to obtain personal
                benefits or advantages in real estate lease or purchase transactions to the
                detriment of the company and potentially other market competitors.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 159 and therefore denies the same.

         160.   The scale and complexity of Defendants’ enterprise activities underscore
                the ongoing need for the preliminary injunctive relief the Court awarded on
                June 5, 2020, particularly given the resources and recent actions of the
                Defendants in response to this suit, Watson and Northstar’s refusal to
                comply with certain provisions of the preliminary injunction and related
                discovery ordered by this Court, Dkt. 95, and ongoing internal and criminal
                investigations.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 160 and therefore denies the same.

         161.   As detailed in Parts III-V below, the TM Defendants were integral to
                facilitating at least the ongoing Lease Transaction and Direct Purchase
                conduct alleged in Amazon’s original complaint. And Amazon’s ongoing
                investigation indicates that the TM Defendants continued their pay-to-play
                and related enterprise schemes after Defendant Nelson’s termination from
                the company by unlawfully colluding with other named and Doe Defendants
                to steer Amazon business and competitively sensitive information to their
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 41 of 138 PageID# 9670




                own LLCs and other conspirators.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 161 about other named defendants and therefore denies the same.

  Cheshire denies the remaining allegations in Paragraph 161.

          II.   THE LEASE TRANSCATION CONDUCT

         162.   The Lease Transactions conduct grew in substantial part out of Defendant
                Northstar’s rigged bid for two Virginia development projects the TM
                Defendants steered to Northstar’s CEO Watson at or about the time he
                executed the 2018 kickback “referral” agreement with TM Defendant
                Kirschner’s brother at Defendant Villanova Trust.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 162 and therefore denies the same.

          A. The TM Defendants Solicit Rigged Northstar Bids for Virginia Leases

         163.   Northstar served as a primary developer-landlord for the Virginia Lease
                Transactions at issue in this suit. Amazon began its relationship with
                Northstar in or around September 2017, when Brian Watson, Northstar’s
                CEO, conspired with the TM Defendants to submit a rigged Request for
                Proposal (“RFP”) for certain Virginia real estate development projects.
                Exs. 19–20, 30.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 163 and therefore denies the same.

         164.   Defendant Watson’s personal relationship with TM Defendant Casey
                Kirschner began long before Casey Kirschner joined Amazon, and
                paralleled Watson’s longstanding personal relationship with Casey
                Kirschner’s brother Christian Kirschner. Ex. 21 (“Lorman Decl.”) ¶ 7.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 164 and therefore denies the same.

         165.   Brian Watson also had a personal relationship with Nelson.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 42 of 138 PageID# 9671




         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 165 and therefore denies the same.

         166.   On information and belief, Brian Watson and the TM Defendants often
                communicated with one another through personal emails and chats,
                including WhatsApp, and during a variety of personal trips and meetings.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 166 and therefore denies the same.

         167.   These trips included the TM Defendants’ participation in a lavish, all-
                expenses- paid fishing excursion to the Florida Everglades and Casey
                Kirschner’s participation in a luxury hunting trip to New Zealand.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 167 and therefore denies the same.”

         168.   The Kirschner brothers also served as groomsmen at Watson’s September
                28, 2019 wedding, which TM Defendant Nelson also attended. Id. at ¶ 8.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 168 and therefore denies the same.

         169.   From February 2018 through January 2020, Amazon executed leases for
                commercial facilities around Dulles, Virginia with at least four Northstar-
                affiliated limited liability companies who acted as landlord-developers for
                the properties: Dulles NCP LLC; Quail Ridge NCP, LLC; Manassas NCP
                LLC; and Dulles NCP II LLC.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 169 and therefore denies the same.

         170.   Northstar’s primary equity investor in connection with these Amazon Lease
                Transactions was IPI NSIPI Data Center Holdings, LLC.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 170 and therefore denies the same.

         171.   This entity was formed by a partner entity (IPI) that makes real estate
                investments in technology and connectivity-related real assets. IPI is not
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 43 of 138 PageID# 9672




                named as a defendant in this action, and is not known or suspected to have
                endorsed or engaged in any of the conduct at issue in this suit.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 171 and therefore denies the same.

         172.   As detailed below, Amazon and IPI recently incurred significant costs
                reforming the leases and related contracts relevant to the sites affected by
                the RICO Defendants’ misconduct and mismanagement, and IPI has since
                assumed or transferred to other partners all Northstar- related
                responsibilities on these sites, for which Amazon has approved more than
                $400 million in Capital Appropriation Requests (i.e., spend requests) since
                February 2018. Ex. 22.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 172 and therefore denies the same.

         173.   The TM Defendants leveraged their personal relationships with Casey
                Kirschner’s brother Christian and his longtime friend, Northstar CEO
                Brian Watson, to engage the Northstar and Villanova Defendants in the
                Lease Transaction conduct. On information and belief, Watson’s personal
                relationship with Casey Kirschner and his brother Christian was
                Northstar’s only preexisting connection to Amazon.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 173 and therefore denies the same.

         174.   In furtherance of this scheme, the TM Defendants facilitated the award of
                lease development contracts to Northstar in exchange for Northstar’s
                payment of kickbacks disguised as referral fees to Villanova Trust, whose
                trustee was Christian Kirschner and which was formed by Mr. Atherton in
                2018 specifically to facilitate the concealed transfer to the TM Defendants
                of their “referral” payments from Northstar on the Amazon lease projects.
                Exs. 6, 25.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 174 and therefore denies the same.

         175.   The TM Defendants’ engagement with Watson and Northstar on the Virginia
                lease transactions appears to date back to at least mid-2017, when Watson
                met with Casey Kirschner and Nelson in Seattle. Ex. 19.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 44 of 138 PageID# 9673




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 175 and therefore denies the same.

         176.   Watson met in Seattle with both individuals on Thursday, August 24, 2017,
                potentially over dinner. Id.; Ex. 20.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 176 and therefore denies the same.

         177.   Emails referencing this Seattle meeting indicate that they interacted on a
                first-name basis, and that Watson referred to Casey Kirschner as
                “Brother.” Ex. 19.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 177 and therefore denies the same.

         178.   Email records suggest that at or around the time of the Seattle meeting,
                Casey Kirschner sent Watson an RFP soliciting terms on which Northstar
                could partner with Amazon to expand Amazon’s build-to-suit facilities in
                Northern Virginia. Ex. 5.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 178 and therefore denies the same.

         179.   On information and belief, the RFP Watson received was simply a pretext
                the TM Defendants used to justify steering contracts to Northstar on which
                Northstar would provide kickbacks and other benefits to the TM
                Defendants. See id.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 179 and therefore denies the same.

         180.   Northstar had no prior business history with Amazon, and conspired
                with the TM Defendants to misrepresent its ability to fund and
                develop the Lease Transaction projects as detailed below.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 180 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 45 of 138 PageID# 9674




         181.   On or around September 20, 2017, Northstar responded to the RFP.
                Ex. 23. Northstar’s response contained several representations that
                induced Amazon to contract with Northstar on the Virginia Lease
                Transactions at issue here.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 181 and therefore denies the same.

         182.   First, the response assured Amazon of Northstar’s “commitment, loyalty,
                integrity, and honesty” to its business partners, id. at 112, and detailed an
                investment structure accountable to Amazon and investors and insulated
                from other projects. Notably, the response stated that each Northstar
                “investment is orchestrated through a single-purpose limited liability
                company or fund that Northstar creates and directs,” id. at 107, and that
                “Watson[] functions as the managing partner” and shares in the “net profits
                of [each] investment through designated sharing ratios with the capital
                partners,” id. at 109.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 182 and therefore denies the same.

         183.   Second, the Northstar RFP included a proposed lease agreement that
                contained various representations regarding the disclosure and activities
                of all “Professional Service Providers.” Ex. 23 at 53.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 183 and therefore denies the same.

         184.   Like the lease agreements, and the ROFO/ROFR Purchase Agreements
                Amazon and the Northstar Defendants executed (signed by Watson), the
                draft agreements Northstar submitted with its RFP response contained a
                warranty clause stating that the Northstar entities had made no undisclosed
                brokerage or other fee payments. See id. at 17, 21, 88; Ex. 24 at 7, 207, 209;
                MacDonald Decl. ¶ 32.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 184 and therefore denies the same.

         185.   And as detailed in the PI record in this action, the lease agreements at issue
                in this suit provide that: “All exhibits and addenda attached hereto are
                hereby incorporated into this Deed of Lease and made a part hereof.” Ex.
                24 at 26; see generally Dkts. 41-46, 48, 68-69, 99.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 46 of 138 PageID# 9675




         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 185 and therefore denies the same.

         186.   Third, the Northstar RFP response proposed the creation of specific
                Northstar- affiliated entities (the proposed predecessors of Defendant
                Sterling NCP FF, LLC) that would form a joint venture with IPI to execute
                Virginia Lease Transactions with Amazon and control the downstream
                LLCs that would serve as Amazon’s landlords for each site. Ex. 23.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 186 and therefore denies the same.

         187.   This joint venture (NSIPI Data Center Venture, LLC), a wholly-owned
                indirect subsidiary of IPI, is the entity that terminated all Northstar-related
                involvement in the properties on April 2, 2020 based on evidence of the
                misconduct at issue in this suit. Ex. 34; Gilpin Decl. ¶ 22–26.

         RESPONSE:        Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 187 and therefore denies the same

           B.   The TM Defendants Secure Approval of the Rigged Northstar Bids

         188.   Acting under Nelson’s supervision, TM Defendant Casey Kirschner
                prepared and presented the internal real estate justifications and
                recommendations for the Northstar properties within Amazon.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 188 and therefore denies the same.

         189.   As a result of these efforts, Amazon approved the lease contract awards to
                the Northstar Defendants.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 189 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 47 of 138 PageID# 9676




         190.   These approvals were integral to the RICO Enterprise and fraudulently
                induced by both the TM Defendants, who did not disclose their personal
                relationships and kickback agreement with Northstar and Villanova Trust,
                and also by the Northstar Defendants, who deliberately misrepresented
                and/or concealed from the company their arrangements with the TM
                Defendants and Villanova.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 190 and therefore denies the same.

         191.   These arrangements were in place before the Northstar parties signed their
                first leases with Amazon, as evidenced by the fact that the “Sterling NCP I,
                LLC” referenced in Northstar’s 2018 kickback (“Independent
                Contractor”) agreement is the same entity referenced in Northstar’s
                September 20, 2017 RFP response to Amazon, see Ex. 23, which designated
                Sterling I NCP, LLC as one of the two Northstar entities—the other being
                Sterling II NCP, LLC, id. at 6— that would execute the two initial Virginia
                Lease Transactions with Amazon.

         RESPONSE: Cheshire lacks sufficient information and knowledge regarding the

  allegations in Paragraph 191 and therefore denies the same.

         192.   These and other misrepresentations and omissions by the Northstar
                Defendants fraudulently induced Amazon to enter the Lease Transactions,
                and thus rendered the related contracts with the Northstar Defendants
                voidable at Amazon’s election.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 192 and therefore denies the same.

         193.   Further, and to the extent these agreements were or are legally enforceable
                against Amazon, the Northstar Defendants’ kickback arrangement with the
                TM Defendants breached them.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 193 and therefore denies the same.

         194.   Like the RFP response, the initial Lease agreements between Amazon and
                the Northstar-affiliated landlord LLCs warranted that: (i) there “are no
                management agreements, service, maintenance or other contracts . . .
                relating to the Project . . . other than those” that were “disclosed in
                writing” to Amazon; (ii) the Northstar parties “dealt with no brokers,
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 48 of 138 PageID# 9677




                finders or the like in connection with this transaction,”; and (iii) Amazon
                (as Tenant) would not have to pay or reimburse the Northstar-affiliated
                Landlords for any “legal, accounting or professional fees and costs
                incurred in connection with lease negotiations.” Ex. 24 at 7, 207, 209;
                MacDonald Decl. ¶ 32.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 194 and therefore denies the same.

         195.   Further, in signing each Lease, Defendants warranted that “[n]o . . .
                agreements, oral or written, have been made by Landlord [Defendants] . . .
                which are not contained in the . . . Lease Documents.” Ex. 24 at ¶ 33.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 195 and therefore denies the same.

         196.   In the immediately ensuing paragraph, titled “Brokers,” Northstar
                “represent[ed] and warrant[ed] that it has dealt with no broker, agent
                or other person in connection with this transaction and that no broker,
                agent or other person brought about this transaction, other than the
                brokers, if any, set forth [at the start of the] Lease.” Id. at ¶ 34.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 196 and therefore denies the same.

         197.   In all of the Leases at issue in this action, the “Brokers” line on page 1 states
                “N/A,” id. at 1, even though the 2018 Villanova Agreement expressly
                designates as “Brokerage Fees” on the Amazon Virginia Lease
                Transactions, Ex. 6 at 2, ¶ 2.5, the multi-million dollar kickback payments
                that Northstar made to Villanova Trust, MacDonald Decl. ¶ 25; Ex. 10.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 197 and therefore denies the same.

         198.   The executed Lease Agreements’ “Broker” provision required that
                Northstar “represent[] and warrant[] that it has dealt with no broker, agent
                or other person in connection with this transaction and that no broker, agent
                or other person brought about this transaction, other than the brokers, if
                any, set forth at the beginning of this Deed of Lease, whom Landlord agrees
                to compensate per separate agreement (a copy of which will be provided by
                Landlord to Tenant)[.]” Ex. 24 at ¶ 34.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 49 of 138 PageID# 9678




         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 198 and therefore denies the same.

         199.   Northstar “set forth” no Brokers at the beginning of the Deed of Lease. Ex.
                24.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 199 and therefore denies the same.

         200.   Instead, the lease states “N/A” next to “Brokers.” Ex. 24 at 1. And in any
                case, the Northstar Defendants never provided Amazon with a copy of a
                separate agreement.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to
         the allegations in Paragraph 200 and therefore denies the same.

         201.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient knowledge and information to response to the

  allegations in Paragraph 201 and therefore denies the same.

         202.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient knowledge and information to response to the

  allegations in Paragraph 202 and therefore denies the same.

         203.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient knowledge and information to response to the

  allegations in Paragraph 203 and therefore denies the same.

         204.   There are no provisions in either the Lease Agreements or the [redacted]
                indicating that it would be premissible for Northstar to have engaged the
                Villanova Trust as its undisclosed broker.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to
         the allegations in Paragraph 204 and therefore denies the same.

         205.   The Lease Agreements also prohibits corrupt activities, specifically noting
                “bribes.” Ex. 24.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 50 of 138 PageID# 9679




         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 205 and therefore denies the same.

         206.   The “Anti-Corruption” provision in the Lease Agreements states:
                “Landlord acknowledges that Tenant’s Code of Business Conducts and
                Ethics (“the Code”) prohibits the paying of bribes to anyone for any reason,
                whether in dealings with governments or the private sector. Landlord will
                not violate or knowingly permit anyone to violate the Code’s prohibition on
                bribery or any applicable anti-corruption laws . . . Landlord will maintain
                true, accurate and complete books and records concerning any payments
                made to another party by Landlord under this deed of lease . . . Landlord
                will provide written notice to Tenant regarding all pertinent facts relating
                to any improper solicitation, demand or other request for a bribe, improper
                gift or anything of value, made by any party in connection with activities
                performed by Landlord pursuant to this Deed of Lease.” Ex. 24 at ¶ 40.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 206 and therefore denies the same.

         207.   Similarly, Exhibit F to the Lease Agreements lists a provision entitled
                “Code of Conduct,” which states “Grantor acknowledges Grantee’s Code
                of Business Conduct and Ethics . . . [that] prohibits the paying of bribes to
                anyone for any reason,” and “Grantor will promptly provide written notice
                to Grantee regarding all pertinent facts relating to any improper solicitation,
                demand or other request for a bribe, improper gift or anything of value,
                made by any party in connection with any activities performed by Grantor
                pursuant to this agreement . . . Grantee may immediately terminate or
                suspend performance under this Agreement if Grantor breaches this
                section.” Ex. 24 (¶ 12 of Exhibit F).

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 207 and therefore denies the same.

         208.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to

  the allegations in Paragraph 208 and therefore denies the same.

         209.   The Northstar Defendants violated this provision of the Lease Agreement
                by paying kickbacks, which are bribes.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 51 of 138 PageID# 9680




         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 209 and therefore denies the same.

         210.   Northstar Defendants further violated this provision by not disclosing their
                actions to Amazon in writing (or otherwise).

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 210 and therefore denies the same.

         211.   Northstar’s representations about undisclosed brokerage or similar
                arrangements on the Lease Transactions were false when made, because at
                least a month before the initial lease agreements were signed in February
                2018—by Watson, personally--Northstar negotiated and executed the
                kickback (“Independent Contractor”) agreement with Villanova’s Trustee
                for “Business Development” services effective January 8, 2018. Exs. 6, 25.
                Notably, the appendix to this agreement details a compensation schedule
                including “Development Fees,” “MP Profits,” “Brokerage Fees,” and
                “Leasing Fees” for “Project Name Sterling NCP I, LLC,” Ex. 6, the entity
                Northstar created to handle the first two Virginia Leased Transactions.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 211 and therefore denies the same.

         212.   The Independent Contractor agreement itself is signed by Watson, see id.,
                and identifies Villanova Trust, through its Trustee, Christian Kirschner, as
                the “Contractor” entitled to the payments in the fee schedule, id., which
                Villanova subsequently funneled to First Western Trust and/or other
                accounts held for the benefit of the TM Defendants.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 212 and therefore denies the same.

         213.   On information and belief, Villanova Trust did not perform any legitimate
                services that would justify its receipt of fees associated with the Lease
                Transactions.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 213 and therefore denies the same.

         214.   On information and belief, Mr. Atherton helped the TM Defendants to
                establish Villanova Trust as a vehicle for them to receive kickback payments
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 52 of 138 PageID# 9681




                 from fees Northstar had obtained through its lease transactions with
                 Amazon.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 214 and therefore denies the same. .

         215.    On information and belief, Brian Watson and the TM Defendants all were
                 aware that the purpose of the Villanova Trust was to hide from Amazon the
                 fact that Nelson and Casey Kirschner would each receive a share of the
                 money payable from Amazon to Northstar under the lease transactions and
                 in fact designed this structure to accomplish that aim.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 215 and therefore denies the same.

         216.    On information and belief, Nelson and Casey Kirschner could and did
                 access a portion of the funds Northstar wired to Villanova Trust, which
                 transfers evaded detection because by means of a sophisticated and
                 interlocking web of interstate bank accounts.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 216 and therefore denies the same.

         217.    On information and belief, the Villanova Trust could and did wire funds
                 deposited into the Trust to other accounts or trusts that would, in turn, wire
                 the funds to AllCore.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 217 and therefore denies the same.

         218.    On information and belief, Nelson and Casey Kirschner could and did
                 obtain for their personal use funds wired from these other accounts or trusts
                 to AllCore in the form of sham “loans.”

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 218 and therefore denies the same.

         219.    On information and belief, Mr. Atherton structured AllCore as a legitimate
                 business when in reality AllCore was primarily, if not entirely, a mechanism
                 through which the TM Defendants could collect illicit funds without
                 detection.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 53 of 138 PageID# 9682




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 219 and therefore denies the same.

         220.   For the foregoing reasons, and by the foregoing means, the TM Defendants
                conspired with the Northstar Defendants fraudulently to induce Amazon to
                do business with the Northstar Defendants on terms that were false,
                misleading, and violated the RICO Defendants’ legal duties to the company.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 220 and therefore denies the same.

         221.   The Northstar Defendants also engaged in conduct, both independently and
                in concert with Villanova Trust, that breached the terms of the Lease
                Transaction contracts that they fraudulently induced, and in April of this
                year IPI terminated and rescinded those contracts with respect to the
                Northstar Defendants and reformed them with Amazon.

         RESPONSE: Cheshire lacks sufficient knowledge and information to respond to the

  allegations in Paragraph 221 and therefore denies the same.

         222.   The conduct of the Northstar Defendants and Villanova Trust also aided
                and abetted the TM Defendants’ acts in breach of the TM Defendants’
                employment agreements and other legal duties to Amazon.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 222 and therefore denies the same.

           C.   The Northstar and TM Defendants Conspire on Lease Execution

         223.   To execute the agreed kickback scheme on the rigged Lease Transactions,
                Northstar had to do more than just form the primary LLCs it used to execute
                its initial Lease Transactions with Amazon. It had to ensure that those LLCs
                could purchase and develop the covered real estate sites on the terms
                specified in the contracts. These obligations posed a significant problem for
                Northstar, which did not have the capital or capability to fund the
                acquisition or perform the development work its contracts required.

          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to
  the allegations in Paragraph 223 and therefore denies the same.

         224.   The Northstar Defendants thus conspired with the TM Defendants to obtain
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 54 of 138 PageID# 9683




                an equity partner, lender support, and construction and other development
                contracts for the Lease Transaction sites on terms that fraudulently
                concealed the unlawful aspects of their scheme from these partners, and
                relied on the TM Defendants’ positions and authority at Amazon to deflect
                or otherwise suppress inquiries about fees and contract provisions that the
                RICO Defendants’ site partners questioned or identified as suspicious.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 224 and therefore denies the same.

         225.   IPI is the entity Northstar approached, and ultimately secured, as an equity
                partner to supply capital necessary to purchase and develop the Amazon
                lease sites. IPI has experience entering into joint ventures (JVs) with other
                firms in order to combine resources on development projects, and often
                serves as a capital provider as part of its role in JVs and partners with firms
                that serve primarily as developers for real estate developments. Gilpin
                Decl. ¶ 3.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 225 and therefore denies the same.

         226.   IPI was introduced to Brian Watson and Northstar in January of 2018 by
                third-party brokers who were helping Watson source capital for a real estate
                development where Amazon was to be the sole tenant (“Shaw Road”).
                Together, IPI and Northstar formed the joint venture known as NSIPI Data
                Center Venture, LLC, that partnered with Northstar on the Amazon Lease
                Transactions.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 226 and therefore denies the same.

         227.   An IPI affiliate, IPI NSIPI Data Center Holdings, LLC (“IPI NSIPI”), is
                the sole owner of NSIPI Data Center Venture, LLC, which is now the sole
                owner of the four downstream LLCs—Dulles NCP, LLC, Quail Ridge NCP,
                LLC, Dulles NCP II, LLC, and Manassas NCP, LLC (the “Project
                Entities”)—that hold the nine executed leases with Amazon for the shell
                facilities developed and located on the Virginia real property sites involved
                in the Lease Transactions (the “Projects”). Gilpin Decl. ¶¶ 3–4.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 227 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 55 of 138 PageID# 9684




         228.   Watson and Northstar initially reached out to IPI because Northstar did not
                have the capital to purchase and develop the properties covered by their
                unjustly-obtained contracts.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 228 and therefore denies the same.

         229.   Thus, Watson and Northstar leveraged their relationships with the TM
                Defendants to solicit funding and joint venture support from IPI. Ex. 32
                [Gilpin Decl. ¶ 3].

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 229 and therefore denies the same.

         230.   Northstar Commercial Partners Management, LLC and its affiliates, at the
                direction of Brian Watson, was originally the developer, property manager,
                and asset manager for IPI and Amazon on each of the four Projects above.
                Gilpin Decl. ¶ 4. Watson created Defendant Sterling NCP FF, LLC to be a
                minority equity investor in the Quail Ridge NCP, LLC and Dulles NCP,
                LLC Project Entities. Id. And he created Defendant Manassas NCP FF,
                LLC to be a minority investor in the Manassas NCP, LLC Project Entity.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 230 and therefore denies the same.

         231.   Collectively, Defendants Sterling NCP FF, LLC and Manassas NCP FF, LLC
                owned approximately 8.4% of the equity interest in all four of the Projects (via an
                interest in NSIPI Data Center Venture, LLC) until April 2, 2020, when IPI
                terminated them from the lease contracts and associated Projects based on the
                misconduct at issue in this suit. Id.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  remaining allegations in Paragraph 231 and therefore denies the same.

         232.   Once formed, the joint venture between IPI and the Northstar Defendants
                created the four downstream LLCs—Dulles NCP LLC[]; Quail Ridge NP,
                LL[]; Manassas NCP LLC[]; and Dulles NCP II, LLC[]—that
                Northstar/Sterling managed as the landlords for the leased sites. Watson
                separately created and controlled (through two intermediary LLCs) a
                separate entity— Defendant NSIPI Administrative Manager, LLC—to
                handle this management role. The following chart depicts the relationships
                that the Northstar Defendants had with the IPI joint venture and various
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 56 of 138 PageID# 9685




              LLC landlord-developers involved in the Lease Transactions prior to
              Northstar’s termination on April 2 of this year:
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 57 of 138 PageID# 9686




         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 232 and therefore denies the same.

         233.    The Deeds of Lease were signed by Brian Watson, who was identified as the
                 “Manager” or “President,” on behalf of the landlord entities.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 233 and therefore denies the same.

         234.    As part of the Lease Transaction conduct, the Northstar Defendants
                 utilized the foregoing network of LLCs to induce and execute the nine
                 Lease Transactions with Amazon since 2018:

        Lease#                   Landlord Entity                      Date Executed
          1            Dulles NCP LLC                           February 27, 2018
          2            Dulles NCP LLC                           February 27, 2018
          3            Quail Ridge NCP, LLC                     April 6, 2018
          4            Quail Ridge NCP, LLC                     April 6, 2018
          5            Quail Ridge NCP, LLC                     April 6, 2018
          6            Quail Ridge NCP, LLC                     April 6, 2018
          7            Manassas NCP LLC                         November 1, 2018
          8            Manassas NCP LLC                         November 1, 2018
          9            Dulles NCP II                            January 13, 2020

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 234 and therefore denies the same.

         235.    All but one of these Lease Transactions were recommended by the TM
                 Defendants in furtherance of the RICO Enterprise (Lease 9 was
                 recommended by Casey Kirschner because Nelson was terminated in
                 June 2019).

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 235 and therefore denies the same.

         236.    The Northstar Defendants were central to the creation, management, and
                 control the landlord entities. Watson signed the Deeds of Lease as well as
                 the ROFO/ROFR Agreement on behalf of the landlord entities and was
                 identified as the “Manager.” Ex. 24. The signed ROFO/ROFR agreement
                 also identifies Watson by name as a Key Individual: "As used herein, the
                 term “Seller’s actual knowledge,” and like phrases, means to the actual
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 58 of 138 PageID# 9687




                direct present knowledge of Seller's Manager and Brian Watson
                (collectively, the ' Key Individuals' )."

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 236 and therefore denies the same.

         237.   As detailed below, all of the transactions were tainted by kickbacks
                reflected in at least nine lease-related payments from Northstar to
                "Villanova Trust" from March 7, 2018 to August 7, 2019. Exs. 7, 11, 14,
                30--31.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 237 and therefore denies the same.

         238.   Specifically, Northstar (through its alter ego WDC Holdings) made
                payments of at least $5.11 million between March 2018 and August 2019 to
                Villanova Trust referencing at least four of the landlord LLCs Northstar
                created to manage nine separate Amazon Lease Transactions: Sterling
                (Leases #1, 2), Quail Ridge (Leases #3, 4, 5, 6), Dulles (Lease #9), and
                Manassas (Leases #7, 8).

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 238 and therefore denies the same.

         239.   Notably, “Amazon would not, under any circumstances, have approved the
                real estate transactions it entered into with Northstar organized by the TM
                Defendants had Amazon been aware of the undisclosed conflicts of interest
                and ‘referral’ agreement arrangement between Northstar and Christian
                Kirschner/Villanova Trust described in detail” in Amazon’s complaint. Dkt.
                59 at ¶ 20.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 239 and therefore denies the same.

          D.    2020 Corroboration of the RICO Enterprise from Northstar COO Timothy
                Lorman and IPI Vice President Luke Gilpin

         240.   In January 2020, Timothy Lorman[], who served as Northstar’s COO until
                April of this year, approached Luke Gilpin, the Vice President of IPI
                Partners in Chicago, and disclosed information and documents
                substantially corroborating the facts supplied by Informant 1. See generally
                Gilpin Decl. ¶¶ 2, 10–21.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 59 of 138 PageID# 9688




         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 240 and therefore denies the same.

         241.   Mr. Lorman is a long-time reserve Sheriff’s Deputy for the Douglas County
                Sheriff’s Office in Douglas County, Colorado. Lorman Decl. ¶ 4.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 241 and therefore denies the same.

         242.   Mr. Lorman was the Chief Operating Officer of Northstar from March 25,
                2019 to April 7, 2020. Id. at ¶ 2.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 242 and therefore denies the same.

         243.   Mr. Lorman personally knows and has interacted with Mr. Gilpin on
                numerous occasions in Mr. Gilpin’s official capacity as Vice President of
                IPI. Gilpin Decl. ¶ 10. Mr. Gilpin first met Mr. Lorman in October 2019,
                and finds him “competent and trustworthy.” Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 243 and therefore denies the same.

         244.   On January 24, 2020, Mr. Lorman told Mr. Gilpin that he wanted to travel
                from Denver, Colorado to speak with Mr. Gilpin in Chicago, where Mr.
                Gilpin works for IPI. Gilpin Decl. at ¶¶ 2, 11. Mr. Lorman told Mr. Gilpin
                that the conversation should take place in person. Id. at ¶ 11.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 244 and therefore denies the same.

         245.   Mr. Lorman and Mr. Gilpin met in Chicago on January 28, 2020. During
                the meeting, Mr. Lorman asked Mr. Gilpin if he knew of a “special
                agreement” between Casey Kirschner and Brian Watson. Gilpin Decl. at ¶
                12. Mr. Lorman told Mr. Gilpin that he suspected that Brian Watson, former
                Northstar employees Kyle Ramstetter and Will Camenson, Casey
                Kirschner, and Casey’s brother Christian Kirschner had engaged in
                misconduct that “violated Northstar’s agreements with IPI.” Id. Mr.
                Lorman also suspected that these individuals could have “violated the
                leases the entities signed with Amazon, and might have violated the law.”
                Id.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 60 of 138 PageID# 9689




         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 245 and therefore denies the same.

         246.   During the January 28, 2020 meeting, Mr. Lorman shared with Mr. Gilpin
                multiple documents evidencing the RICO Defendants’ misconduct at
                Amazon’s expense. Notably, Mr. Lorman shared an executed version of the
                Villanova referral/kickback agreement that Brian Watson signed on behalf
                of Northstar on January 8, 2018. Gilpin Decl. ¶ 13; Ex. 6. Mr. Gilpin
                reviewed the documents and informed IPI’s outside counsel of the meeting
                with Mr. Lorman. Gilpin Decl. at ¶ 14. IPI then informed Amazon of the
                meeting. Id.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 246 and therefore denies the same. Cheshire denies the existence of a

  RICO enterprise.

         247.   On or around February 14, 2020, Mr. Lorman provided Mr. Gilpin with at
                least four documents via Dropbox that further evidenced misconduct by the
                RICO Defendants at Amazon’s expense.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 247 and therefore denies the same. Cheshire denies the existence of a

  RICO enterprise.

         248.   The first document is a copy of the executed version of the Northstar-
                Villanova kickback agreement that Lorman shared at the Chicago meeting
                with Mr. Gilpin. Gilpin Decl. ¶ 15; Ex. 6.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 248 and therefore denies the same.

         249.   The second and third documents are wire receipts (dated June 7, 2019, and
                August 7, 2019) evidencing payments from Northstar-affiliated entities to
                Villanova Trust in connection with certain Virginia Leases at issue in this
                action. Gilpin Decl. ¶ 15; Exs. 30, 14.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 249 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 61 of 138 PageID# 9690




         250.   Each wire receipt lists the “Originator Name” as “W D C HOLDINGS
                LLC” (aka Northstar), the “Beneficiary Bank” as “First Tennessee Bank,”
                and the “Beneficiary” as “Villanova Trust” at “16 Compton Trace
                Nashville, TN.” See Exs. 14, 30.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 250 and therefore denies the same.

         251.   The June 7 wire for $150,000 references “Dulles Final Leasing Payment.” See
                Ex. 30.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 251 and therefore denies the same.

         252.   And the August 7 wire for $321,028.44 references “Manassas Leasing Fee.” See
                Ex. 14.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 252 and therefore denies the same.

         253.   The fourth document that Mr. Lorman provided to Mr. Gilpin is a spreadsheet
                with a column titled “Referal [sic] - Villanova Owed” with four separate entries
                totaling $1,497,614.50. Gilpin Decl. ¶ 15; Ex. 7.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 253 and therefore denies the same.

         254.   The first entry lists $250,000 owed for a “Leasing Fee” associated with the
                “Dulles” “Project.” Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 254 and therefore denies the same.

         255.   The second entry lists $225,642.60 owed for a “Development Fee (20%)”
                also associated with the “Dulles” “Project.” Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 255 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 62 of 138 PageID# 9691




         256.   The third entry reflects $760,210.50 owed for a “Leasing Fee (25%)”
                associated with the “Quail” “Project.” Ex. 7.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 256 and therefore denies the same.

         257.   And the fourth entry reflects $211,761.40 for a “Development Fee (20%)”
                also associated with the “Quail” “Project.” Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 257 and therefore denies the same.

         258.   On February 16, 2020, Mr. Lorman provided Mr. Gilpin with additional
                evidence of the RICO Defendants’ misconduct concerning Amazon properties in
                this District. This evidence consisted of audio recordings that Defendant Brian
                Watson directed Mr. Lorman to record of discussions between Watson and
                former Northstar employees (and White Peaks principals) Kyle Ramstetter and
                Will Camenson on or about September 27, 2019. Gilpin Decl. ¶ 16; Ex. 9;
                Lorman Decl. ¶¶ 9–11.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 258 and therefore denies the same.

         259.   In these recordings, Watson demands that these individuals pay Northstar
                millions of dollars in proceeds the White Peaks Defendants realized on their
                $116 million “flip” sale of a Virginia property to Amazon in July 2019.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 259 and therefore denies the same.

         260.   Mr. Lorman and Mr. Gilpin had further conversations this spring
                concerning Mr. Lorman’s “ongoing suspicions regarding potential
                misconduct by Brian Watson and Northstar relevant to [IPI and
                Northstar’s] business relationship and work for Amazon in Virginia.”
                Gilpin Decl. ¶ 18. Notably, Mr. Lorman and Mr. Gilpin discussed “on
                multiple occasions” Mr. Gilpin’s discovery that Kyle Ramstetter “had
                signed” while at Northstar and “without authorization, multiple contracts
                and change orders related to the [Amazon] Projects [in Northern
                Virginia].” Id. at ¶ 19. Mr. Gilpin stated that this unauthorized conduct put
                the (Northstar-managed) landlords to whom Amazon rendered payments
                “in default under their respective credit agreements.” Id.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 63 of 138 PageID# 9692




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 260 and therefore denies the same.

         261.   Mr. Lorman also reported that “multiple Northstar employees were
                involved in matters relating to Brian Watson’s personal finances,” and that
                Watson had “received into a personal bank account a deposit of
                approximately $5 million” that Mr. Lorman understood to comprise “part
                of a settlement” between Watson, Kyle Ramstetter, and Will Camenson
                on the White Peaks transaction proceeds that Watson demanded Ramstetter
                and Camenson pay Northstar in September 2019. Gilpin Decl. ¶ 21.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 261 and therefore denies the same.

         262.   After Mr. Gilpin received the information and corroborating documents and
                files from Mr. Lorman in February 2020, see infra ¶¶ 97–102, he promptly
                shared them with IPI’s outside counsel, who in turn shared them with
                Amazon. See Gilpin Decl. ¶ 17; Dkt. 44 ¶ 12. IPI also shared “numerous
                examples” of Northstar’s and Brian Watson’s failures to “appropriately
                manage and comply with” requirements found in contracts governing the
                affected Virginia real property sites that Amazon would not have executed
                but for the RICO Defendants’ and their co- conspirators unlawful conduct,
                as well as Brian Watson’s failures to “appropriately manage and comply
                with project requirements.” Gilpin Decl. ¶ 6.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 262 and therefore denies the same.

         263.   For example, in April 2018 Northstar told IPI that Amazon had instructed
                Northstar “to include certain fees in the [Northern Virginia] Projects” that
                “were excessive.” Gilpin Decl. ¶ 5.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 263 and therefore denies the same.

         264.   But Northstar represented to IPI “that an Amazon employee had
                nonetheless instructed Northstar to include them”—a representation on
                which IPI reasonably relied based in part on the Northstar Defendants’
                relationship with the TM Defendants. Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 64 of 138 PageID# 9693




  allegations in Paragraph 264 and therefore denies the same.

         265.   On information and belief, Casey Kirschner requested that Northstar add
                and/or increase fees to the budgets for the Lease Transactions to increase the
                amount of fees that he would receive through the Villanova Trust, which
                thereby increased the cost of the transaction to Amazon.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 265 and therefore denies the same.

         266.   For example, the first Virginia Lease Transaction contained a leasing fee
                of 0.5%, which was equivalent to an anticipated $300,000 for that
                transaction. The next Northstar budget, however, increased that fee to 2%,
                which was equivalent to an anticipated $1,013,614 for that transaction.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 266 and therefore denies the same.

         267.   Amazon also learned of numerous instances in which Northstar failed to
                “appropriately manage and comply with project requirements, “ Gilpin
                Decl. ¶ 6, including the delivery of draw packages, operating reports,
                budgets, compliance packages, and operating expense details. Gilpin Decl.
                ¶ 7. These failures resulted in:
                i.     “Five credit agreement defaults or draw stops” that resulted in the
                       halt of necessary property development funding from relevant
                       lenders;
                ii.    Late payments (in some cases by months) to multiple vendors;
                iii.   Multiple breakdowns in financial reporting to Amazon; and
                iv.    Unauthorized execution of construction contracts and change
                       orders totaling more than $50 million.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 267 and therefore denies the same.

         268.   All of these failures caused damage to Plaintiffs in amounts to be
                determined in the course of these and related legal proceedings.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 268 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 65 of 138 PageID# 9694




         269.   As a result of this and other mismanagement by Northstar, the Shaw Road
                and Manassas projects were not scheduled to be completed on time and
                exceeded their budgets. Id. ¶ 8.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 269 and therefore denies the same.

         270.   These and additional actions taken by the RICO Defendants resulted in both
                actual and anticipated harm to Amazon, including but not limited to the
                payment by Amazon of rent inflated by kickback fees; the establishment of
                lease agreements that contemplate rent amounts inflated by kickback fees;
                and adverse impact to Amazon’s relationships with its business partners,
                including IPI, banks, and investors. And to the extent that IPI or others
                absorbed these costs, they are additional victims of the RICO Enterprise.
                Amazon has thus suffered irreparable harm to its goodwill and business
                relations due to the RICO Defendants’ misconduct.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

  allegations in Paragraph 270 and therefore denies the same.

         271.   These acts and other contract breaches, along with the underlying fraud
                and other unlawful acts that precipitated them, damaged Amazon, IPI,
                and their business partners, and compelled the Northstar Defendants’ for-
                cause termination from involvement with the Lease Termination Projects
                and contracts on April 2, 2020. Id. ¶ 22–25.

         RESPONSE:       Cheshire lacks knowledge or information sufficient to respond to the

  allegations in Paragraph 271 and therefore denies the same.

           E.   Northstar’s April 2, 2020 Termination from the Lease Transactions

         272.   The foregoing and other evidence of the RICO Enterprise as it relates to
                Lease Transactions established that Northstar’s continued involvement with
                the nine Virginia lease sites detailed above presented an imminent risk to
                the integrity and goodwill of Amazon’s business relationships, as well as an
                opportunity for the RICO Defendants and those acting in concert with them
                to spoliate evidence and convert assets central to ongoing legal
                investigations. Accordingly, Amazon and IPI devoted significant resources
                to transitioning and ultimately removing Defendants Watson, Northstar,
                Sterling, Manassas, and Administrative Manager from their roles in the
                Virginia Lease Transaction sites this spring. See generally Gilpin Decl. ¶
                22–26; Ex. 34.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 66 of 138 PageID# 9695




         RESPONSE: Cheshire denies the existence of a “RICO Enterprise.” Cheshire lacks

  knowledge and information sufficient to respond to the remaining allegations in Paragraph 272

  and therefore denies the same.

         273.   On February 19, 2020, Amazon and IPI agreed to reform the leases and
                management contracts at the Northstar-affiliated Virginia Lease
                Transaction sites to facilitate this transaction and the Northstar
                Defendants’ termination. IPI relied on its ability to exercise its “majority
                interest” authority over the joint venture that controls the Landlord LLCs for
                the relevant properties (“Dulles NCP, LLC, Quail Ridge NCP, LLC, Dulles
                NCP II, LLC and Manassas NCP, LLC”) to remove the Watson/Northstar-
                affiliated Sterling entities from both the joint venture and their involvement
                with the Landlord LLCs and the properties.

         RESPONSE:        Cheshire lacks knowledge or information sufficient to answer the

  allegations in Paragraph 273 and therefore denies the same.

         274.   As part of this reformation, Amazon and IPI agreed it was critical to avoid
                any interruption in the development or construction of the unfinished
                Northstar-affiliated Virginia Lease Transaction sites and the operation of
                all Northstar-affiliated Virginia Lease Transaction sites. It was also
                understood that any delays or interruptions would cause Amazon
                substantial damage.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 274 and therefore denies the same.

         275.   These understandings are reflected in the 2020 Lease Continuity Agreement
                between Amazon and IPI, which contains a clause guaranteeing completion
                of the Virginia Lease Transaction sites and Amazon’s right to
                “uninterrupted quiet enjoyment.” To accomplish these objectives, the
                Agreement contemplates “removal steps” under which IPI would “(i)
                terminate or cause to be terminated all agreements” that each Landlord
                and Administrative Manager had with the Northstar Defendants to ensure
                that the Northstar Defendants were removed or rescinded from all
                agreements with Amazon and IPI on the Lease Transaction Projects; (ii)
                cause another entity “to assume responsibility for completing the
                construction of the Unfinished [Northstar-affiliated Virginia property
                sites]”; and “(iii) terminate, or otherwise remove Administrative Manager
                from, any other [relevant] agreement.”
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 67 of 138 PageID# 9696




         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 275 and therefore denies the same.

         276.   In early April 2020, IPI executed its obligations under the Lease Continuity
                Agreement with Amazon by, among other things, terminating the
                Watson/Northstar-affiliated rights and interests in the Lease Transaction
                sites, transitioning vendor obligations, and demanding the Northstar
                Defendants’ return of books, records, and business information central to
                the integrity of Plaintiffs’ legal and business interests. Ex. 34; Gilpin Decl.
                ¶¶ 22–26.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 276 and therefore denies the same.

         277.   Specifically, on April 2, 2020, IPI sent a formal Termination Letter to
                Northstar and Watson notifying them of the Cause Event for their termination
                and IPI’s Election of Remedies as controlling stakeholder in the joint
                venture parent of the four landlord-developer entities for the relevant
                Virginia lease sites. This letter effected the immediate removal of Watson
                and several Northstar affiliates (NSIPI Administrative Manager, LLC,
                Sterling NCP FF, LLC, and Manassas NCP FF, LLC) from the joint venture
                and associated landlord-developer companies. Ex. 35.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 277 and therefore denies the same.

         278.   IPI coupled its April 2, 2020 Termination Letter to Defendants Watson and
                Northstar with required notices to other affiliates and partners. Ex. 34.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 278 and therefore denies the same.

         279.   The Termination Letters removed Northstar-related persons and entities
                from the NSIPI Virginia development joint venture and its affiliated
                landlord LLCs.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 279 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 68 of 138 PageID# 9697




         280.    All of these termination actions were necessary to protect Amazon goodwill
                 and business relationships at the relevant properties, and to mitigate site
                 development costs and other damages that Amazon and/or its partners
                 suffered as a result of the fraud and other unlawful conduct by the Lease
                 Transaction Defendants. This conduct caused costs on Amazon projects to
                 exceed budgets, caused budgeted costs to be diverted to kickbacks and other
                 unauthorized and unlawful payments, and fraudulently induced and caused
                 Amazon to engage in business with partners that did not deliver the value
                 they represented and contracted to provide, and whose work for the
                 company Amazon would not have approved but for the RICO Defendants’
                 unlawful acts.

         RESPONSE: Cheshire denies the existence of any racketeering or kickback scheme.

  Chesire denies the existence of a RICO enterprise. Cheshire Ventures lacks knowledge and

  information sufficient to answer the remaining allegations in Paragraph 280 and therefore denies

  the same.

           F.    June 2020 Federal Forfeiture Action and May 2020 Forfeiture Notices

         281.    The full scope of the fraud, kickback, and other unlawful activities
                 encompassed by the Lease Transaction conduct is not yet known. But recent
                 proceedings in this action, as well as a parallel forfeiture action the United
                 States filed in June and related seizures in public notices, directly connect
                 it to the TM Defendants.

         RESPONSE:         Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 281 and therefore denies the same.

         282.    The United States filed a forfeiture action in this District indicating that,
                 from August 2018 to August 2019, “the Villanova Trust wired
                 approximately $3,375,625 to a bank account maintained for the benefit of”
                 the TM Defendants. Ex. 12 at ¶ 10. The forfeiture complaint, which was filed
                 against property owned by TM Defendant Casey Kirschner, further states
                 that Casey Kirschner “has admitted accepting funds from [Northstar]
                 associated with [his] job with [Amazon],” that Northstar “paid the
                 kickbacks to the Villanova Trust associated with the [Amazon] development
                 deals in Northern Virginia,” ¶ 13, and that the TM Defendants also
                 “received or benefitted from approximately $5,818,955 from other
                 developers in 2019 for [Amazon] projects in Northern Virginia.” Id. ¶ 14.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 69 of 138 PageID# 9698




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 282 and therefore denies the same.

         283.   The government’s account of the Northstar kickbacks on the Amazon Lease
                Transactions at issue in this suit accords with evidence Amazon has obtained
                in its ongoing internal investigation of the RICO Defendants’ unlawful
                enterprise conduct.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 283 and therefore denies the same.

         284.   Specifically, on information and belief, the “First Western Trust Bank
                account ending 3698 maintained for” Nelson and Casey Kirschner that
                received “$9,194,580.50 in fraud proceeds” (Ex. 12) reflects at least in part
                wire payments from Villanova Trust to another trust or account (¶¶5–15).
                Further, the “seven transfers totaling $6,244,442.19 [that] were made
                between First Western Trust Bank account ending 3698 and First Western
                Trust Bank account ending 0525” (Ex. 12) reflect, on information and belief,
                at least in part wire payments from a separate trust or account (¶16) to
                AllCore.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 284 and therefore denies the same.

         285.   On or about December 14, 2018, Brian Watson asked a Northstar
                subordinate to send him “the template referral agreement” and itemized
                referral fees for Northstar’s “top 10 referral partners,” including Villanova
                Trust. Ex. 36.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 285 and therefore denies the same.

         286.   The Northstar employee informed Watson that “Villanova [sic] Trust” had
                received “$50,000.” Id.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 286 and therefore denies the same.

         287.   Watson then requested “the total amount of fees we have paid to Villanova,
                or ALL fees . . . . Leasing, sales, development, etc.” Id.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 70 of 138 PageID# 9699




         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 287 and therefore denies the same.

         288.   The Northstar employee responded that Northstar had paid $4,641,955.40
                to Villanova. Id.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 288 and therefore denies the same.

         289.   On information and belief, funds received by Villanova were subsequently
                passed through to AllCore for the personal benefit of the TM Defendants.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 289 and therefore denies the same.

         290.   Whether other entities or individuals covered by Northstar’s “template
                referral agreement” or “top ten referral partners’ had a role in the Lease
                Transaction portion of the RICO or other unlawful scheme is not clear.
                But records obtained from Northstar 's former COO Mr. Lorman
                indicate that at a minimum, the Lease Transaction conduct involving the
                RICO Defendants continued beyond the December 2018 date on which
                Northstar records show $4.6 million in payments to Villanova Trust. In
                2019, Northstar sent at least two wires to Villanova Trust with
                "transaction memo" references to two separate No1thstar landlord
                LLCs (Dulles and Manassas) connected to the Lease Transaction
                conduct:

          DATE                 AMOUNT               TRANSACTION MEMO
          June 7, 2019         $150,000.00          Dulles Final Leasing Payment
          August 7, 2019       $321,028. 44         Manassas Leasing Fee


         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 290 and therefore denies the same.

         291.   Further, financial statements obtained since Amazon initiated this suit
                indicate that the Northstar Defendants had received at least $10,026,899
                in acquisition, leasing, development, and asset management fees on just
                the Dulles and Quail Ridge lease projects as of late 2018, and had wired
                at least $5,112,983.84 to Defendant Villanova Trust pursuant to its 2018
                Referral Agreement with Northstar on the Amazon Lease Transactions.
                Ex. 11, Dkt. 57 .
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 71 of 138 PageID# 9700




         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 291 and therefore denies the same.

         292.    As evidenced by public forfeiture notices, the United States has also seized
                 various bank accounts owned by the TM Defendants and Defendant Cheshire
                 Ventures, including a U.S. Bank account co-owned by Casey Kirschner and
                 10 bank accounts owned or co-owned by Nelson. See Ex. 60 [forfeiture
                 notices].

         RESPONSE:         Cheshire admits only that the public forteiture notices speak for

  themselves. Cheshire lacks knowledge and information sufficient to respond to the remaining

  allegations in Pargraph 292.

  III.   THE DIRECT PURCHASE CONDUCT

         293.    The Direct Purchase portion of the RICO Enterprise was a parallel and
                 significant complement to the Lease Transaction portion of the RICO
                 Enterprise facilitated by the TM Defendants ' broader pay-to-play scheme
                 for Amazon contracts and business opportunities. The Direct Purchase
                 conduct included at least the 2019 White Peaks land sale to Amazon alleged
                 in Amazon's initial complaint and elaborated below and a separate land
                 acquisition in Northern Virginia at the end of 2019 that, on information and
                 belief, netted the TM Defendants $2.5 million each, as well as other efforts
                 by the TM Defendants and their co-conspirators to use Amazon funds,
                 contracts, or information to profit from commercial real estate sales in
                 Virginia and potentially other states where the RICO Defendants had
                 knowledge of Amazon efforts to explore or execute real estate transactions.
                 These states included Ohio, South Carolina and Tennessee.

         RESPONSE: Cheshire admits only that the complaint uses the term “Direct Purchase”

  to refer to specified transactions. Cheshire denies the existence of any RICO enterprise. Cheshire

  lacks knowledge and information sufficient to respond to the remaining allegations in Paragraph

  293 and therefore denies the same.

           A.    The White Peaks Transaction

         294.    In the summer of 2019, two of Northstar then-employees (Kyle Ramstetter
                 and Will Camenson) used Defendants White Peaks Capital LLC and NOVA
                 WPC LLC to facilitate Amazon’s acquisition of land in Chantilly, Virginia
                 for a new Amazon development. See Ex. 37. At the time of the transaction,
                 these two Northstar employees styled themselves as, respectively, as
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 72 of 138 PageID# 9701




                “Managing Director” of both LLCs, and as “Manager” of White Peaks
                Capital.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 294 and therefore denies the same.

         295.   The TM Defendants played an essential role in the White Peaks
                Transaction, worked with the White Peaks Defendants to ensure its success,
                and did so to obtain kickbacks from the White Peaks Defendants—actions
                that both TM Defendants knew to be fraudulent and in violation of their
                obligations under Amazon’s Code of Conduct.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 295 and therefore denies the same.

         296.   On or about July 30, 2019, defendant NOVA WPC LLC purchased the White
                Peaks property from 41992 John Mosby Highway LLC, a Virginia limited
                liability company, for $98.67 million.

         RESPONSE: Cheshire admits only that documents and records related to the sale speak

  for themselves. Cheshire lacks knowledge or information sufficient to respond to the remaining

  allegations in Paragraph 296 and therefore denies the same.

         297.   41992 John Mosby Highway LLC had purchased the White Peaks property
                for $20 million just 13 months earlier. Ex. 47-48, 38.

         RESPONSE: Cheshire admits only that documents and records related to the sale speak

  for themselves. Cheshire lacks knowledge or information sufficient to confirm or deny the

  remaining allegations in Paragraph 297 and therefore denies the same.

         298.   That same day (July 30, 2019), NOVA WPC LLC sold the White Peaks
                property to Plaintiff Amazon Data Services for $116.4 million. Exs. 37–39.
                Press coverage of the sale highlighted Defendant NOVA WPC LLC’s same-
                day profit of nearly $18 million. Ex. 38.

         RESPONSE: Cheshire admits only that the documents and records related to the sale

  speak for themselves. Cheshire lacks knowledge or information sufficient to confirm or deny

  the remaining allegations in Paragraph 298 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 73 of 138 PageID# 9702




         299.   It is undisputed that the nearly $18 million in proceeds the White Peaks
                Defendants realized on the sale were funded directly by Amazon’s purchase
                of the property.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 299 and therefore denies the same.

         300.   On information and belief, the TM Defendants exerted pressure against the White
                Peaks Defendants to obtain a share of the approximately $18 million profit
                obtained by the White Peaks Defendants through the sale of the property to
                Amazon.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 300 and therefore denies the same.

         301.   On information and belief, the White Peaks Defendants yielded to this
                pressure and agreed to wire monies to one or both of the TM Defendants.
                On information and belief, the TM Defendants arranged for a Virginia civil
                engineering consultant, Johnny Lim, and his company, E2M Properties
                LLC, to facilitate the transfer of the seven-figure kickback they demanded
                from on the White Peaks transaction.

         RESPONSE: Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 301 and therefore denies the same.

         302.   On information and belief, TM Defendant Casey Kirschner utilized at least
                some portion of the funds to finance the property named in the government’s
                pending civil forfeiture action in this District. Ex. 12.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 302 and therefore denies the same.

         303.   The White Peaks Defendants also disbursed $5 million of the proceeds from
                the 2019 property sale to Defendants Brian Watson and/or Northstar.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 303 and therefore denies the same.

         304.   On September 27, 2019, approximately six weeks after the Washington
                Business Journal reported on the transaction, Brian Watson confronted the
                White Peaks principals and then- Northstar employees Kyle Ramstetter and
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 74 of 138 PageID# 9703




                Will Camenson about the land sale. Ex. 9.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 304 and therefore denies the same.

         305.   Watson accused Ramstetter of engaging in a side deal with Northstar’s
                “largest client” (Amazon), and characterized Ramstetter’s conduct of the
                transaction as “federal FBI-type stuff.” Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 305 and therefore denies the same.

         306.   Watson never raised these concerns with Amazon, and instead pressed
                Ramstetter to "pay us [Northstar'] the money [$17.73 million]
                immediately'' because "[a]nything that comes from [Amazon deals]
                should be Northstar." Id. at 5.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 306 and therefore denies the same.

         307.   Ramstetter replied that he was " [p]otentially" willing to pay Northstar
                the money, but suggested he and Watson discuss the matter with their
                mutual Amazon contact- TM Defendant Casey Kirschner- "over a
                drink." Id. at 6. Ramstetter then alluded to misconduct on other Amazon-
                related transactions, stating that "what we did for Amazon-----that's FBI
                You have two corporate real estate people for the largest tenant in the
                world that you can trace the money, it will get out of hand" because there
                is evidence showing that "we all know what we did." Id. at 8. He then
                reiterated that he, Watson, and TM Defendant Casey Kirschner should
                try to "work something out" before someone "say[s] something to the
                wrong person and it gets out, [and] the whole Amazon thing shut[s]
                down." Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 307 and therefore denies the same.

         308.   During a separate conversation Watson secretly recorded and placed in the
                record in this case on May 14, 2020, former Northstar employee and White
                Peaks principal Will Camenson stated that Northstar was left out of the deal
                because of Watson 's "actions and [Watson's] treatment of Kyle [Ramstetter]
                and his contract." Ex. 9 at 19.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 75 of 138 PageID# 9704




         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 308 and therefore denies the same.

         309.   Following these conversations, Northstar did not immediately “fire[]” the
                two employees involved in the White Peaks transaction, as Watson asserted
                in April 2020 and in this litigation. Exs. 1, 4. Rather, these individuals
                separated from Northstar only after [redacted]. MacDonald Decl. ¶ 8, id.
                Ex. 61; Lorman Decl. ¶ 13.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 309 and therefore denies the same.

         310.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient knowledge and information to response to the

  allegations in Paragraph 310 and therefore denies the same.

         311.   Watson and Northstar accepted the $5 million payment for the White Peaks
                transaction instead of notifying Amazon of the inflated price of the property or
                of the fraud and kickback scheme engaged in by their employees.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 311 and therefore denies the same.

         312.   On the following Monday, September 30, 2019, Watson continued to discuss
                the White Peaks Purchase with Northstar’s former COO Timothy Lorman.
                To "demonstrate to [Mr. Lorman] that his relationship with Casey Kirschner
                was still strong despite the fallout from the NOVA WPC Transaction , Brian
                Watson called Casey Kirschner and put the call on speaker phone," without
                telling Casey Kirschner that Mr. Lorman was in the room. Lorman Decl. 12.
                After discussing the White Peaks Purchase, Casey Kirschner "commented
                that he had never liked Kyle Ramstetter, and that Kyle Ramstetter had ' been
                involved in this for two weeks and he figured out what you and I were doing,'
                or words to similar effect." Id.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 312 and therefore denies the same.

         313.   The foregoing evidence, which is elaborated in the PI record, alone indicates
                that, at the time Defendant Watson demanded and accepted $5 million in
                proceeds from the White Peaks transaction on the premise that the money
                was payable to Northstar as Amazon's agent, Defendant Watson knew or
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 76 of 138 PageID# 9705




                should have known that the land sale was tainted by payments or other benefits
                to TM Defendant Casey Kirschner that violated Amazon policies and
                Northstar’s obligations as Amazon's purported agent. See Dkts. 9-10, 15-16,
                39-48, 57-59, 67-69, 82, 84-85, 91, 99.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the remaining allegations in Paragraph 313 and therefore denies the same.

           B.   Other Land Acquisitions in Northern Virginia

         314.   On information and belief, the TM Defendants facilitated other purchase
                transactions in Northern Virginia for their own personal benefit.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 314 and therefore denies the same.

         315.   In late 2019, Amazon purchased 100 acres in Northern Virginia (the “Blueridge
                Property”) for $83 million (the “Blueridge Transaction”).

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 315 and therefore denies the same.

         316.   On information and belief, Nelson used proprietary information he had
                obtained while working at Amazon to arrange the involvement in the
                transaction of an intermediary, the “Blueridge Group,” in order to benefit
                himself, Cheshire Ventures, and Casey Kirschner.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 316 and therefore denies the same.

         317.   The Blueridge Group purchased the land from the seller for approximately
                $73 million in or around May 2019.

         RESPONSE:        Cheshire lacks knowledge and information sufficient to answer the

  allegations in Paragraph 317 and therefore denies the same.

         318.   Although Defendant Nelson’s with Amazon had been terminated in June 2019,
                Nelson was copied on an email chain dated between August 20 and September
                20, 2019—months after he was terminated from Amazon—regarding the purchase
                of this property by Blueridge. Exs. 58, 59.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 77 of 138 PageID# 9706




         RESPONSE: Cheshire admits that Mr. Nelson was terminated by Amazon on June 11,

  2019. Cheshire further admits that the emails referenced in Paragraph 318 speak for themselves.

         319.   In that email chain, Nelson’s            email      address   is   listed   as
                cheshireventures@outlook.com.

         RESPONSE: Cheshire Ventures admits only that the emails referenced in Paragraphs

  318 and 319 speak for themselves.

         320.   Nelson knowingly engaged in this transaction in violation of his CNIAA
                agreement with Amazon.

         RESPONSE:        Cheshire lacks sufficient knowledge or information to respond to the

  allegations in Paragraph 320 and therefore denies the same.

         321.   In or around November 2019, and due to the machinations of TM Defendant
                Casey Kirschner, a $10 million assignment fee was added to the contemplated
                transaction by which Amazon would acquire the Blueridge Property.

         RESPONSE: Cheshire lacks sufficient knowledge or information to respond to the

  allegations in Paragraph 321 and therefore denies the same.

         322.   On or around December 23, 2019, Amazon was assigned the purchase
                agreement and acquired the property for $83 million.

         RESPONSE: Cheshire lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 322 and therefore denies the same.

         323.   The $83 million purchase price included a $10 million assignment fee payable
                to Blueridge Group, LLC.

         RESPONSE: Cheshire lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 323 and therefore denies the same.

         324.   On information and belief, Blueridge Group was brought into the transaction by
                the TM Defendants to serve as a conduit for a $10 million kickback.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  allegations in Paragraph 324 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 78 of 138 PageID# 9707




         325.   On information and belief, Blueridge Group provided no services and made no
                improvements to the Blueridge Property between the time it signed the purchase
                agreement and the time it assigned it to Amazon, netting $10 million in profit.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  allegations in Paragraph 325 and therefore denies the same.

         326.   On information and belief, after the transaction closed, Blueridge Group
                funneled half of the assignment fee—or $5 million—back to the TM Defendants,
                who split it evenly, netting approximately $2.5 million profit each from the
                Blueridge Transaction.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 326 and therefore denies the same.

         IV.    THE RICO DEFENDANTS’ ONGOING MISCONDUCT, DAMAGE,
                AND THREATS OF IRREPARABLE HARM

         327.   The RICO Defendants’ enterprise is ongoing, has damaged Amazon, IPI,
                and their business partners, and poses an imminent threat of irreparable
                harm to time-sensitive development projects at the affected sites and to
                associated Amazon business relationships and goodwill.

         RESPONSE: Cheshire denies the allegations in Paragraph 327.

           A.   The Northstar Defendants

         328.   Hours after the FBI raided his home on April 2, 2020, Brian Watson sent a
                lengthy and wide-ranging email to a broad range of personal and business
                contacts including Casey Kirschner and other RICO Defendants who
                perpetrated the fraud against Amazon. Ex. 1. In that email, Watson alerted
                the group to the FBI’s questions and documents (including and particularly
                the grand jury’s interest in Villanova Trust), cast blame on various former
                Northstar personnel, referenced discussions with his legal counsel, and
                identified Northstar assets and payments that could be affected by the fraud
                and misappropriation allegations against him. The email also made factual
                statements about Defendants’ RICO Enterprise activities that conflict with
                internal evidence including computer files, bank records, and voice
                recordings that Watson himself made.

         RESPONSE: Cheshire admits only that the email referenced in Paragraph 328 speaks

  for itself. Cheshire lacks knowledge or information sufficient to answer the remaining
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 79 of 138 PageID# 9708




  allegations in Paragraph 328 and therefore denies the same.

         329.   Notably, Watson’s April email stated that Northstar’s “$4,000 per month”
                agreement with Villanova Trust was executed with one of Watson’s “best
                friends,” for “research” and “introduc[tions]” to companies “who may
                have commercial real estate needs.” Id. It further stated that although
                Villanova’s Trustee, Christian Kirschner, “introduced” Northstar to his
                brother at Amazon, Northstar won a “competitive” bid for the Amazon
                Virginia projects. Watson then stated that Northstar “paid [Villanova] a
                share of fees that were generated from [Northstar’s] work with Amazon,”
                but declared that “[t]he funds we sent were never sent to Casey Kirschner
                or Carl Nelson,” the former Amazon TMs who oversaw the deals. Watson’s
                April 2 email also referenced recent statements he made to “investors” that
                Amazon was “so pleased” with Northstar’s work that Amazon “referred to
                [Northstar] as their best developer in the country.”

         RESPONSE: The email referenced in Paragraph 329 speaks for itself. Cheshire lacks

  knowledge or information sufficient to answer the remaining allegations in Paragraph 329 and

  therefore denies the same.

         330.   The conflict between the investigation record and Watson’s statements confirms
                the RICO Defendants’ misconduct and the ongoing and imminent threat they pose
                to Amazon and public interests in this and related legal proceedings.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 330 and therefore denies the same.

         331.   As a threshold matter, the email statements Watson made on the evening of
                April 2 (and earlier that week to investors) about Amazon’s view of
                Northstar’s work flatly contradicts the record and termination notice for
                “fraud and willful misconduct” IPI issued to Northstar that same day.

         RESPONSE: Cheshire admits only that the email referenced in Paragraph 331 speaks

  for itself. Cheshire lacks sufficient knowledge or information to confirm or deny the remaining

  allegations in Paragraph 331 and therefore denies the same.

         332.   As detailed above and in the PI record in this action, recently uncovered
                voice recordings, computer files, and financial records indicate that the
                Northstar Defendants fraudulently induced and/or breached actionable
                representations and covenants in their 2017 RFP and ensuing contracts that
                Watson executed on their behalf with Amazon and its partners on the
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 80 of 138 PageID# 9709




                Virginia Lease Transaction sites.

         RESPONSE: Cheshire lacks sufficient knowledge or information to confirm or deny

  allegations in Paragraph 332 and therefore denies the same. Cheshire admits only that the case

  record and documents referenced in Paragraph 332 speak for themselves.

         333.   And the case record further demonstrates the knowing or recklessly false
                nature of the Northstar Defendants' account of the Lease Transaction portion
                of the RICO Enterprise. See Dkts. 9-10, 15-16, 39-48, 57-59, 67-69, 82, 84-
                85, 91, 99.

         RESPONSE: Cheshire lacks sufficient knowledge or information to confirm or deny

  allegations in Paragraph 333 and therefore denies the same. Cheshire admits only that the case

  record and documents speak for themselves.

         334.   These statements this spring, which on information and belief were
                designed to signal accomplices to obstruct discovery of the RICO
                Defendants’ ongoing unlawful activities, were followed by a host of other
                developments, including the resignation of much of Northstar’s
                management team, that led to the entry of the Temporary Restraining Order
                on April 28, 2020 (Dkt. 16) and the Preliminary Injunction on June 5, 2020
                (Dkt. 157). See generally Ex. 14, 30, 40-42; MacDonald Decl. 18, 22, 38,
                48-50.

         RESPONSE: Cheshire lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 334 and therefore denies the same.

         335.   The Northstar Defendants have since defied both the TRO and PI, as well
                as the Court’s discovery order regarding their compliance with the same,
                and dissipated assets.

         RESPONSE: Cheshire lacks sufficient knowledge or information to confirm or deny

  the allegations in Paragraph 335 and therefore denies the same.

         336.   Defendants Watson and Northstar admit that on June 19, 2020, they closed
                – without any notice to Plaintiffs or this Court – the $1.85 million sale of a
                luxury Denver condominium that Defendant Northstar owned and
                Defendant Watson personally used. Dkt. 68 at 16; Dkt. 82 at 8.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 81 of 138 PageID# 9710




         RESPONSE: Cheshire lacks sufficient knowledge or information to confirm or deny

  the allegations in Paragraph 336 and therefore denies the same.

         337.   Defendants Watson and Northstar admitted they netted nearly $700,000
                from the sale of this condo. Dkt. 82-3 at 1 (listing net value of condo as of
                May 31, 2020 of $688,108 based on appraisal of $1.85 million – the same
                amount for which the condominium was sold less than three weeks later).

         RESPONSE: Cheshire lacks sufficient knowledge or information to confirm or deny

  the allegations in Paragraph 337 and therefore denies the same.

         338.   [REDACTED]

         RESPONSE: Cheshire lacks sufficient knowledge and information to response to the

  allegations in Paragraph 201 and therefore denies the same.

         339.   And as recently as July 2020, Northstar and Watson demanded $11 million
                in unjustified payments on their terminated lease contracts for the nine
                Virginia properties Amazon has the right to lease from IPI, as well as
                threatened to place liens on those properties in violation of Virginia law
                and this Court’s PI. Dkt. 57.

         RESPONSE: Cheshire lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 339 and therefore denies the same.

         340.   As of the date of the filing of this Complaint, Defendants Watson and
                Northstar remain in violation of the preliminary injunction and have not put
                up for escrow or bond even one penny of their claimed $61 million in
                personal ‘net worth.” Dkt. 82-3 at 1. Further, they have yet to explain in
                any way what has happened to the proceeds from the sale of the
                condominium [redacted].

         RESPONSE: Cheshire lacks knowledge or information sufficient to confirm or deny

  the allegations in Paragraph 340 and therefore denies the same.

           B.   The TM Defendants and Defendants AllCore Development LLC, Cheshire
                Ventures LLC, and Finbrit Holdings, LLC

         341.   Amazon's investigation of the TM Defendants is ongoing, but continues to
                reveal significant evidence of their involvement in the unlawful pay-to-play
                scheme and related RICO Enterprise at issue in this suit. The first direct
                evidence of their involvement in these unlawful activities appeared in the
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 82 of 138 PageID# 9711




                information and documents Amazon received from Confidential Informant I
                in December 2019. And the company' s ensuing investigation has continued to
                reveal corroborating evidence of the TM Defendants' extensive misconduct.

         RESPONSE: Cheshire lacks sufficient knowledge or information to confirm or deny

  allegations in Paragraph 341 and therefore denies the same. Cheshire admits only that any

  documents referenced in Paragraph 341 speaks for itself.

         342.   As noted, this evidence is particularly significant to the extent it
                connects the TM Defendants to the Lease Transaction of the Enterprise
                in which Casey Kirschner’s brother served as a conduit for kickback
                payments to the benefit the TM Defendants, who Defendant Watson
                conspicuously declared on April 2 did not receive any of the “funds”
                Northstar “sent” to Villanova on the Virginia Lease Transactions. Ex.
                1. Amazon’s retrieval of files from TM Defendant Casey Kirschner’s
                laptop, the recorded conversations Watson placed into the docket in this
                case in May 2020, and financial records tracing Villanova funds to First
                Western Trust and/or other accounts held for the benefit of the TM
                Defendants all evidence the TM Defendants’ involvement in the RICO
                Enterprise, as well as the knowing or reckless falsity of Watson’s April
                2020 statements to the contrary.

         RESPONSE:         Cheshire lacks knowledge or information sufficient to respond to

  allegations in Paragraph 342 and therefore denies the same.

         343.   The TM Defendants continued their pay-to-play scheme, the RICO
                Enterprise, and other unlawful conduct at Amazon’s expense after they were
                terminated from the company. The TM Defendants created one or more of
                the AllCore, Finbrit and Cheshire LLCs while they were at Amazon, and,
                on information and belief, supported these LLCs with proceeds from their
                unlawful conduct and continue to use them to obtain information and
                business opportunities at Amazon’s expense.

         RESPONSE: Cheshire denies the allegations in Paragraph 343.

         344.   Although the only individual listed as a contact for these LLCs in public
                registration documents is their organizer, Mr. Atherton, email
                correspondence on the Amazon system shows the TM Defendants
                interacting for or with these entities during their time at Amazon.

         RESPONSE: Cheshire admits only that the emails and public registration documents

  referenced in Paragraph 344 speak for themselves.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 83 of 138 PageID# 9712




         345.    For example, on March 10, 2020, TM Defendant Nelson – who was
                 terminated from Amazon in June 2019 – sent Knoxville real estate site
                 proposals stamped with an AllCore logo to an Amazon broker using a
                 Cheshire Ventures email signature and block:




         Exs. 43–44.

         RESPONSE: Cheshire admits only that the email referenced in Paragraph 345 speaks

  for itself. Cheshire denies that the email referenced in Paragraph 345 was in any way improper.

         346.    Similarly, on January 16, 2020, TM Defendant Casey Kirschner received a
                 proposal for a Fairfax, Virginia real estate site from a Cheshire Ventures
                 email handle that Kirschner forwarded internally for consideration within
                 Amazon. Ex. 49.

         RESPONSE: Cheshire admits the allegations in Paragraph 346 because, among other

  reasons, it was an active real estate development consulting firm that sent various opportunities

  for land and real estate facilities to Amazon employees and agents for the company’s

  consideration to purchase or lease.

         347.    All of the acts alleged herein violate the law and Amazon policies, as well as
                 breach multiple provisions of the CNIAA Agreements each TM Defendant
                 signed with the company as a condition of their employment.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 347 and therefore denies the same.

         348.    Those agreements expressly state that “any breach” may cause Amazon
                 “irreparable harm for which there is no adequate remedy at law,” and that
                 the TM Defendants have already agreed that Amazon will “be entitled to the
                 issuance by a court of competent jurisdiction of an injunction, restraining
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 84 of 138 PageID# 9713




                order, or other equitable relief in favor of itself, without the necessity of
                posting a bond, restraining [the TM Defendants] from committing or
                continuing to commit any such violation.” Ex. 56 § 7.4 (Casey Kirschner
                CNIAA); Ex. 57 § 6 (Nelson CNIAA).

         RESPONSE:        Cheshire admits only that Mr. Nelson’s CNIAA speaks for itself.

  Cheshire lacks knowledge and information sufficient to confirm or deny the remaining

  allegations in Paragraph 348 and therefore denies the same.

           C.   Villanova Trust

         349.   Villanova Trust’s central and recently publicized role in the RICO
                Enterprise as it relates to Lease Transactions underscores the risk that the
                RICO Defendants or those acting in concert with them will spoliate or
                convert evidence or assets related to the Trust’s role in the RICO enterprise.

         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 349 and therefore denies the same.

         350.   Following the PI hearing in this action against Defendant Villanova Trust,
                Christian Kirschner’s counsel advised Amazon that Christian Kirschner,
                Villanova’s founder and sole trustee, “is cooperating with the government
                in its ongoing investigation into the events referenced in [Amazon’s]
                complaint,” that “Villanova Trust is not in possession of any Amazon
                confidential or non-public proprietary information,” and that “Villanova
                Trust has no monetary assets in its possession or control.” Ex. 45.

         RESPONSE:           Cheshire admits only that Christian Kirschner’s counsel’s

  representations speak for themselves. Cheshire lacks knowledge and information sufficient to

  respond to the allegations in Paragraph 350 about other named defendants and therefore denies

  the same.

         351.   Based on these representations, Amazon has not included Villanova Trust
                in its recent actions to enforce the PI, but reserves the right to do so in the
                event evidence of non-compliance emerges.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 351 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 85 of 138 PageID# 9714




            D.    The White Peaks Defendants

           352.   The White Peaks Defendants’ role in the Direct Purchase Transactions, as well
                  as their principals’ involvement in the Lease Transactions while employed with
                  Northstar, underscores the risk that these RICO Defendants or those acting in
                  concert with them will spoliate or convert evidence or assets related to the White
                  Peaks Defendants’ role in the enterprise misconduct at issue in this suit.

           RESPONSE:       Cheshire denies the existence of a RICO enterprise. Cheshire lacks

  knowledge and information sufficient to respond to the remaining allegations in Paragraph 352

  and therefore denies the same.

           353.   Following the PI hearing in this action in May 2020, counsel for the White
                  Peaks principals advised Amazon that:

                  a. Kyle Ramstetter (controlling manager of White Peaks Capital and
                     NOVA WPC LLC) is cooperating with the government in its ongoing
                     investigation of the events referenced in your complaint”;

                  b. “Regarding the non-monetary aspects of the TRO,” the White Peaks
                     Defendants “are not in possession of any Amazon confidential or non-
                     public proprietary information. White Peaks and NOVA (and their
                     principals) understand their obligations under paragraphs 6-8 of the
                     TRO and will comply with these provisions”;

                  c. “With respect to the monetary conditions of the TRO, as previously
                     referenced, Mr. Ramstetter is cooperating with the government in its
                     criminal investigation. As part of this cooperation, all proceeds from []
                     what [Amazon refers] to as the ‘Direct Purchase Enterprise’ that were
                     within the custody and control of White Peaks LLC and NOVA WPC
                     LLC have been forfeited to the federal government. Mr. Ramstetter
                     voluntarily relinquished these funds and waived his right to assert any
                     defense to forfeiture proceedings. At present, no monetary assets remain
                     in the possession or control of White Peaks LLC or NOVA WPC LLC”;
                     and

                  d. “Moreover, as you already know from Mr. Watson’s ‘Last Words’ email
                     sent on April 2, 2020 (referenced in Exhibit 34 to your Complaint and
                     TRO request), a portion of the proceeds from the White Peaks
                     transaction was paid to an entity under Mr. Watson’s control.”
  Ex. 8.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 86 of 138 PageID# 9715




         RESPONSE:          Cheshire admits only that counsel’s representations speak for

  themselves. Cheshire lacks knowledge and information sufficient to respond to the remaining

  allegations in Paragraph 353 and therefore denies the same.

         354.   Based on these representations, Amazon has not included the White Peaks
                Defendants in its recent actions to enforce the PI, but reserves the right to
                do so in the event evidence of non-compliance emerges.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 354 and therefore denies the same.

         355.   The foregoing factual allegations alone establish that the RICO
                Defendants’ extensive and unlawful enterprise activities have already
                resulted in direct, proximate, and foreseeable injuries to Amazon’s business
                and property, including by inflating the prices that Amazon paid and
                depriving Amazon of the benefits of business decisions free from illegal
                outside pressure and control of the disposition of its assets and risk of loss.
                By reason of their misconduct, the RICO Defendants have successfully
                extracted from Amazon millions of dollars in kickback and other payments,
                the full extent of which is not yet known. Beyond these illegal payments, the
                RICO Defendants’ misconduct has caused site disruptions and development
                delays that have caused Amazon and its partners to incur damages in the
                form of fees, costs, and reputational harm.

         RESPONSE: Cheshire denies the allegations in Paragraph 355

         356.   Without the Court’s intervention, Amazon will continue to suffer significant
                harm at the hands of the RICO Defendants and their co-conspirators.

         RESPONSE: Cheshire denies the allegations in Paragraph 356.

         357.   Based on the foregoing allegations, Plaintiffs hereby plead the following causes
                of action and requests for relief.

         RESPONSE: The allegations in Paragraph 357 are not directed at Cheshire and

  therefore no response is required. To the extent a response is required, Cheshire denies the

  allegations in Paragraph 357.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 87 of 138 PageID# 9716




                                          COUNT I
                                       RICO Enterprise
                     In Violation of RICO 18 U.S.C. § 1962(a), (b), (c), (d)

         358.    Plaintiffs incorporate all preceding paragraphs by reference.

         RESPONSE: All responses made to Paragraphs 1 through 357 of the Complaint are re-

  alleged and incorporated, herein, by reference.

         359.    This count is against all Defendants (RICO Defendants).

         RESPONSE:         The allegations in Paragraph 359 are not directed at Cheshire and

  therefore no response is required. To the extent a response is required, Cheshire denies all

  allegations contained in Paragraph 359.

         360.    Each RICO Defendant is a “person” as required by 18 U.S.C. § 1961(3).

         RESPONSE:        Cheshire denies the existence of a RICO enterprise. The remaining

  allegations contain a legal conclusion to which no response is required.

         361.    The RICO Defendants constitute an association-in-fact enterprise within the
                 meaning of 18 U.S.C. §§ 1961(4) and 1962(c). Each RICO Defendant participated
                 in the operation or management of the RICO Enterprise, which includes but is not
                 limited to the Lease Transaction conduct and Direct Purchase conduct alleged
                 herein.

         RESPONSE: Cheshire denies the allegations in Paragraph 361.

         362.    At all relevant times, the RICO Enterprise was engaged in, and its activities
                 affected interstate commerce within the meaning of 18 U.S.C. § 1962(c).

         RESPONSE: Cheshire denies the allegations in Paragraph 362.

         363.    The RICO Enterprise is an “enterprise” as defined in 18 U.S.C. § 1961(4),
                 associated for the common purpose of profiting from the acquisitions,
                 investments, and business activities of at least Amazon and its business partners
                 and investors through perpetration of kickbacks and other unlawful acts by and
                 through which the RICO Defendants fraudulently induced Amazon and its
                 affiliates to send business and payments to or through RICO Enterprise members
                 and their accomplices to obtain and distribute illicit gains from the RICO
                 Enterprise, including from the Lease Transactions and Direct Purchases alleged
                 herein.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 88 of 138 PageID# 9717




         RESPONSE: To the extent Paragraph 363 states a legal conclusion, no response is

  necessary. Cheshire denies the remaining allegations in Paragraph 363.

         364.   The RICO Defendants organized their operation into a cohesive group with
                specific and assigned responsibilities to further the enterprise. Over the course
                of the scheme, the RICO Defendants have adapted the structure of their scheme
                to changing circumstances—recruiting and attempting to recruit new members,
                creating new legal entities through which to funnel their illicit proceeds, and
                preparing to expand and perpetuate their fraudulent scheme.

         RESPONSE: Cheshire denies the allegations in Paragraph 364.

         365.   Amazon and its affiliates reasonably relied on the RICO Defendants’
                representations and assurances that they were conducting business ethically,
                legally, and according to the applicable provisions laid out in various
                agreements and relationships between and among Amazon and the RICO
                Defendants. This reliance resulted and proximately caused harm to Amazon by,
                among other things, causing Amazon and its affiliates to enter into agreements
                they would not have otherwise entered, to pay more than they would have
                otherwise paid, and to lose the honest services of its own employees.

         RESPONSE: Cheshire denies the allegations in Paragraph 365.

         366.   The RICO Defendants acted with the intention of securing and sharing between
                themselves the proceeds of transactions that, absent the combination and illicit
                payments, would not have taken place or would not have resulted in the prices
                that were approved or received. The agreement between the RICO Defendants
                resulted in higher purchase, lease, property management, and other costs to
                Amazon than otherwise would have occurred. As a direct and proximate result
                of the RICO Defendants’ conduct, Amazon and its affiliates suffered economic
                and reputational harm.

         RESPONSE: Cheshire denies the allegations in Paragraph 366.

         367.   The RICO Defendants participated in the RICO Enterprise with the purpose
                of extracting payments and terms from Amazon and its affiliates that the
                RICO Enterprise Defendants would not have been able to obtain absent
                their undisclosed and illegal relationships between and among the RICO
                Defendants. The RICO Defendants colluded to obtain and direct kickbacks
                and other illegal benefits to the TM Defendants in exchange for the TM
                Defendants’ fraudulent and otherwise unlawful and inequitable acts
                causing Amazon and its affiliates to approve contracts, payments, and other
                benefits to the RICO Defendants.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 89 of 138 PageID# 9718




         RESPONSE: Cheshire denies the allegations in Paragraph 367.

         368.   After the RICO Defendants secured commitments and/or approvals from
                Amazon and its affiliates for real estate transactions worth hundreds of
                millions of dollars, the RICO Defendants illegally funneled a portion of the
                proceeds to the TM Defendants and their accomplices, including family
                members. This kickback scheme allowed the RICO Defendants to secure
                business and increased the costs and other terms that Amazon and its
                affiliates agreed to and approved for at least 11 commercial real estate
                projects in Northern Virginia.

         RESPONSE: Cheshire denies the allegations in Paragraph 368.

         369.   The pattern of racketeering has been continuous. The Supreme Court has
                recognized “continuity” is “both a closed and open-ended concept,
                referring either to a closed period of repeated conduct, or to past conduct
                that by its nature projects into the future with a threat of repetition.” H.J.
                Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 241 (1989). The predicate
                acts in the RICO Enterprise stretched over a substantial period of time, with
                the scheme beginning in or before September 2017 with the fixing of the
                RFP process on the Lease Transactions and continuing through August
                2019 with the various wire payments made as kickbacks for the lease
                agreements as well as transaction fraud and kickbacks on the Direct
                Purchases. The RICO Enterprise expanded over time to encompass new
                transactions, and was intended to and did present a significant risk of being
                repeated and expanded to new real estate transactions in Virginia and other
                markets.

         RESPONSE: To the extent Paragraph 369 states a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 369.

         370.   Had Amazon and its affiliates not discovered the actions of the RICO
                Defendants, the RICO Enterprise would have continued and expanded
                undetected into new transactions and markets. The RICO Defendants
                worked to set up and expand the infrastructure and patterns that allowed
                them to execute and repeat their behavior. The development of the RICO
                Enterprise, and the very nature of it, projects into the future with a threat
                of repetition due to the constant presentation of new real estate
                opportunities and contracts. The relationships among the RICO
                Defendants—including their practices of social interactions—and the way
                they set up the scheme to function under the cover of their regular courses
                of business, further establish the common purpose, longevity, and
                continuing harm of the RICO Enterprise to Amazon, its affiliates and
                partners, and other victims. The RICO Defendants agreed to and did
                conduct and participate in the conduct of the RICO Enterprise through a
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 90 of 138 PageID# 9719




                pattern of racketeering activity and for the unlawful purpose of intentionally
                defrauding or otherwise harming the Amazon Plaintiffs and their affiliates.
                As relevant here, “racketeering activity” is defined in 18 U.S.C. § 1961(1)
                to include, among other crimes, violations of 18 U.S.C. § 1343 (wire fraud),
                18 U.S.C. § 1346 (honest services fraud), 18 U.S.C. § 1956 (money
                laundering), 18 U.S.C. § 1957 (transacting in criminally-derived property),
                18 U.S.C. § 1952 (violations of the Travel Act).

         RESPONSE: To the extent Paragraph 370 states a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 370.

                                 Pattern of Racketeering Activity
                  Multiple Instances of Wire Fraud in Violation of 18 U.S.C. § 1343

         371.   The RICO Defendants conducted and participated, directly or indirectly, in
                the conduct, management, or operation of the RICO Enterprise’s affairs
                through repeated acts of racketeering activity amounting to a “pattern of
                racketeering activity” within the meaning of RICO, 18 U.S.C. § 1961(5).

         RESPONSE: To the extent Paragraph 371 states a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 371.

         372.   Pursuant to and in furtherance of their unlawful scheme, the RICO
                Defendants committed, or agreed to facilitate, multiple related acts of wire
                fraud in violation of 18 U.S.C. § 1343. Under 18 U.S.C. § 1343, anyone
                “having devised or intending to devise any scheme or artifice to defraud,
                or for obtaining money or property by means of false or fraudulent
                pretenses, representations, or promises” is prohibited from making use of
                the “wire[s]” “for the purpose of executing such scheme or artifice.”

         RESPONSE: To the extent Paragraph 372 states a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 372.

         373.   “For purposes of this chapter, the term ‘scheme or artifice to defraud’
                includes[, but is not limited to,] a scheme or artifice to deprive another of the
                intangible right of honest services.” 18 U.S.C. § 1346.

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 373.

         374.   Pursuant to and in furtherance of their unlawful scheme, the RICO Defendants
                committed multiple related acts of wire fraud as described in 18 U.S.C. § 1343
                by “devis[ing] [a] scheme or artifice to defraud,” and by “obtaining money
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 91 of 138 PageID# 9720




                [and] property. . . by means of false or fraudulent pretenses, representations, or
                promises” and by transmitting or causing “to be Transmitted by means of wire”
                “writings, signs, signals, pictures, or sounds for the purpose of executing such
                scheme or artifice.”

         RESPONSE: To the extent Paragraph 374 states a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 374.

         375.   These acts of wire fraud included at least nine wire payments between
                March 2018 and August 2019 that constituted kickback payments made
                pursuant to the referral/kickback agreement that Northstar, by and through
                its CEO and alter ego defendant Brian Watson, signed with Villanova Trust
                involving the Virginia Lease Transactions. These payments and related
                activities constitute a pattern of racketeering activity pursuant to 18 U.S.C.
                § 1961(5). The RICO Defendants’ acts of wire fraud also included several
                bank wire payments among the RICO Defendants to secure the sale and
                settlement of Amazon’s direct purchase of the Blueridge Property and also
                the White Peaks commercial real estate parcel in 2019. For example, the
                RICO Defendants directed the “Exchange Escrow Funds” to “be disbursed
                directly to Realty Exchange Corporation by wire for placement in the
                qualified exchange escrow account.” Ex. 46. The RICO Defendants also
                wired the funds through First VA Community Bank, 11325 Random Hills
                Rd., Fairfax, VA 22030, to a beneficiary address at 7400 Heritage Village
                Plaza, #102, Gainesville, VA 20155. Id. The RICO Defendants also directed
                or caused the payment of approximately $5 million in proceedings from the
                White Peaks transaction to a personal bank account registered to RICO
                Defendant Brian Watson in or around the fall of 2019.

         RESPONSE: To the extent Paragraph 375 states a legal conclusion, no response is

  necessary. Cheshire denies the remaining allegations in Paragraph 375.

         376.   On information and belief, the RICO Defendants and their agents have also
                transmitted, or caused to be transmitted, by means of wire communication
                in interstate or foreign commerce, writings, signs, signals, pictures and
                sounds that furthered their fraudulent enterprise. These communications
                included emails, chats, and other communications between and among the
                RICO Defendants concerning their scheme; the transmission of Amazon’s
                confidential business information using personal email addresses;
                communications by the TM Defendants, Brian Watson, and his agents to
                co-conspirators and others misrepresenting the nature of the RICO
                Enterprise, misleading federal agents, and alerting his co-conspirators to
                the FBI’s investigation; and communications by Northstar, Brian Watson,
                and his agents to IPI and others designed to interfere with Amazon’s use
                and enjoyment of several Virginia lease sites.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 92 of 138 PageID# 9721




         RESPONSE: To the extent Paragraph 376 states a legal conclusion, no response is

  necessary. Cheshire lacks knowledge and information sufficient to respond to allegations in

  Paragraph 376 against any other defendant in this action and therefore denies the same. Cheshire

  denies the remaining allegations in Paragraph 376.

         377.    In all instances, the RICO Defendants acted with knowledge and fraudulent
                 intent to cause Amazon to make payments that would benefit the RICO
                 Defendants and their co- conspirators.

         RESPONSE: Cheshire denies the allegations in Paragraph 377.

         378.    In committing these acts, the RICO Defendants committed wire fraud in
                 violation of 18 U.S.C. § 1343, and their acts amount to racketeering activity
                 under 18 U.S.C. § 1961(1).

         RESPONSE: Cheshire denies the allegations in Paragraph 378.

                                  Pattern of Racketeering Activity
                        Honest Services Fraud in Violation of 18 U.S.C. § 1346

         379.    Pursuant to and in furtherance of their unlawful scheme, the RICO
                 Defendants committed, or agreed to facilitate, multiple related acts of
                 honest services fraud as described in 18 U.S.C. § 1346.

         RESPONSE: Cheshire denies the allegations in Paragraph 379.

         380.    18 U.S.C. § 1346 provides that the term “scheme or artifice to defraud” in
                 the wire fraud statute, id. at § 1343, “includes a scheme or artifice to deprive
                 another of the intangible right of honest services.”

         RESPONSE:         Paragraph 380 contains a legal conclusion to which no response is

  necessary.

         381.    The honest services fraud statute “criminalizes . . . schemes to defraud that
                 involve bribes or kickbacks.” Black v. United States, 561 U.S. 465, 471
                 (2010) (citing Skilling v. United States, 561 U.S. 358, 408 (2010)).

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 381.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 93 of 138 PageID# 9722




         382.   The RICO Enterprise described herein is a fraudulent kickback scheme
                under 18 U.S.C. § 1346. Critically, the RICO Defendants used the Villanova
                Trust and other entities to funnel kickbacks to the TM Defendants on Lease
                Transactions and Direct Purchases. This kickback scheme was central to
                the RICO Defendants’ broader unlawful enterprise, which was designed
                and executed through multiple unlawful acts with the common purpose of
                causing Amazon and its affiliates and partners to approve or provide
                payments, contracts, or other benefits to the RICO Defendants that caused
                Amazon and its partners direct and proximate harm.

         RESPONSE: Cheshire denies the allegations in Paragraph 382.

         383.   The RICO Enterprise is reflected in at least nine lease-related payments
                from Northstar to “Villanova Trust” from March 7, 2018 to August 7, 2019,
                Exs. 3, 7, 11, 14, 31, and also in kickback and other illicit payments on the
                Direct Purchases.

         RESPONSE: Cheshire denies the allegations in Paragraph 383.

         384.   In furtherance of the RICO Enterprise, the RICO Defendants made material
                false statements and omissions, including but not limited to falsely
                warranting that the Northstar parties “dealt with no brokers, agent or other
                person in connection with” the covered transaction, Ex. 24, in connection
                with real estate transactions worth hundreds of millions of dollars. The
                RICO Defendants also made knowingly false and material representations
                about the price, terms, comparables, and availability of Virginia real estate
                parcels as detailed above.

         RESPONSE: Cheshire denies the allegations in Paragraph 384.

         385.   In furtherance of the RICO Enterprise, TM Defendant Casey Kirschner
                made material false statements or omissions, including but not limited to
                the failure to disclose his personal interest in the transactions he promoted
                with other RICO Defendants.

         RESPONSE: Cheshire denies that it was engaged in a “RICO Enterprise.” Cheshire

  lacks knowledge and information sufficient to confirm or deny the remaining allegations in

  Paragraph 385 and therefore denies the same.

         386.   In furtherance of this fraudulent kickback scheme, Defendant Carleton
                Nelson made material false statements or omissions, including but not
                limited to the failure to disclose his personal interest in the transactions he
                promoted with other RICO Defendants.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 94 of 138 PageID# 9723




         RESPONSE: Cheshire denies that it was engaged in a “RICO Enterprise.” Cheshire

  lacks knowledge and information sufficient to confirm or deny the remaining allegations in

  Paragraph 386 and therefore denies the same.

         387.   The RICO Defendants also owed fiduciary duties to Amazon, either through
                their employment relationship or occupation of other positions of trust,
                which they violated by depriving Amazon of its intangible right to their
                honest services.

         RESPONSE: Cheshire denies the allegations in Paragraph 387.

         388.   Absent the kickback payments and related deception and unlawful conduct
                by the RICO Defendants, Amazon would not have entered into any of the
                Lease Transactions or Direct Purchases on the terms infected by the RICO
                Defendants’ unlawful acts.

         RESPONSE: Cheshire denies the allegations in Paragraph 388.

         389.   In all instances, the RICO Defendants acted with knowledge and fraudulent
                intent.

         RESPONSE: Cheshire denies the allegations in Paragraph 389.

         390.   In all instances, the RICO Defendants knew, or reasonably should have
                known, that the RICO Enterprise would directly and proximately harm
                Amazon and its affiliates and partners.

         RESPONSE: Cheshire denies the allegations in Paragraph 390.

         391.   In committing these acts, the RICO Defendants committed, or agreed to
                facilitate, honest services fraud in violation of 18 U.S.C. § 1346, and their
                acts amount to racketeering activity under 18 U.S.C. § 1961(1).

         RESPONSE: Cheshire denies the allegations in Paragraph 391.

                                Pattern of Racketeering Activity
                         Money Laundering in Violation of 18 U.S.C. § 1956

         392.   Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include
                violations of the federal money laundering statute, 18 U.S.C. § 1956.

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 392.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 95 of 138 PageID# 9724




         393.   Under 18 U.S.C. § 1956(a)(1)(A)–(B), a person who knows “that the
                property involved in a financial transaction represents the proceeds of some
                form of unlawful activity” is prohibited from conducting a “financial
                transaction” that involves that property “with the intent to promote the
                carrying on of specific unlawful activity” or “knowing that the transaction
                is designed in whole or in part . . . to conceal or disguise the nature, the
                location, the source, the ownership, or the control of the proceeds of
                specified unlawful activity.”

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 393.

         394.   A “financial transaction” is broadly defined in 18 U.S.C. § 1956(c)(3)–(4) to
                include transactions that affect interstate or foreign commerce, such as “a
                purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition,” or
                various transactions affecting interstate or foreign commerce through a financial
                institution, including “a deposit, withdrawal, transfer between accounts,
                exchange of currency, loan, extension of credit, purchase or sale of any stock,
                bond, certificate of deposit, or other monetary instrument.”

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 394.

         395.   The phrase “specified unlawful activity” is defined in 18 U.S.C. §
                1956(c)(7) to include, among other things, “any act or activity constituting
                an offense listed in section 1961(1),” of the RICO statute.

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 395.

         396.   The RICO Defendants repeatedly engaged in money laundering in violation
                of 18 U.S.C. § 1956(a)(1)(A) by engaging in transactions using bank
                accounts at financial institutions to further their racketeering activities.

         RESPONSE: To the extent Paragraph 396 contains a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 396.

         397.   First, they regularly transacted business among themselves and others
                affiliated with the RICO Enterprise using the various LLCs and trusts. For
                example, Informant 1 provided Amazon with apparent evidence of at least
                $4.6 million in wired kickback payments from Northstar to Villanova Trust
                as of December 14, 2018. Former Northstar COO Timothy Lorman then
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 96 of 138 PageID# 9725




                corroborated these payments and discovered two additional wire receipts
                (dated June 7, 2019 and August 7, 2019) documenting kickback payments
                from WDC Holdings (Northstar) to Villanova Trust in furtherance of the
                RICO Enterprise. These wire transfers occurred across state lines, as
                Northstar is located in Colorado and Villanova Trust and its accounts are
                located in Tennessee. Moreover, the RICO Defendants knew that the funds
                being transferred were derived from the unlawful activities of their RICO
                Enterprise and associated unlawful acts, including numerous offenses listed
                in 18 U.S.C. § 1961(1), as detailed herein. As such, the RICO Defendants
                violated 18 U.S.C. § 1956 every time they transacted using funds illicitly
                derived from the Lease Transactions and every time payments were made
                to Villanova Trust.

         RESPONSE: Cheshire denies the allegations in Paragraph 397.

         398.   The RICO Defendants also engaged in money laundering in violation of 18
                U.S.C. § 1956(a)(1)(A) by engaging in transactions using bank accounts to
                further their racketeering activities on the Direct Purchases. Specifically,
                on the White Peaks transaction the RICO Defendants directed the
                “Exchange Escrow Funds” to “be disbursed directly to Realty Exchange
                Corporation by wire for placement in the qualified exchange escrow
                account.” Ex. 46. The RICO Defendants also wired the funds through First
                VA Community Bank, 11325 Random Hills Rd., Fairfax, VA 22030, to a
                beneficiary address at 7400 Heritage Village Plaza, #102, Gainesville, VA
                20155. Id. The RICO Defendants subsequently directed or caused to be paid
                a portion of the funds they received from Amazon for the White Peaks sale
                to at least one account held for the benefit of the TM Defendants. TM
                Defendant Casey Kirschner used at least a portion of these funds for
                personal gain, including to finance the real property and improvements
                known as 35 Queensland Lane North in in Plymouth, Minnesota at issue in
                the federal civil forfeiture action the United States filed in rem against that
                property and improvements in this Court on June 1, 2020. Ex. 12.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 398 about other named defendants and therefore denies the same.

  Cheshire denies the remaining allegations in Paragraph 398.

         399.   The RICO Defendants also directed or caused the payment of
                approximately $5 million in proceeds from the White Peaks Purchase to a
                personal bank account registered to RICO Defendant Brian Watson in or
                around the fall of 2019. The RICO Defendants knew that the funds being
                moved to these accounts were derived from the unlawful activities of their
                enterprise, including numerous offenses listed in 18 U.S.C. § 1961(1), as
                detailed herein. As such, the RICO Defendants violated 18 U.S.C. § 1956.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 97 of 138 PageID# 9726




         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 399 about other named defendants and therefore denies the same.

  Cheshire denies the remaining allegations in Paragraph 399.

         400.   In addition, in violation of 18 U.S.C. § 1956(a) the RICO Defendants
                attempted to hide the origins and paths of the proceeds of their Lease
                Transactions, Direct Purchases, and related unlawful activities by passing
                funds derived from such activities through various LLCs and trusts,
                including Villanova Trust, an entity created by Christian Kirschner, the
                brother of TM Defendant Casey Kirschner, who had legal, fiduciary, and
                ethical duties to Amazon.

         RESPONSE: Cheshire denies the allegations in Paragraph 400.

   Pattern of Racketeering Activity: Engaging in Monetary Transactions in Property Derived
               from Specified Unlawful Activity in Violation of 18 U.S.C. § 1957

         401.   Under 18 U.S.C. § 1961(1), violations of 18 U.S.C. § 1957 constitute a
                predicate act of racketeering activity.

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 401.

         402.   One who “knowingly engages . . . in a monetary transaction in criminally
                derived property” violates 18 U.S.C. § 1957 if that property is “of a value
                greater than $10,000 [and] derived from specified unlawful activity.”

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 402.

         403.   The statute defines “criminally derived property” as property that
                constitutes “proceeds obtained from a criminal offense,” id. at § 1957(f)(2);
                it further defines “specified unlawful activity” as the same unlawful activity
                defined in 18 U.S.C. § 1956, including acts constituting racketeering
                activity under 18 U.S.C. § 1961(1), id. at § 1957(f)(3).

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 403.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 98 of 138 PageID# 9727




         404.   The money that the RICO Defendants derived through the kickback scheme
                and fraudulent dealings were taken at the expense, and to the detriment of,
                Amazon and its affiliates.

         RESPONSE: Cheshire denies the allegations in Paragraph 404.

         405.   Relatedly, through the RICO Enterprise and related unlawful activities, the
                RICO Defendants committed numerous criminal offenses constituting
                racketeering activity as detailed herein (including wire fraud), which also
                constitute “specified unlawful activity” under 18 U.S.C. § 1957(f)(3).
                Through this conduct, the RICO Defendants derived proceeds that unjustly
                enriched themselves and also directly and proximately harmed Amazon and
                its affiliates and partners.

          RESPONSE: To the extent Paragraph 405 contains a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 405.

         406.   As the perpetrators and beneficiaries of the “specified unlawful activity”
                from which the funds were derived, the RICO Defendants knew the money
                and other benefits they obtained from the RICO Enterprise were the product
                of such activity.

         RESPONSE: To the extent Paragraph 406 contains a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 406.

         407.   By depositing these funds in at least one bank account held by an interstate
                financial institution, the RICO Defendants engaged in monetary
                transactions as defined by 18 U.S.C. § 1957(f)(1). When the RICO
                Defendants engaged in any subsequent withdrawal, transfer, or exchange
                of these funds, they engaged in further monetary transactions as defined by
                18 U.S.C. § 1957(1).

         RESPONSE: To the extent Paragraph 407 contains a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 407.

         408.   As detailed above, Informant 1 provided Amazon with apparent evidence of at
                least $4.6 million in payments from Northstar to Villanova Trust as of December
                14, 2018. And Mr. Lorman discovered two wires, one for $150,000 and another
                for $321,028.44, both far in excess of the $10,000 threshold required for liability
                under 18 U.S.C. § 1957. On numerous occasions, the RICO Defendants withdrew
                or transferred portions of these proceeds in excess of $10,000.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 99 of 138 PageID# 9728




         RESPONSE: Cheshire lacks knowledge and information sufficient to confirm or deny

  the allegations in Paragraph 408 about other named defendants and Informant 1 and therefore

  denies the same. Cheshire denies the remaining allegations in Paragraph 408.

         409.   In addition, the RICO Defendants directed or caused the payment of over $6
                million in proceeds from the White Peaks sale to bank accounts held for the
                benefit of the TM Defendants and Brian Watson in or around the period
                from July to September 2019. The RICO Defendants also directed or caused
                the payment of $10 million in illicit profits on the Blueridge Property to be
                paid or funneled to the TM Defendants. The funds were fruit of the RICO
                Defendants’ unlawful activities related to their RICO Enterprise.

         RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

  allegations in Paragraph 409 about other named defendants and Informant 1 and therefore denies

  the same. Cheshire denies the remaining allegations in Paragraph 409.

         410.   For the foregoing reasons, the RICO Defendants repeatedly violated 18
                U.S.C. § 1957, engaging in further racketeering activity under 18 U.S.C. §
                1961(1).

         RESPONSE: To the extent Paragraph 410 contains a legal conclusion, no response is

  required. Cheshire denies the remaining allegations in Paragraph 410.

                               Pattern of Racketeering Activity:
                          Violation of the Travel Act, 18 U.S.C. § 1952

         411.   Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include
                violations of the “Travel Act,” 18 U.S.C. § 1952, which criminalizes the use
                of interstate facilities to “(1) distribute the proceeds of any unlawful
                activity; or . . . (3) otherwise promote, manage, establish, carry on, or
                facilitate the promotion, management, establishment, or carrying on, of any
                unlawful activity.”

         RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

  the remaining allegations in Paragraph 411.

         412.   The Travel Act defines “unlawful activity” to include “extortion, bribery,
                or arson in violation of laws of the State in which committed or of the United
                States” as well as acts of money laundering in violation of 18 U.S.C. §§
                1956 and 1957.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 100 of 138 PageID# 9729




          RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

   the remaining allegations in Paragraph 412.

          413.   For purposes of 18 U.S.C. § 1952, “interstate facilities” are defined to
                 include email, mail, telephone calls, text messages, and wire transfers. The
                 RICO Defendants made use of interstate facilities in furtherance of their
                 crimes of money laundering.

          RESPONSE: Cheshire admits only that the statute speaks for itself. Cheshire denies

   the remaining allegations in Paragraph 413.

          414.   The RICO Defendants used wire transfers to make payments and
                 communicated to each other via phone, e-mail, and/or other electronic
                 means in order to further their money laundering activities. The RICO
                 Defendants reside in various states and used interstate facilities in
                 furtherance of their crimes of money laundering. For example, multiple
                 wire transfers from Northstar in Colorado went to Villanova Trust in
                 Tennessee. Northstar and other Defendants domiciled in Colorado,
                 Tennessee, and Nevada conducted business with Amazon, which has
                 headquarters and/or principal places of business in Washington State and
                 Virginia. And the RICO Defendants, including the TM Defendants,
                 personally engaged in interstate travel to participate in meetings or other
                 activities in furtherance of the RICO Enterprise. Any transactions that the
                 RICO Defendants made with vendors or other business partners located in
                 Virginia were also interstate activities that furthered their bribery
                 (kickback) and money laundering activities with respect to the Lease
                 Transactions and Direct Purchases.

          RESPONSE: Cheshire denies the allegations in Paragraph 414.

          415.   Both to commit acts of bribery of others (to ensure their silence) and money
                 laundering and to facilitate these acts, the RICO Defendants made use of
                 “interstate facilities” to “distribute the proceeds of any unlawful activity;
                 or . . . otherwise promote, manage, establish, carry on, or facilitate the
                 promotion, management, establishment, or carrying on, of [their] unlawful
                 activity.” Among other things, they intentionally engaged in acts of
                 bribery of others (kickbacks to secure improper and unjust benefits and to
                 secure concealment of the RICO Enterprise) and money laundering through
                 interstate channels, in violation of 18 U.S.C. §§ 1952 and 1956. Their
                 conduct thus constitutes racketeering activity in multiple forms according
                 to 18 U.S.C. § 1961(1).

          RESPONSE: Cheshire denies the allegations in Paragraph 415.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 101 of 138 PageID# 9730




      Predicate Acts of Racketeering Activity Amount to a Pattern of Racketeering Activity
                                   under 18 U.S.C. § 1961(5)

          416.   The RICO Defendants committed and/or aided and abetted the commission
                 of at least two or more of the foregoing acts of racketeering. The acts alleged
                 were related to each other by virtue of common participants (the RICO
                 Defendants), common victims (Amazon, IPI, and their affiliates, partners
                 and investors), a common method of commission (perpetration of a
                 kickback and money laundering scheme that fraudulently induced business
                 and contracting decisions to the benefit of the RICO Defendants), and a
                 common purpose (defrauding and otherwise extracting money and property
                 from Amazon and its affiliates and partners for the personal financial gain
                 of the RICO Defendants while concealing their unlawful conduct). The
                 RICO Defendants’ conduct thus constitutes a pattern of racketeering
                 activity, as defined by 18 U.S.C. § 1961(5).

          RESPONSE: To the extent the allegations in Paragraph 416 state a legal conclusion,

   no response is required. Cheshire denies the remaining allegations in Paragraph 416.

          417.   The RICO Defendants violated 18 U.S.C. § 1962(a).

          RESPONSE: To the extent the allegations in Paragraph 417 state a legal conclusion,

   no response is required. Cheshire denies the remaining allegations in Paragraph 417.

          418.   As a direct and proximate result of the RICO Enterprise and the RICO
                 Defendants’ racketeering and other activities, Plaintiffs have been injured
                 in their business and property in violation of 18 U.S.C. § 1962(a), which
                 prohibits “any person who has received any income derived, directly or
                 indirectly, from a pattern of racketeering activity . . . in which such person
                 has participated as a principle . . . to use or invest, directly or indirectly,
                 any part of such income, or the proceeds of such income, in acquisition of
                 any interest in, or the establishment or operation of, any enterprise which is
                 engaged in, or the activities of which affect, interstate or foreign commerce.”

          RESPONSE: To the extent the allegations in Paragraph 418 state a legal conclusion,

   no response is required. Cheshire denies the remaining allegations in Paragraph 418.

          419.   The RICO Defendants violated 18 U.S.C. § 1962(b).

          RESPONSE: To the extent the allegations in Paragraph 419 state a legal conclusion,

   no response is required. Cheshire denies the remaining allegations in Paragraph 419.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 102 of 138 PageID# 9731




          420.   As a direct and proximate result of the RICO Defendants’ racketeering
                 activities, the Amazon Plaintiffs and their affiliates, partners, and investors,
                 have been injured in their business and property in violation of 18 U.S.C. §
                 1962(b), which prohibits “any person through a pattern of racketeering
                 activity . . . to acquire or maintain, directly or indirectly, any interest in or
                 control of any enterprise which is engaged in, or the activities of which
                 affect, interstate or foreign commerce.”

          RESPONSE: To the extent the allegations in Paragraph 420 state a legal conclusion,

   no response is required. Cheshire denies the remaining allegations in Paragraph 420.

          421.   The RICO Defendants derived, both directly and indirectly, financial and
                 other benefits as a result of their unlawful RICO Enterprise, including but
                 not limited to the kickbacks and other payments they received as a result of
                 their fraud and other enterprise conduct.

          RESPONSE: To the extent the allegations in Paragraph 421 state a legal conclusion,

   no response is required. Cheshire denies the remaining allegations in Paragraph 421.

          422.   The unlawful proceeds from the RICO Enterprise were used in part to
                 operate defendant Northstar, which defendant Brian Watson converted as
                 a vehicle and alter ego for the unlawful activities of the RICO Defendants’
                 racketeering activities.

          RESPONSE: Cheshire denies the remaining allegations in Paragraph 422.

          423.   On information and belief, Watson commingled his personal finances with
                 Northstar funds and assets.

          RESPONSE: Cheshire denies knowledge or information sufficient to confirm or deny

   the allegations in Paragraph 423 and therefore denies the same.

          424.   Moreover, Watson is listed as the owner of the various Northstar-associated
                 entities—notably Defendants Sterling NCP FF LLC, Manassas NCP FF
                 LLC, and NSIPI Administrative Manager, LLC—that until April 2, 2020,
                 had ownership interests and/or management responsibilities for Lease
                 Transaction properties through NSIPI Data Center Venture, LLC, the joint
                 venture that (through IPI) recently terminated all Northstar-related
                 interests in the venture.

          RESPONSE: Cheshire lacks knowledge or information sufficient to confirm or deny

   the allegations in Paragraph 424 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 103 of 138 PageID# 9732




          425.   The RICO Defendants maintain control of the RICO Enterprise, including
                 through the activities of the RICO Defendants and trusts, LLCs, and other
                 channels engaged in interstate commerce and whose activities affect
                 interstate commerce.

          RESPONSE: Cheshire denies the allegations in Paragraph 425.

          426.   The RICO Defendants violated 18 U.S.C. § 1962(c) by “conduct[ing] or
                 participat[ing], directly or indirectly, in the conduct of such enterprise’s
                 affairs through a pattern of racketeering activity.”

          RESPONSE:       To the extent Paragraph 426 states a legal conclusion, no response is

   required. Cheshire denies the remaining allegations in Paragraph 426.

          427.   The RICO Defendants also violated 18 U.S.C. § 1962(d), which prohibits
                 “any person to conspire to violate any of the provisions of” 18 U.S.C. §§
                 1962(a)-(c). The RICO Defendants knowingly agreed to commit, and
                 subsequently engaged in, a pattern of racketeering activity, and further
                 knew that the participation and agreement of each of them was necessary
                 to allow the commission of this pattern of racketeering activity. Each of the
                 RICO Defendants knew about and agreed to facilitate the RICO Enterprise’s
                 unlawful scheme to obtain property and other illicit benefits from Amazon
                 and its affiliates and partners. It was part of the conspiracy that the RICO
                 Defendants and their co-conspirators would commit a pattern of
                 racketeering activity in the conduct of the affairs of the RICO Enterprise,
                 including the acts of racketeering set forth above.

          RESPONSE: To the extent Paragraph 427 states a legal conclusion, no response is

   required. Cheshire denies the remaining allegations in Paragraph 427.

          428.   Amazon was injured in its business and property by reason of the RICO
                 Defendants’ violations of 18 U.S.C. § 1962(a), (b), (c), and (d).

          RESPONSE: To the extent Paragraph 428 states a legal conclusion, no response is

   required. Cheshire denies the remaining allegations in Paragraph 428.

          429.   The RICO Enterprise directly and proximately caused injuries to Amazon
                 and its affiliates and partners include, but are not limited to: the purchase
                 of real property in Virginia unlawfully inflated above its fair market value
                 by millions of dollars; millions of dollars in kickback payments that resulted
                 in Amazon and its affiliates paying artificially inflated prices for at least the
                 11 real estate transactions alleged herein; the fees and costs Amazon and
                 its partners incurred by working to remove the RICO Defendants, their
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 104 of 138 PageID# 9733




                 agents, and those acting in concert with them from their roles on the
                 affected Lease Transaction sites, including attorneys’ fees and costs
                 associated with preparing, executing, and enforcing the February 19, 2020
                 Lease Continuity Agreement; the fees, costs, and reputational damage
                 Amazon and its affiliates incurred due to Lease Transaction site disruption
                 and development delays; the fees and costs associated with investigating,
                 exposing, and defending against the RICO Defendants’ pervasive fraud and
                 other misconduct; the fees and costs associated with complying with federal
                 law enforcement agencies’ investigations of the RICO Defendants’
                 misconduct; damage to Amazon’s business reputation and goodwill,
                 including damage to Amazon’s business relationships with entities and
                 individuals associated with the affected Virginia real property sites; the
                 impairment of Amazon’s legal entitlement to business relationships and to
                 make business decisions free from outside pressure wrongfully imposed;
                 and the denial of Amazon’s right to control both the disposition of its assets
                 and its risk of loss.

          RESPONSE: Cheshire denies the allegations in Paragraph 429.

          430.   These injuries to Amazon were a direct, proximate, and reasonably
                 foreseeable result of the RICO Defendants’ violations of 18 U.S.C. §
                 1962(a), (b), (c), and (d). Amazon has been and will continue to be injured
                 in its business and property in an amount to be determined at trial.

          RESPONSE: To the extent Paragraph 430 states a legal conclusion, no response is

   required. Cheshire denies the remaining allegations in Paragraph 430.

          431.   Pursuant to RICO, 18 U.S.C. § 1964(c), Amazon is entitled to recover treble
                 damages, plus costs and attorneys’ fees, from the RICO Defendants.

          RESPONSE:       To the extent Paragraph 431 states a legal conclusion, no response is

   required. Cheshire denies the remaining allegations in Paragraph 431.

          432.   Pursuant to the RICO statute, 18 U.S.C. § 1964(a), Amazon is entitled to
                 injunctive and other equitable relief, including an order requiring the RICO
                 Defendants to disgorge the full measure of their unjust gains from the Lease
                 Transactions.

          RESPONSE:       To the extent Paragraph 432 states a legal conclusion, no response is

   required. Cheshire denies the remaining allegations in Paragraph 432.

          433.   Amazon is further entitled to, and should be awarded, a permanent
                 injunction that enjoins the RICO Defendants, their assignees, and anyone
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 105 of 138 PageID# 9734




                  else acting in concert with them from profiting from or otherwise
                  monetizing their relationship with Amazon, Amazon confidential
                  information, or any of the projects or properties described herein, including
                  by marketing or otherwise leveraging the existence of a relationship with
                  Amazon and/or knowledge of Amazon business practices to promote future
                  business activities.

          RESPONSE: Cheshire denies the allegations in Paragraph 433.

                                           COUNT II
                              Detinue Pursuant to Va. Code § 8.01-114

          434.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 433 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          435.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 435 is not directed at Cheshire and therefore no response is

   required. To the extent a response is required, Cheshire denies the existence of a RICO enterprise

   and denies all allegations in Paragraph 435.

          436.    Allegation 436. “An action for detinue lies when a party unlawfully
                  withholds the personal property of another.” Secureinfo Corp. v. Telos
                  Corp., 387 F. Supp. 2d 593, 620 (E.D. Va. 2005) (citing Va. Code § 8.01-
                  114). In a detinue action, “[t]he plaintiff must merely allege that it owns
                  the chattel and that the defendant unlawfully withholds it.” Id.

          RESPONSE:         Paragraph 436 contains a legal conclusion to which no response is

   required. Cheshire denies any remaining allegations in Paragraph 436.

          437.    Further, under Virginia law, “[i]t shall be sufficient ground for an action for
                  pretrial levy or seizure of an attachment if the specific personal property
                  sought to be levied or seized [w]ill be sold, removed, secreted or otherwise
                  disposed of by the defendant, in violation of an obligation to the plaintiff,
                  so as not to be forthcoming to answer the final judgment of the court
                  respecting the same.” Va. Code § 8.01-534(B)(1). “[A]n attachment in
                  equity under Virginia Code 8.01-534” is satisfied if the district court makes
                  factual findings supporting, among other things, “any incident of self-
                  dealing” or “any incident of secret manipulation of a financial transaction
                  for an unlawful purpose.” United States v. Cohen, 152 F.3d 321, 326 (4th
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 106 of 138 PageID# 9735




                 Cir. 1998).

          RESPONSE:        Paragraph 437 contains a legal conclusion to which no response is

   required. Cheshire denies any remaining allegations in Paragraph 437.

          438.   The RICO Defendants fraudulently induced the Plaintiffs to sign multiple
                 lease agreements.

          RESPONSE: Cheshire denies the allegations in Paragraph 438.

          439.   Each Lease warranted that “[n]o . . . agreements, oral or written, have been
                 made by Landlord [Defendants] . . . which are not contained in the . . . Lease
                 Documents.” Ex. 24 ¶ 33.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 439 and therefore denies the same.

          440.   And in the immediately ensuing paragraph, titled “Brokers,” Northstar
                 “represent[ed] and warrant[ed] that it has dealt with no broker, agent or
                 other person in connection with this transaction and that no broker, agent
                 or other person brought about this transaction, other than the brokers, if
                 any, set forth [at the start of the] Lease.” Id. at ¶ 34.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 440 and therefore denies the same.

          441.   In all of the Leases, the “Brokers” line on page 1 states “N/A,” id. at 1, and
                 each Lease represented that there were “no management agreements,
                 services, maintenance, or other contracts . . . relating to the Project . . .
                 other than those” that had been “disclosed in writing” to Amazon, id. at
                 207. The Leases also state that the Northstar parties “dealt with no brokers,
                 finders or the like in connection with th[e] transaction,” and that Amazon
                 (as Tenant) would not have to pay or reimburse the Northstar-affiliated
                 Landlords for any “legal, accounting or professional fees and costs
                 incurred in connection with lease negotiations.” Id. at 6, 209.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 441 and therefore denies the same.

          442.   In a scheme orchestrated by Defendant Watson and facilitated at his
                 direction through Defendant WDC Holdings, the RICO Defendants charged
                 Amazon fees and costs that were outside the permitted scope of the Lease
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 107 of 138 PageID# 9736




                 Agreements and which resulted in inflated pricing.

          RESPONSE:       Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 442 and therefore denies the same.

          443.   Watson and WDC Holdings then transferred those fees and costs to
                 Defendant Villanova Trust, which thereafter disbursed those funds to
                 former Amazon employees Casey Kirschner and Carlton Nelson, and
                 Villanova Trust Trustee Christian Kirschner.

          RESPONSE:       Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 443 and therefore denies the same.

          444.   The so-called management services, broker and finder fees, and other
                 “professional fees and costs incurred in connection with lease
                 negotiations” were never disclosed to Plaintiffs.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 444 and therefore denies the same.

          445.   These “incident[s] of self-dealing” and “secret manipulation[s] of . . .
                 financial transaction[s] for an unlawful purpose” “are shown in the
                 multitude of exhibits and affidavits” that the Plaintiffs have submitted to the
                 Court, and satisfy the issuance of a prejudgment attachment under Virginia
                 law. Cohen, 152 F.3d at 326.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 445 and therefore denies the same.

          446.   Through the Lease Transaction portion of the RICO Enterprise, the RICO
                 Defendants obtained “specific personal property” that the Plaintiffs now
                 seek “to be levied or seized” given the risk that they will be “disposed of by
                 the [Count I Defendants].” See Va. Code § 8.01-534(B)(1).

          RESPONSE: Cheshire denies the allegations in Paragraph 446.

          447.   The specific personal property totals at least $16,250,00.00.

          RESPONSE: Cheshire denies the allegations in Paragraph 447.

          448.   And the remainder represents the sum of specific amounts that Defendant
                 Casey Kirschner expressly designated as kickbacks from the Northstar
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 108 of 138 PageID# 9737




                 Lease Transaction fees in a file recovered from his company laptop:
                 $4,150,000 (Shaw Rd.), $8,500,000 (Quail Ridge), $3,600,000 (Manassas
                 Lease Transactions). Ex. 10; Dkt. 57 ¶ 2.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 448 and therefore denies the same.

          449.   By including in the Lease Transactions at least an additional $16,250,000
                 in kickback fees, the RICO Defendants inflated the transaction price by at
                 least $16,250,000.

          RESPONSE: Cheshire denies the allegations in Paragraph 449.

          450.   Accordingly, Amazon committed to overpaying at least $16,250,000 for the
                 contracts at issue, to its detriment.

          RESPONSE: Cheshire denies the allegations in Paragraph 450.

          451.   For this reason alone, the corpus of funds the PI designates for judgment
                 security represents only a highly conservative and clearly documented
                 portion of the Amazon property the Northstar Defendants and their co-
                 conspirators unlawfully procured from the company, which included more
                 than just the kickback “shares” specifically designated to flow to Casey
                 Kirschner.

          RESPONSE: Cheshire denies the allegations in Paragraph 451.

          452.   Although the Northstar Defendants dispute that they actually received all
                 of these funds, they do not deny making nine wire payments totaling
                 $5,112,983.84 to Villanova Trust pursuant to their 2018 Referral
                 Agreement on the Amazon Lease Transactions. Ex 11, Dkt. 57 ¶ 4.

          RESPONSE:       Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 452 and therefore denies the same.

          453.   These payments relate direct to real estate transactions that occurred in
                 Virginia, and are therefore subject to a claim for detinue under Virginia
                 law.

          RESPONSE: Cheshire denies the allegations in Paragraph 453.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 109 of 138 PageID# 9738




          454.   The $17,730,000 that Plaintiffs overpaid White Peaks Capital and
                 NOVA PWC LLC, the $5,000,000 from that corpus these two defendants
                 wired to Watson and WDC Holdings after an October 2019 "settlement,"
                 and, on information and belief, the approximately $1,000,000 from that
                 corpus one or both of these defendants wired to an account associated
                 with Johnny Lim and/or E2M Properties, LLC for Casey Kirschner's
                 benefit, also qualify for pretrial attachment under Virginia law.

          RESPONSE:        Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 454 and therefore denies the same.

          455.   White Peaks Capital and NOVA PWC LLC inflated the price of the
                 transaction unknowingly to Plaintiffs, who believed that they were
                 paying a price that was negotiated in the absence of fraud or self-
                 dealing.

          RESPONSE: Cheshire lacks knowledge or information sufficient to respond to the

   allegations in Paragraph 455 and therefore denies the same.

          456.   The White Peaks transaction concerned real property located in Loudon
                 County, Virginia, and the initial seller of the property (41992 John
                 Mosby Highway LLC) is a Virginia limited liability company. See Ex.
                 47.

          RESPONSE: Cheshire admits only that the public records concerning the sale speak

   for themselves.

          457.   The $10,000,000 that Plaintiffs overpaid Blueridge Group with Casey
                 Kirschner's assistance, for the Blueridge Property, and the $5,000,000 from
                 that corpus the TM Defendants received also qualify for pretrial attachment
                 under Virginia. law.

          RESPONSE:          Cheshire lacks knowledge and information to respond to the

   allegations in Paragraph 457 and therefore denies the same. Mr. Nelson denies the same.

          458.   Casey Kirschner and Blueridge Group inflated the price of the
                 transaction- unknowingly to Plaintiffs, who believed that they were
                 paying a price that was negotiated in the absence of fraud or self-
                 dealing.

          RESPONSE:        Cheshire lacks knowledge and information to respond to the

   allegations in Paragraph 458 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 110 of 138 PageID# 9739




          459.    [REDACTED]

          RESPONSE: Cheshire lacks sufficient knowledge and information to response to the

   allegations in Paragraph 459 and therefore denies the same.

          460.    This type of manipulation is precisely the types of action that the Fourth
                  Circuit has recognized as supporting a detinue claim under Virginia law.
                  See Cohen, 152 F.3d at 326.

          RESPONSE: Cheshire admits only that the case law speaks for itself. Cheshire lacks

   knowledge or information to confirm or deny the remaining allegations in Paragraph 460

   and therefore denies the same.

          461.    The fraudulent Direct Purchase conduct resulted in the RICO Defendants
                  obtaining a specific amount of money from the Plaintiffs.

          RESPONSE:         Cheshire lacks knowledge and information to respond to the

   allegations in Paragraph 461 and therefore denies the same.

          462.    The property for which Plaintiffs now seek attachment is Virginia property
                  recoverable in detinue under Virginia law.

          RESPONSE: Cheshire denies the allegations in Paragraph 462.

                                              COUNT III
                                                Fraud

          463.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 462 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          464.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 464 is not directed at Cheshire and therefore no response is

   required. To the extent a response is required, Cheshire denies the existence of a RICO enterprise

   and denies all allegations in Paragraph 464.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 111 of 138 PageID# 9740




          465.    In Virginia, a party “alleging fraud must prove by clear and convincing
                  evidence (1) a false representation, (2) of a material fact, (3) made
                  intentionally and knowingly, (4) with intent to mislead, (5) reliance by the
                  party misled, and (6) resulting damage to him.” Thompson v. Bacon, 425
                  S.E.2d 512, 514 (Va. 1993).

          RESPONSE:         Paragraph 465 contains a legal conclusion to which no response is

   required. To the extent a response is required, Cheshire denies all allegations in Paragraph 465.

          466.    In the alternative for the TM Defendants, under Washington law “[t]he
                  elements of fraud include: (1) representation of an existing fact; (2)
                  materiality; (3) falsity; (4) the speaker’s knowledge of its falsity; (5) intent
                  of the speaker that it should be acted upon by the plaintiff; (6) plaintiff’s
                  ignorance of its falsity; (7) plaintiff’s reliance on the truth of the
                  representation; (8) plaintiff’s right to rely upon it; and (9) damages suffered
                  by the plaintiff.” Adams v. King Cty., 192 P.3d 891, 902 (Wash. 2008) (en
                  banc) (citation omitted).

          RESPONSE:         Paragraph 466 contains a legal conclusion to which no response is

   required. To the extent a response is required, Cheshire denies any remaining allegations in

   Paragraph 466.

          467.    The RICO Defendants made false representations of an existing fact
                  because they represented and warranted to Amazon that: (i) they did not
                  pay or receive any undisclosed referral or other fees to third parties in
                  relation to the Virginia Lease Transaction sites, the White Peaks Purchase
                  or, on information and belief, the Blueridge Transaction; and (ii) the Lease
                  Transactions, the White Peaks Purchase and, on information and belief, the
                  Blueridge Transaction were competitive fair market deals executed in
                  Amazon’s best interests and in compliance with all relevant laws and
                  Amazon’s Code of Conduct.

          RESPONSE: Cheshire denies the allegations in Paragraph 467.

          468.    The facts that the RICO Defendants misrepresented or omitted were
                  material. As noted, a central component of the Lease Transactions was the
                  parties’ agreement that Amazon’s contract partners had “no” undisclosed
                  special arrangements or compensation commitments to third parties, and
                  that employees responsible for ensuring the execution of those transactions
                  would comply with all relevant laws and codes of conduct. Amazon’s
                  execution of the White Peaks transaction was expressly premised on the
                  Company’s reasonable understanding that it was paying a competitive
                  market price in an arms-length transaction, instead of one unlawfully
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 112 of 138 PageID# 9741




                inflated by millions of dollars due to the RICO Defendants’ fraud and
                kickback scheme. And on information and belief, Casey Kirschner
                presented and the Company reasonably relied on the fact that the Blueridge
                Transaction was a competitive market price in an arm-length transaction,
                instead of one that contained a hidden $10 million fee to an interloper.

         RESPONSE: Cheshire denies the allegations in Paragraph 468.

         469.   The RICO Defendants knowingly and intentionally made the above and
                other misrepresentations or omissions to Plaintiffs to induce them to enter
                into the Lease Transactions, the White Peaks Purchase and, on information
                and belief, the Blueridge Transaction that Defendants knew involved
                prohibited and/or undisclosed payments. The RICO Defendants knew at the
                time they represented they had no undisclosed third party arrangements
                concerning the Lease Transactions with Amazon that they would channel
                payments through Northstar’s kickback (“Independent Contractor”)
                agreement with Villanova Trust, which in turn resulted in payments to
                former Amazon TMs, including Casey Kirschner and Nelson, and others in
                violation of applicable laws and Amazon’s Code of Conduct, and, on
                information and belief, inflated many contracts governing the affected
                Virginia real property sites above their competitive market price, injuring
                Amazon by inflating the prices it committed to pay for these transactions.
                The RICO Defendants likewise intentionally sold the White Peaks property
                and the Blueridge Property to Amazon at prices they knew were not the
                competitive market prices represented to Amazon in accordance with its
                procurement standards. Amazon was not and could not reasonably have
                been made aware of these misrepresentations and omissions.

         RESPONSE: Cheshire denies the allegations in Paragraph 469.

         470.   The RICO Defendants made these misrepresentations and omissions with the
                intent to mislead Amazon and fraudulently induce it to award them lease
                and purchase contracts (on all of the Virginia Leased Transaction
                properties, the White Peaks Purchase and, the Blueridge Property) so they
                could reap millions of dollars in unlawful fees and other payments, at
                Amazon’s expense.

         RESPONSE: Cheshire denies the allegations in Paragraph 470.

         471.   Plaintiffs had a right to and did rely on the RICO Defendants’
                misrepresentations and omissions to their detriment. Amazon entered into
                the Lease Transactions in justifiable reliance on the RICO Defendants’
                misrepresentations that no undisclosed fees would be paid on the
                transactions, that the transactions were in Amazon’s best interests and in
                compliance with Amazon’s Code of Conduct, and that the price Amazon
                paid for the Leases, the White Peaks Purchase and the Blueridge
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 113 of 138 PageID# 9742




                  Transaction were competitive market prices.

          RESPONSE: Cheshire denies the allegations in Paragraph 471.

          472.    Indeed, “Amazon would not, under any circumstances, have approved
                  [these] real estate transactions . . . had [it] been aware of the undisclosed
                  conflicts of interest and ‘referral’ agreement arrangement between
                  Northstar and Christian Kirschner/Villanova Trust.” Dkt. 44 ¶ 20.

          RESPONSE: Cheshire denies the allegations in Paragraph 472.

          473.    And the RICO Defendants knew that Amazon would not have proceeded
                  with the transactions had Amazon known of the payments channeled to
                  Amazon employees and their relatives.

          RESPONSE: Cheshire denies the allegations in Paragraph 473.

          474.    As a direct result of Amazon’s justifiable and reasonable reliance on the
                  RICO Defendants’ material misrepresentations and omissions, Amazon
                  sustained at least tens of millions of dollars in damages, including but not
                  limited to the inflated purchase price on the White Peaks property and the
                  Blueridge Property and the costs and fees it paid to members of the Lease
                  Transaction Enterprise on contracts they procured through fraud and
                  kickbacks which artificially inflated the price of the transactions.

          RESPONSE:        Cheshire denies the allegations in Paragraph 474.

          475.    Plaintiffs’ justifiable and reasonable reliance on the RICO Defendants’
                  misrepresentations and/or omissions resulted in damages to Plaintiffs.

          RESPONSE: Cheshire denies the allegations in Paragraph 475.

                                            COUNT IV
                 Tortious Interference with Contractual and/or Business Relations

          476.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 475 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          477.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 477 is not directed at Cheshire and therefore requires no

   response. To the extent a response is required, Cheshire denies the existence of a RICO
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 114 of 138 PageID# 9743




   enterprise and denies all allegations in Paragraph 477.

          478.    In Virginia, the elements of tortious interference are: “(1) the existence of
                  a valid contractual relationship or business expectancy; (2) knowledge of
                  the relationship or expectancy on the part of the interferor; (3) intentional
                  interference inducing or causing a breach or termination of the relationship
                  or expectancy; and (4) resultant damage to the party whose relationship or
                  expectancy has been disrupted.” Schaecher v. Bouffault, 772 S.E.2d 589,
                  602 (Va. 2015).

          RESPONSE:         Paragraph 478 contains a legal conclusion to which no response is

   required. To the extent a response is required, Cheshire denies any remaining allegations in

   Paragraph 478.

          479.    In the alternative for the TM Defendants, under Washington law “[a] claim
                  of tortious interference requires (1) the existence of a valid contractual
                  relationship of which the defendant has knowledge, (2) intentional
                  interference with an improper motive or by improper means that causes
                  breach or termination of the contractual relationship, and (3) resultant
                  damage. Cornish Coll. of the Arts v. 1000 Virginia Ltd. P’ship, 242 P.3d 1,
                  13 (Wash. Ct. App. 2010).

          RESPONSE:         Paragraph 479 contains a legal conclusion to which no response is

   required. To the extent a response is required, Cheshire denies any remaining allegations in

   Paragraph 479.

          480.    Plaintiffs entered into contractual relationships and/or business
                  expectancies with the Northstar Defendants, their affiliates, and other
                  partners as alleged herein.

          RESPONSE:         Cheshire lacks knowledge and information sufficient to respond to

   Paragraph 480 and therefore denies the same. Cheshire denies any remaining allegations is

   Paragraph 480.

          481.    The RICO Defendants had knowledge of these contracts, relationships, or
                  business expectancies.

          RESPONSE: Cheshire denies the allegations in Paragraph 481.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 115 of 138 PageID# 9744




          482.    With improper motives and by improper means, the RICO Defendants acted
                  intentionally to induce or cause a breach or termination of Plaintiffs’
                  contractual relationships or business expectancies by, among other things,
                  fraudulently and unethically charging fees that were not authorized by
                  Plaintiffs and/or were affirmatively prohibited by Plaintiffs’ contracts
                  and/or business policies and practices, and otherwise intentionally
                  engaging in unlawful conduct that impeded or injured Plaintiffs’
                  contractual or business relationships with non-defendant parties.

          RESPONSE: Cheshire denies the allegations in Paragraph 482.

          483.    Plaintiffs have been harmed by, and are suffering from ongoing and
                  imminent threats of additional harm from, the RICO Defendants’ tortious
                  interference with Plaintiffs’ contractual and/or business relations as
                  detailed above and in the Application for a Temporary Restraining Order
                  that accompanied Amazon’s first Verified Complaint. Injury and damages
                  include, but are not limited to: irreparable harm to the business
                  relationships at the affected Virginia real property sites; immediate
                  economic damages resulting from inflated and fraudulent transaction costs
                  and non-competitive bidding; damages associated with replacing Northstar
                  and other Defendant-affiliated entities at the affected sites, which transition
                  involved substantial business time, attorneys’ fees, and site responsibilities;
                  and damages caused by site disruption, development delays, and the
                  associated loss of goodwill, and reputational harm. Although many of these
                  harms are compensable in money damages, the injury to Amazon’s ongoing
                  business and business relationships is not, and regardless injunctive relief
                  is necessary to prevent the RICO Defendants from spoliating evidence and
                  assets essential to recovery of monetary relief.

          RESPONSE: Cheshire denies the allegations in Paragraph 483.

                                               COUNT V
                                            Civil Conspiracy

          484.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 483 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          485.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 485 is not directed at Cheshire and therefore requires no

   response. To the extent a response is required, Cheshire denies the existence of a RICO
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 116 of 138 PageID# 9745




   enterprise and denies all allegations in Paragraph 485.

          486.    Under Virginia law, a common law claim of civil conspiracy lies where “a
                  plaintiff sustains damages as a result of an act that is itself wrongful or
                  tortious.” Dunlap v. Cottman Transmission Sys., LLC, 754 S.E.2d 313, 317
                  (Va. 2014). Virginia law also recognizes a statutory claim of civil
                  conspiracy where “two or more persons who combine, associate, agree,
                  mutually undertake or concert together for the purpose of (i) willfully and
                  maliciously injuring another in his reputation, trade, business or profession
                  by any means whatever or (ii) willfully and maliciously compelling another
                  to do or perform any act against his will, or preventing or hindering another
                  from doing or performing any lawful act.” Va. Code § 18.2-499(A).

          RESPONSE:         Paragraph 486 contains a legal conclusion to which no response is

   required. Cheshire denies any remaining allegations in Paragraph 486.

          487.    As alleged in Paragraphs 358 to 483 herein, the RICO Defendants have
                  conspired to engage in fraud, tortious interference with contractual and
                  business relationships, and unlawful racketeering and enterprise activity
                  against Plaintiffs and others.

          RESPONSE: Cheshire denies the allegations in Paragraph 487.

          488.    Under the Virginia statutory claim for civil conspiracy, Plaintiffs are
                  entitled to “recover three-fold the damages by him sustained, and the costs
                  of suit, including a reasonable fee to plaintiff’s counsel.” Va. Code § 18.2-
                  500(A). Amazon is also entitled to “loss of profits.” Id.

          RESPONSE: To the extent Paragraph 488 contains a legal conclusion, no response is

   required. Cheshire denies the remaining allegations in Paragraph 488.

          489.    The statute further provides for equitable relief, stating that the “court shall
                  have jurisdiction to . . . issue injunctions pendente lite and permanent
                  injunctions and to decree damages and costs of suit, including reasonable
                  counsel fees to complainants’ and defendants’ counsel.” Va. Code § 18.2-
                  500(B).

          RESPONSE:         Paragraph 489 contains a legal conclusion to which no response is

   required.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 117 of 138 PageID# 9746




          490.    In the alternative for the TM Defendants, under Washington law “[t]o
                  establish a common law claim for civil conspiracy,” a plaintiff is “required
                  to prove by clear, cogent, and convincing evidence that (1) two or more
                  people combined to accomplish an unlawful purpose, or combined to
                  accomplish a lawful purpose by unlawful means; and (2) the conspirators
                  entered into an agreement to accomplish the conspiracy.” Bonneville v.
                  Pierce Cty., 202 P.3d 309, 318 (Wash. Ct. App. 2008) (quotation marks
                  omitted).

          RESPONSE:         Paragraph 490 contains a legal conclusion to which no response is

   required.

                                             COUNT VI
                                          Breach of Contract

          491.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 490 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          492.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 492 is not directed at Cheshire and therefore requires no

   response. To the extent a response is required, Cheshire denies the existence of a RICO

   enterprise and denies all allegations in Paragraph 492.

          493.    Under Virginia law, “the elements of a breach of contract action are (1) a
                  legally enforceable obligation of a defendant to a plaintiff; (2) the
                  defendant’s violation or breach of that obligation; and (3) injury or damage
                  to the plaintiff caused by the breach of obligation.” Ulloa v. QSP, Inc., 624
                  S.E.2d 43, 48 (Va. 2006).

          RESPONSE:         Paragraph 493 contains a legal conclusion to which no response is

   required.

          494.    In the alternative for the TM Defendants, under Washington law “[t]he
                  elements of a breach of contract claim are: (1) the existence of a valid
                  contract, (2) breach of that contract, and (3) damages resulting from the
                  breach.” Karpenski v. American General Life Companies, LLC, 999 F.
                  Supp. 2d 1235, 1250 (W.D. Wash. 2014).
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 118 of 138 PageID# 9747




          RESPONSE:        Paragraph 494 contains a legal conclusion to which no response is

   required.

          495.   Plaintiffs and their affiliates executed contracts with the RICO Defendants
                 stating, among other things, that the TM Defendants did not have any third
                 party broker, finder, or similar referral contracts or arrangements in
                 relation to the Virginia Lease Transaction sites, the White Peaks Purchase
                 or, on information and belief, the Blueridge Transaction, and that the Lease
                 Transactions, the White Peaks Purchase and, on information and belief, the
                 Blueridge Transaction were competitive, fair market deals executed in
                 Amazon’s best interests and in compliance with all relevant laws and
                 Amazon’s Code of Conduct.

          RESPONSE: Cheshire denies the remaining allegations in Paragraph 495.

          496.   The Lease agreements between Amazon and the Northstar-affiliated
                 landlord LLCs for the Virginia Lease Transaction sites warranted that: (i)
                 there “are no management agreements, service, maintenance or other
                 contracts . . . relating to the Project . . . other than those” that were
                 “disclosed in writing” to Amazon; (ii) the Northstar parties “dealt with no
                 brokers, finders or the like in connection with this transaction,”; and (iii)
                 Amazon (as Tenant) would not have to pay or reimburse the Northstar-
                 affiliated Landlords for any “legal, accounting, or professional fees and
                 costs incurred in connection with lease negotiations.” Ex. 24 at 7, 207, 209;
                 MacDonald Decl. ¶ 32.

          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 496 and therefore denies the same.

          497.   Further, in signing each Lease Defendants warranted that “[n]o . . .
                 agreements, oral or written, have been made by Landlord [Defendants] . . .
                 which are not contained in the . . . Lease Documents.” Ex. 24 ¶ 33. In the
                 immediately preceding paragraph titled “Brokers,” Northstar
                 “represent[ed] and warrant[ed] that it has dealt with no broker, agent or
                 other person in connection with this transaction and that no broker, agent
                 or other person brought about this transaction, other than the brokers, if
                 any, set forth [at the start of the] Lease.” Id. ¶ 34.

          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 497 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 119 of 138 PageID# 9748




          498.   In all of Defendants’ Leases, the “Brokers” line on page 1 states “N/A,” id.
                 at 1.

          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 498 and therefore denies the same.

          499.   The RICO Defendants knew at the time they induced Plaintiffs to sign
                 contracts concerning the Lease Transaction sites that they had previously
                 executed a “referral” agreement as part of the kickback scheme and would
                 in fact charge undisclosed and prohibited amounts to Amazon, including to
                 inflated commissions, unauthorized site fees, and kickback payments they
                 funneled through Villanova Trust. Amazon has been damaged in amounts
                 totaling at least $50 million as a result of the RICO Defendants’ knowing
                 breach of their contract provisions and warranties.

          RESPONSE: Cheshire denies the allegations in Paragraph 499.

          500.   Plaintiffs also executed a CNIAA Agreement with Casey Kirschner that
                 provides, among other things, that: (i) Amazon “has been induced to
                 employ [the TM Defendant] by [the TM Defendant’s] representation that
                 [he] will abide by and be bound by each of the convenants and restraints in
                 th[e] Agreement”, Ex. 56 § 9 (Kirschner CNIAA); see also Ex. 56 Recitals
                 A–D (Kirschner CNIAA); (ii) any breach of the Agreement may cause
                 Amazon irreparable harm for which there is no adequate remedy at law, Ex.
                 57§ 7.4 (Kirschner CNIAA); and that (iii) Defendant Casey Kirschner will
                 “hold all Confidential Information in strictest confidence and will not
                 acquire, use, publish, disclose, or communicate any Confidential
                 Information except as required in connection with [their] work without the
                 prior written approval of an authorized officer of Amazon,” Ex. 56 § 3.1
                 (Kirschner CNIAA).

          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 500 and therefore denies the same.

          501.   Plaintiffs also executed a CNIAA Agreement with Nelson that provides,
                 among other things, that: (i) that Nelson is “entering into this Agreement .
                 . . as a condition of [his] employment” with Amazon, “recogniz[ing] that
                 the restrictions set forth in Sections 2 and 3 of t[he] Agreement may
                 seriously limit [his] future flexibility in many ways,” Ex. 57 Recital and §
                 4(a) (Nelson); (ii) “[a]ny breach of this Agreement may cause the Company
                 irreparable harm for which there is no adequate remedy at law,” Ex. 57 §
                 6 (Nelson); and that (iii) TM Defendant Nelson “shall not, directly or
                 indirectly, at any time . . . use or cause to be used any” non-public
                 “Confidential Information” acquired from or during employment with the
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 120 of 138 PageID# 9749




                  Company “in connection with any activity or business except the business of
                  the Company, and shall not disclose such Confidential Information to any
                  individual, partnership, corporation, or other entity unless such disclosure
                  has been specifically authorized in writing by the Company, or except as
                  may be required by any applicable law.” Ex. 57 § 2(b) (Nelson).

          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 501 and therefore denies the same.

          502.    These CNIAA Agreements further warrant that, during employment with
                  Amazon and “for 18 months” thereafter, the TM Defendants “will not,
                  directly or indirectly,” either “on [their] own behalf or” otherwise, Ex. 56
                  § 4 (Kirschner CNIAA); Ex. 57 § 3(c) (Nelson CNIAA):

          CASEY KIRSHNER AGREEMENT                          CARLETON NELSON AGREEMENT

    (i) engage in or support the development,         (i) “knowingly (i) accept or solicit employment
    manufacture, marketing, or sale of any product    . . . a consulting assignment . . . investment
    or service that competes or is intended to        capital, directly or indirectly, from any
    compete with any product or service sold,         individual or entity . . . from which the
    offered, or otherwise provided by Amazon (or      Company has accepted investment capital, or
    intended to be sold, offered, or otherwise        with which, prior to the Termination Date, the
    provided by Amazon in the future) that            Company has held serious discussions
    Employee worked on or supported, or about         regarding the possibility of securing
    which Employee obtained or received               investment capital (“Investors or Prospective
    Confidential Information”;                        Investors”), provided, however, that this
                                                      Section 3(c)(i) shall not apply to Investors or
    (ii) “solicit business from any Customer of any Prospective Investors that are introduced to the
    product or service that Employee worked on or Company through the efforts of the Employee;
    supported, or about which Employee obtained or
    or received Confidential Information”;
                                                      (ii) accept or solicit employment with, or . . . a
    (iii) “encourage any Customer or Business consulting assignment with, or . . . business
    Partner to cease doing business with Amazon from any individual or entity that was a
    or to terminate or limit an existing relationship customer or client of the Company prior to the
    or arrangement with Amazon”;                      Termination Date, or with which the Company
                                                      had engaged in serious discussions prior to the
    (iv) “solicit or otherwise encourage any Termination Date related to the possibility that
    employee, contractor, or consultant of Amazon such individual or entity might become a
    (“Amazon Personnel”) to terminate any customer or client of the company (a “Current
    employment or contractual relationship with or Prospective Customer”), if the product or
    Amazon” or “disclose information to any other service provided by the Employee to such
    individual or entity about Amazon Personnel Current or Prospective Customer is
    that could be used to solicit or otherwise substantially the same as a product or service
    encourage Amazon Personnel to form new
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 121 of 138 PageID# 9750




    business relationships with that or another offered by the Company to such Current or
    individual or entity”; or                     Prospective Customer, and such acceptance or
                                                  solicitation would be competitive with or
    (v) “otherwise interfere with the performance otherwise deleterious to the Company’s own
    by current or former Amazon Personnel of business relationship or anticipated business
    their obligations or responsibilities to relationship with such Current or Prospective
    Amazon.” Ex. 56 § 4.                          Customer; or

                                                    (iii) accept or solicit business from any retail
                                                    market sector, segment, or group that the
                                                    Company has solicited, targeted, or accepted
                                                    business from prior to the Termination Date, or
                                                    has actively planned, prior to the Termination
                                                    Date, to solicit, target, or accept business from
                                                    (the “Target Market”), if the product or service
                                                    provided or offered by the Employee to such
                                                    Target Market is substantially the same as a
                                                    product or service provided or offered by the
                                                    Company to the Target Market, and such
                                                    acceptance or solicitation would be
                                                    competitive with or otherwise deleterious to
                                                    the Company’s own business activities, or
                                                    anticipated business activities, related to the
                                                    Target Market; or

                                                    (iv) enter into or propose to enter into any
                                                    business arrangement with any entity with
                                                    which, prior to the Termination Date, the
                                                    Company was involved in substantially the
                                                    same business arrangement, or with which,
                                                    prior to the Termination Date, the Company
                                                    had held discussions regarding the possibility
                                                    of entering into such an arrangement, if such
                                                    arrangement would be competitive with or
                                                    otherwise deleterious to the interests of the
                                                    Company. Ex. 57 §§ 3(c)(i)-(iv).




          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to

   allegations in Paragraph 502 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 122 of 138 PageID# 9751




          503.    The TM Defendants breached all and continue to violate aspects of all of
                  these provisions in the course of conducting their unlawful pay-to-play
                  scheme for Amazon real estate business, including by participating in the
                  RICO Enterprise.

          RESPONSE: Cheshire denies the allegation in Paragraph 503 because, among other

   reasons, there was no “RICO Enterprise.”

          504.    These breaches have not been cured and have caused Amazon to suffer
                  irreparable harm in the form of damage to its good will, business
                  relationships, and reputation.

          RESPONSE: Cheshier denies the allegations in Paragraph 504.

          505.    Defendants’ breaches have also caused Amazon to suffer pecuniary harm
                  and damages in amounts to be determined at trial.

          RESPONSE: Cheshire denies the allegations in Paragraph 505.

                                          COUNT VII
                            Unjust Enrichment and Constructive Trust

          506.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 505 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          507.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 507 is not directed at Cheshire and therefore requires no

   response. To the extent a response is required, Cheshire denies the existence of a RICO

   enterprise and denies any remaining allegations in Paragraph 507.

          508.    Under Virginia law, there is “a three-part test to govern unjust enrichment
                  claims: (1) the plaintiff conferred a benefit on the defendant; (2) the
                  defendant knew of the benefit and should reasonably have expected to repay
                  the plaintiff; and (3) the defendant accepted or retained the benefit without
                  paying for its value.” James G. Davis Constr. Corp. v. FTJ, Inc., 841 S.E.2d
                  642, 650 (Va. 2020). The existence of a contract does not bar a claim for
                  unjust enrichment “where the benefit received was outside the scope of the
                  contract.” Id. at 648 (quotation marks omitted); see also, e.g., id. (the
                  “existence of contract d[oes] not bar [a] claim for unjust enrichment based
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 123 of 138 PageID# 9752




                 on allegation that fees charged were illegal”). A claim of unjust enrichment
                 “is recognized as equitable,” and “a constructive trust . . . is a tool of equity
                 to prevent unjust enrichment.” U.S. ex rel. Rahman v. Oncology Assocs.,
                 198 F.3d 489, 497–98 (4th Cir. 1999) (quotation marks omitted); see also
                 Cooper v. Cooper, 457 S.E.2d 88, 92 (Va. 1995) (“A constructive trust is
                 appropriately imposed to avoid unjust enrichment of a party.”).

          RESPONSE:        Paragraph 508 contains a legal conclusion to which no response is

   required.

          509.   In the alternative for the TM Defendants, under Washington law a “claim of
                 unjust enrichment requires proof of three elements—(1) the defendant
                 receives a benefit, (2) the received benefit is at the plaintiff's expense, and
                 (3) the circumstances make it unjust for the defendant to retain the benefit
                 without payment.” Norcon Builders, LLC v. GMP Homes VG, LLC, 254
                 P.3d 835, 844 (Wash. Ct. App. 2011) (quotation marks omitted). Further,
                 “[a] constructive trust arises where a person holding title to property is
                 subject to an equitable duty to convey it to another on the ground that he
                 would be unjustly enriched if he were permitted to retain it.” Baker v.
                 Leonard, 843 P.2d 1050, 1055 (Wash. 1993) (en banc).

          RESPONSE:        Paragraph 509 contains a legal conclusion to which no response is

   required.

          510.   Plaintiffs conferred a benefit on the RICO Defendants by paying them
                 millions of dollars in fees and costs on the nine lease transactions detailed
                 herein. These benefits were undisclosed and outside of the scope of the
                 contracts governing the lease transactions, and they were at Amazon’s
                 expense.

          RESPONSE: Cheshire denies the allegations in Paragraph 510.

          511.   The RICO Defendants had actual knowledge of these benefits.

          RESPONSE: Cheshire denies the allegations in Paragraph 511.

          512.   Defendant Watson’s signature appears on each of the contracts that served
                 as vehicles for the delivery of the benefits. See, e.g., Ex. 24.

          RESPONSE:         Cheshire lacks knowledge and information sufficient to respond to

   allegations in Paragraph 512 and therefore denies the same.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 124 of 138 PageID# 9753




          513. Defendant Watson and Northstar intentionally wired millions of dollars of
               these benefits to Defendant Villanova Trust, Ex. 11, who on information and
               belief subsequently disbursed some or all of these benefits to Christian
               Kirschner and the TM Defendants
               .
          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 513 and therefore denies the same.

          514.   Further, Amazon uncovered multiple files in the recycle bin of Casey
                 Kirschner’s Amazon-issued computer establishing his and his co-
                 conspirators’ knowledge of the benefits conferred, including a spreadsheet
                 documenting certain Amazon real estate development fees that were
                 expressly designated for prohibited payments to the RICO Defendants as a
                 result of the Lease Transaction portion of the RICO Enterprise. Ex. 10; Dkt.
                 57 ¶ 2; Dkt. 44 ¶ 15–16. The RICO Defendants should have expected to
                 repay Plaintiffs for these benefits because they had actual knowledge that
                 Plaintiffs did not intend for them to receive the benefits and because they
                 intentionally obtained—and intentionally concealed—the benefits through
                 their knowingly illegal and fraudulent Lease Transaction portion of the
                 RICO Enterprise.

          RESPONSE: Cheshire denies the allegations in Paragraph 514.

          515. The RICO Defendants both accepted and retained these benefits without
               paying for their value. To date, the RICO Defendants have refused to return
               a penny of the benefits Plaintiffs conferred on them. This renders receipt of
               the benefits unjust
               .
          RESPONSE: Cheshire denies the allegations in Paragraph 515.

          516.   The RICO Defendants’ misconduct caused Amazon to enter into leases with
                 project budgets that were inflated to cover at least the kickback payments
                 to the RICO Defendants.

          RESPONSE: Cheshire denies the allegations in Paragraph 516.

          517.   But for the misconduct of the RICO Defendants, Amazon would not have
                 entered into any of the contracts at issue or would have entered into leases
                 with accurate budgets.

          RESPONSE: Cheshire denies the allegations in Paragraph 517.

          518.   Plaintiffs also conferred a benefit on the RICO Defendants by paying to
                 White Peaks Capital and NOVA PWC a figure approximately $17,730,000
                 in excess of the fair market value of the real property in Loudoun County,
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 125 of 138 PageID# 9754




                Virginia, subject to the Direct Purchase portion of the RICO Enterprise—
                $5,000,000 of which Watson and WDC Holdings subsequently obtained
                from the White Peaks Capital and NOVA WPC operators in an undisclosed
                October 2019 settlement, Lorman Decl. ¶ 13, and on information and belief
                approximately $1,000,000 that the TM Defendants subsequently obtained
                from these operators using a bank account associated with Johnny Lim
                and/or E2M Properties, LLC as a fraudulent pass-through.

         RESPONSE: Cheshire denies the allegations in Paragraph 518.

         519.   The RICO Defendants had actual knowledge of these benefits Plaintiffs
                conferred on them. White Peaks Capital and NOVA PWC had actual
                knowledge of the $17,730,000 benefit because they were parties to the
                original transaction with 41992 John Mosby Highway LLC, Ex. 47 (stating
                a $98,670,000.00 Purchase Price) and the same-day, inflated transaction
                with Plaintiffs, Ex. 37 (stating a $116,389,000 Purchase Price). Watson and
                WDC Holdings had actual knowledge of this $17,730,000 benefit, Lorman
                Decl. ¶ 9, and also had actual knowledge of the $5,000,000 benefit because
                they knowingly obtained it after an undisclosed settlement with the White
                Peaks Capital and NOVA PWC operators, id. at ¶ 13. On information and
                belief, the TM Defendants had actual knowledge of this $17,730,000 benefit
                and also had actual knowledge of the approximately $1,000,000 benefit
                because they successfully persuaded one or both of the White Peaks
                Defendants to wire the $1,000,000 to a bank account associated with
                Johnny Lim and/or E2M Properties, LLC from which the TM Defendants
                could and did obtain the monies. The RICO Defendants should have
                expected to repay the Plaintiffs for these benefits because they had actual
                knowledge that Plaintiffs did not intend for them to receive the benefits and
                because they intentionally obtained—and concealed—the benefits through
                their knowingly illegal and fraudulent Direct Purchase conduct. The RICO
                Defendants thus received these benefits at Amazon’s expense.

         RESPONSE: Cheshire denies the allegations in Paragraph 519.

         520.   The RICO Defendants both accepted and retained these benefits without
                paying for their value. To date, the RICO Defendants have not returned any
                of the benefits Plaintiffs conferred on them. This renders the RICO
                Defendants’ receipt of these benefits unjust.

         RESPONSE: Cheshire denies the allegations in Paragraph 520.

         521.   Plaintiffs also conferred a benefit on the RICO Defendants by paying to
                Blueridge Group a figure approximately $10,000,000 in excess of the fair
                market value of the real property in Loudoun County, Virginia, subject to
                the Direct Purchase portion of the RICO Enterprise, $5,000,000 of which
                Blueridge then funneled to the TM Defendants for their personal use.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 126 of 138 PageID# 9755




         RESPONSE: Cheshire denies the allegations in Paragraph 521.

         522.   On information and belief, the RICO Defendants had actual knowledge of
                these benefits Plaintiffs conferred on them.

         RESPONSE: Cheshire denies the allegations in Paragraph 522.

         523.   On information and belief, the TM Defendants had actual knowledge of      the
                $10,000,000 benefit because Nelson identified the land at issue in        the
                Blueridge Transaction for the express purpose of benefitting from         the
                transaction and Casey Kirschner facilitated the transaction, including    the
                insertion of Blueridge Group into the deal to serve as a conduit for      the
                illegally gained profits.

         RESPONSE: Cheshire denies the allegations in Paragraph 523.

         524. On information and belief, the TM Defendants had actual knowledge of this
              $10,000,000 benefit, and also had actual knowledge of the $5,000,000 they
              knowingly obtained personally.
              .
         RESPONSE: Cheshire denies the allegations in Paragraph 524.

         525.   The Defendants should have expected to repay the Plaintiffs for these
                benefits because they had actual knowledge that Plaintiffs did not intend for
                them to receive the benefits and because they intentionally obtained—and
                concealed—the benefits through their knowingly illegal and fraudulent
                Direct Purchase conduct. The RICO Defendants thus received these benefits
                at Amazon’s expense.

         RESPONSE: Cheshire denies the allegations in Paragraph 525.

         526.   The RICO Defendants both accepted and retained these benefits without
                paying for their value. To date, the RICO Defendants have not returned any
                of the benefits Plaintiffs conferred on them. This renders the RICO
                Defendants’ receipt of these benefits unjust.

         RESPONSE: Cheshire denies the allegations in Paragraph 526.

         527.   The RICO Defendants’ misconduct caused Amazon to purchase land whose
                price was artificially inflated to cover at least the kickback payments to the
                RICO Defendants.

         RESPONSE: Cheshire denies the allegations in Paragraph 527.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 127 of 138 PageID# 9756




          528.    But for the misconduct of the RICO Defendants, Amazon would have
                  entered into purchase agreements at lower prices.

          RESPONSE: Cheshire denies the allegations in Paragraph 528.

          529.    Plaintiffs request remedies, including, but not limited to, the imposition of
                  a constructive trust over: the accounts and assets identified in the sworn
                  affidavits and exhibits accompanying this complaint, see Exs. 14, 30, 40–
                  42; MacDonald Decl. ¶¶ 18, 22, 38, 48–50; additional accounts and assets
                  of the RICO Defendants identified during discovery or the ongoing internal
                  and parallel criminal investigations that contain a portion of the benefits;
                  and other assets identified during discovery or the ongoing investigations
                  that the RICO Defendants’ obtained by using the benefits Amazon conferred
                  on them. To the extent the RICO Defendants have intermingled these assets
                  or otherwise made a trust impracticable, Plaintiffs are entitled to equitable
                  liens on those assets or intermingled accounts. Plaintiffs also request
                  disgorgement of any profits that the RICO Defendants have received
                  through their use of funds in which the Plaintiffs hold an equitable interest.

          RESPONSE: Cheshire denies the alegations in Paragraphs 529.

                                           COUNT VIII
                                 Conversion and Constructive Trust

          530.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 529 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          531.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 531 is not directed at Cheshire and therefore no response is

   required. To the extent a response is required, Cheshire denies the existence of a RICO enterprise

   and denies any remaining allegations in Paragraph 531.

          532.    “Under Virginia law, conversion is any distinct act of dominion wrongfully
                  exerted over the property of another, and in denial of his rights, or
                  inconsistent therewith.” Fed. Ins. Co. v. Smith, 44 F. Supp. 2d 507, 517–18
                  (E.D. Va. 2001) (quotation marks and footnote omitted), aff’d, 63 Fed.
                  App’x 630 (4th Cir. 2003). “It is well-settled that money . . . may be
                  converted.” Id. at 518 n. 25; see also, e.g., PGI, Inc. v. Rathe Prods., Inc.,
                  576 S.E.2d 438, 443 (Va. 2003). Further, “[a] conversion may be committed
                  by intentionally . . . dispossessing another of a chattel,” Restatement
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 128 of 138 PageID# 9757




                 (Second) of Torts § 223(a) (1965), which can occur by intentionally
                 “obtaining possession of a chattel from another by fraud or duress,” id. §
                 221. See also id. § 221 cmt. b (“One who by fraudulent representations
                 induces another to surrender the possession of a chattel to him has
                 dispossessed the other of the chattel [and] taking possession of the chattel
                 given under such circumstances is ineffectual to constitute a consent to the
                 taking.”). In addition, “[o]ne receiving chattel from a third person with
                 intent to acquire a proprietary interest in it is liable without a demand for
                 its return by the person entitled to possession The mere receipt of the
                 possession of the goods under such circumstances is conversion.” Smith,
                 144 F. Supp. 2d at 519 n.27 (quotation marks omitted).

          RESPONSE:        Paragraph 532 contains a legal conclusion to which no response is

   required.

          533.   In the alternative for the TM Defendants, under Washington law
                 “[c]onversion . . .occurs when a person intentionally interferes with chattel
                 belonging to another, either by taking or unlawfully retaining it, thereby
                 depriving the rightful owner of possession.” Davenport v. Wash. Educ.
                 Ass’n, 197 P.3d 686 (Wash. 2008) (en banc). Further, “[m]oney may be the
                 subject of conversion if the defendant wrongfully received it.” Id.

          RESPONSE: Paragraph 533 contains a legal conclusion for which no response is

   required.

          534.   The RICO Defendants wrongfully exercised authority over millions of
                 dollars Plaintiffs had and have a right to immediate possession of by
                 inducing Plaintiffs to pay them and/or their affiliates these monies in the form
                 of undisclosed costs and fees on the nine lease transactions detailed herein
                 that they procured by reason of their fraudulent Lease Transaction conduct.

          RESPONSE: Cheshire denies the allegations in Paragraph 534.

          535.   The RICO Defendants wrongfully exercised authority over millions of
                 dollars Plaintiffs had and have a right to immediate possession of.

          RESPONSE: Cheshire denies the allegations in Paragraph 535.

          536.   White Peaks Capital and NOVA WPC induced Plaintiffs to purchase the
                 Virginia property site subject to the Direct Purchase portion of the RICO
                 Enterprise at a price fraudulently inflated by $17,730,000. From that
                 corpus, Defendants Watson and WDC Holdings converted $5,000,000 by
                 executing with the White Peaks Capital and NOVA WPC operators the
                 undisclosed October 2019 settlement, and, on information and belief, the TM
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 129 of 138 PageID# 9758




                 Defendants converted $1,000,000 of the inflated price.

          RESPONSE: Cheshire denies the allegations in Paragraph 536.

          537.   Similarly, Casey Kirschner induced Plaintiffs to purchase the Blueridge
                 Property subject to the Direct Purchase portion of the RICO Enterprise at
                 a price fraudulently inflated by $10,000,000. On information and belief,
                 from that corpus, the TM Defendants converted $5,000,000, which they
                 split equally.

          RESPONSE: Cheshire denies the allegations in Paragraph 537.

          538.   Plaintiffs request remedies, including, but not limited to, the imposition of
                 a constructive trust over: the accounts and assets identified in the affidavits
                 and exhibits accompanying this complaint, see Exs. 14, 30, 40–42;
                 MacDonald Decl. ¶¶ 18, 22, 38, 48–50; additional accounts and assets of the
                 RICO Defendants identified during discovery or the ongoing internal and
                 parallel criminal investigations that contain a portion of the converted
                 property; and other assets identified during discovery or the investigations
                 that the RICO Defendants’ obtained by using the converted property. To the
                 extent the RICO Defendants have intermingled these assets or otherwise
                 made a trust impracticable, Plaintiffs are entitled to equitable liens on those
                 assets or intermingled accounts. Plaintiffs also request disgorgement of any
                 profits that the RICO Defendants have received through their use of funds
                 in which the Plaintiffs hold an equitable interest.

          RESPONSE: Cheshire denies the allegations in Paragraph 538.

                                            COUNT IX
                               Alter Ego/Piercing the Corporate Veil

          RESPONSE: Paragraphs 539-544 are not directed at Cheshire and therefore do not

   require a response. To the extent they do require a response, Cheshire lacks knowledge or

   information sufficient to confirm or deny the allegations in Paragraphs 539-544 and therefore

   denies the same. Cheshire Ventures denies the remaining allegations in Paragraphs 539-544.

                                            COUNT X
                                    Agency/Respondeat Superior

          RESPONSE: Paragraphs 545-568 are not directed at Cheshire and therefore do not

   require a response. To the extent they do require a response, Cheshire lacks knowledge or
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 130 of 138 PageID# 9759




   information sufficient to confirm or deny the allegations in Paragraphs 545-568 and therefore

   denies the same. Cheshire Ventures denies the remaining allegations in Paragraphs 545-568.

                                           COUNT XI
                              Robinson-Patman Act – Antitrust Violation

          569.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 568 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          570.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 570 is not directed at Cheshire and therefore no response is

   required. To the extent a response is required, Cheshire denies the existence of a RICO enterprise

   and denies any allegations in Paragraph 570.

          571.    Federal law prohibits any person from “pay[ing] . . . receiv[ing] or
                  accept[ing] anything of value as a commission, brokerage, or other
                  compensation” to an agent of another party to the transaction. 15 U.S.C. §
                  13(c). This prohibition outlaws commercial bribery and kickbacks or other
                  conduct that results in the “bribing of a seller’s broker by the buyer.” FTC
                  v. Henry Broch & Co., 363 U.S. 166, 168-69 (1960) (quotation marks
                  omitted); see also Stephen Jay Photography, Ltd. v. Olan Mills, Inc., 903
                  F.2d 988, 992 (4th Cir. 1990).

          RESPONSE:         Paragraph 571 contains a legal conclusion to which no response is

   required.

          572.    Federal law provides a private cause of action to “any person who shall be
                  injured in his business or property by reason of anything forbidden in the
                  antitrust laws.” 15 U.S.C. § 15(a). Antitrust plaintiffs are entitled to the
                  “cost of suit, including a reasonable attorney’s fee” and to “threefold the
                  damages,” including prejudgment interest, as the court finds appropriate.
                  Id.

          RESPONSE:         Paragraph 572 contains a legal conclusion to which no response is

   required.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 131 of 138 PageID# 9760




         573.   The RICO Defendants acted in concert to extract payments and terms from
                Amazon that would not have been available to them absent the undisclosed and
                illegal conduct by the TM Defendants as agents of Amazon. The RICO
                Defendants conspired and agreed to provide the TM Defendants with payments
                and other personal benefits in exchange for the TM Defendants steering Amazon
                contracts and/or other valuable business opportunities and information to them.
                In so doing, the RICO Defendants paid, and the TM Defendants “receiv[ed] or
                accept[ed]” funds or other valuable consideration “as a commission, brokerage,
                or other compensation” in their capacity as agents for Amazon on the
                transactions for which the commissions or other consideration was paid. 15
                U.S.C. § 13(c).

         RESPONSE: Cheshire denies the allegations in Paragraph 573.

         574.   The RICO Defendants at no time disclosed to Amazon the payments or other
                benefits that Amazon’s counterparties on the company’s real estate
                transactions paid to the TM Defendants in their capacity as Amazon’s
                agents.

         RESPONSE: Cheshire denies the allegations in Paragraph 574.

         575.   As a direct result of this unlawful and undisclosed conspiracy and collusion,
                the RICO Defendants’ payment of prohibited benefits to the TM Defendants
                caused Amazon to suffer injury in its business or property in amounts to be
                determined at trial.

         RESPONSE: Cheshire denies the allegations in Paragraph 575.

         576.   This harm to Amazon is of the type the antitrust laws are designed to
                prevent. The RICO Defendants’ unlawful and collusive conduct with
                Amazon’s agents (the TM Defendants) on the Amazon transactions in issue
                not only deprived Amazon of the faithful work and honest services of the
                TM Defendants, but also resulted in inflated or otherwise anti-competitive
                real estate sale and lease transactions that caused economic harm to
                Amazon both directly and through its distortion of the relevant market for
                commercial data center sites in Northern Virginia.

         RESPONSE: Cheshire denies the allegations in Paragraph 576.

         577.   The RICO Defendants engaged in this scheme with knowledge or reckless
                indifference that their collusive conduct would cause these injuries to
                Amazon and restrain competition in the relevant market through the
                payment of commissions or benefits in violation of 15 U.S.C. § 13(c).

         RESPONSE: Cheshire denies the allegations in Paragraph 577.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 132 of 138 PageID# 9761




          578.    Amazon is well positioned to enforce Section 15(c)’s prohibition on
                  commercial bribery because, as the TM Defendants’ former employer and
                  the victim of their conspiracy internally and with other Defendants in this
                  action, Amazon is uniquely well-positioned to investigate the scope and
                  impact of their unlawful acts on both Amazon’s own transactions and the
                  relevant market.

          RESPONSE: Cheshire lacks knowledge and information sufficient to respond to the

   allegations in Paragraph 578 and therefore denies the same.

          579.    As a result of the RICO Defendants’ violations, Amazon is entitled to
                  remedies including but not limited to threefold damages, costs, attorney’s
                  fees and other compensatory, injunctive, and punitive relief as the Court
                  finds appropriate.

          RESPONSE: Cheshire denies the allegations in Paragraph 579.

                                        COUNT XII
             Preliminary Injunction – Fed. R. Civ. P. 64, 65 & Va. Code § 8.01-622

          580.    Plaintiffs incorporate all preceding paragraphs by reference.

          RESPONSE: All responses made to Paragraphs 1 through 579 of the Complaint are re-

   alleged and incorporated, herein, by reference.

          581.    This count is against the RICO Defendants.

          RESPONSE: Paragraph 581 is not directed at Cheshire and therefore no response is

   required. To the extent a response is required, Cheshire denies the existence of a RICO enterprise

   and denies all allegations in Paragraph 581.

          582.    The RICO Defendants were engaged in commerce through their business
                  dealings.

          RESPONSE: Cheshire denies any allegation that it was involved in a racketeering or

   kickback scheme. Cheshire admits only that it was engaged in commerce. Cheshire denies the

   remaining allegations in Paragraph 582.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 133 of 138 PageID# 9762




          583.    The RICO Defendants committed civil RICO violations, violations of the
                  Robinson-Patman Act, fraud, tortious interference, civil conspiracy, breach
                  of contract, reformation, unjust enrichment, and conversion, when, in the
                  course of commerce, Defendants paid, received, or accepted money as part
                  of the kickback scheme and/or other unlawful activities committed by or
                  through the Defendants, including as part of the RICO Enterprise, and/or
                  the TM Defendants’ pay-to-play scheme for Amazon real estate business
                  and related opportunities.

          RESPONSE: Cheshire denies the allegations in Paragraph 583.

          584.    Plaintiffs were not aware of the RICO Defendants’ unlawful activities
                  including the RICO Enterprise.

          RESPONSE: To the extent Paragraph 584 alleges or implies that Cheshire was engaged

   in unlawful activities or a “RICO Enterprise,” Cheshire denies those allegations.

          585.    Federal Rule of Civil Procedure 65 addresses the authority of a district court to
                  issue “injunctions and restraining orders,” and Rule 65(b) states that a district
                  court “may issue a temporary restraining order without written or oral notice to
                  the adverse party or its attorney” where: “(A) specific facts in an affidavit or a
                  verified complaint clearly show that immediate and irreparable injury, loss, or
                  damage will result to the movant before the adverse party can be heard in
                  opposition; and (B) the movant’s attorney certifies in writing any efforts made to
                  give notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b).

          RESPONSE:        Paragraph 585 contains a legal conclusion to which no response is

   required.

           586. Federal Rule of Civil Procedure 64 complements Rule 65 in stating that, at
                “the commencement of and throughout an action, every remedy is available
                that, under the law of the state where the court is located, provides for
                seizing a person or property to secure satisfaction of the potential
                judgment.” Fed. R. Civ. P. 64. The rule goes on to state that the “remedies
                available under this rule include,” among other things, “attachment,
                garnishment, replevin, sequestration and other corresponding or equivalent
                remedies,” and that such remedies are available “however designated and
                regardless of whether state procedure requires an independent action.” Id.

          RESPONSE:        Paragraph 586 contains a legal conclusion to which no response is

   required.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 134 of 138 PageID# 9763




          587.   Virginia law permits a court to award an injunction “whether the party
                 against whose proceedings the injunction be asked resides in or out of” the
                 jurisdiction where the injunction is sought, Va. Code § 8.01-620, and also
                 “to protect any plaintiff in a suit for specific property, pending either at law
                 or in equity, against injury from the sale, removal, or concealment of such
                 property.” Va. Code § 8.01-622.

          RESPONSE:        Paragraph 587 contains a legal conclusion to which no response is

   required.

          588.   Virginia law further and expressly permits pretrial attachment if the
                 plaintiff sufficiently shows that the defendant “[i]s converting, is about to
                 convert or has converted his property of whatever kind, or some part
                 thereof, into money, securities or evidences of debt with intent to hinder,
                 delay, or defraud his creditors.” Va. Code § 8.01-534(A)(4).

          RESPONSE:        Paragraph 588 contains a legal conclusion to which no response is

   required.

          589.   Virginia law also states that “[i]t shall be sufficient ground for an action for
                 pretrial levy or seizure or an attachment if the specific personal property
                 sought to be levied or seized” “[w]ill be sold, removed, secreted or
                 otherwise disposed of by the defendant, in violation of an obligation to the
                 plaintiff, so as not to be forthcoming to answer the final judgment of the
                 court respecting the same.” Va. Code § 8.01-534(B)(1).

          RESPONSE:        Paragraph 589 contains a legal conclusion to which no response is

   required.

          590.   Plaintiffs are entitled to temporary, preliminary, and permanent injunctive
                 relief enjoining Defendants and their affiliates, agents, and assigns from: (1)
                 disrupting any direct or indirect business or other relationships or vendor
                 performance at or associated with Plaintiffs’ Lease Transaction or other
                 properties in this District; (2) spoliating, dissipating, converting,
                 misappropriating or depleting any evidence or assets related to the conduct
                 at issue in this suit; or (3) using Amazon confidential information, business
                 opportunities, contracts, funds or other assets in violation of Amazon
                 contracts or company policies.

          RESPONSE: Cheshire denies the allegations in Paragraph 590.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 135 of 138 PageID# 9764




                                          PRAYER FOR RELIEF

          Cheshire denies that Plaintiffs are entitled to damages for any of the claims outlined in

   the Complaint, including the claimed damages outlined in Paragraphs 591-601.

                        CHESHIRE VENTURES’ AFFIRMATIVE DEFENSES

          1.      Plaintiffs’ claims are barred in whole or in part by the doctrine of release, estoppel,

   delay, laches and/or waiver.

          2.      Plaintiffs’ claims are barred in whole or in part by the doctrine of unclean hands for

   its actions in connection with some of real estate transactions at issue in this suit by engaging in

   the very conduct they allege are illicit or improper.

          3.      Plaintiffs’ claims are barred in whole or in part by assumption.

          4.      Plaintiffs’ claims are barred in whole or in part by failure of consideration.

          5.      Plaintiffs’ claims are barred in whole or in part because Plaintiffs knew of the

   price differentials concerning the “Direct Purchase Transactions” transactions and thus cannot

   claim they were misled regarding the same.

          6.      Plaintiffs’ claims are barred in whole or in part by failure to join indispensable or

   necessary parties.

          7.      Plaintiffs’ claims are barred by the doctrine of novation.

          8.      Plaintiffs’ claims are barred by the doctrine of ratification.

          9.      Plaintiffs’ claims are barred by the doctrine of unjust enrichment.

          10.     Plaintiffs’ claims are barred in whole or in part due to failure of conditions.

          11.     Plaintiffs’ claims fail in whole or in part by Plaintiffs’ failure to state a claim upon

   which relief may be granted.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 136 of 138 PageID# 9765




          12.     Plaintiffs’ alleged damages were not caused by an alleged act of omission of

   Cheshire Ventures.

          13.     If Plaintiffs’ sustained any injury or incurred any loss or damages as alleged in the

   Complaint, the same were caused in whole or in part by acts or omission of another or others

   over whom Cheshire is not responsible, and whose conduct Cheshire had no duty or reason to

   anticipate or control.

          14.     Plaintiffs’ claims are barred in whole or in part by the economic loss rule.

          15.     Cheshire reserves the right, with leave of court, to amend its Answer and assert

   any additional defenses, counterclaims, or cross-claims that may become available through the

   course of discovery or otherwise during the course of litigation.

                                           JURY DEMAND

          Cheshire demands a jury trial on all issues so triable.




   Dated: February 24, 2021.
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 137 of 138 PageID# 9766




                                      Respectfully submitted,



                                       /s/ Rachel Friedman
                                      Rachel Friedman (VA Bar #93898)
                                      BURR & FORMAN LLP
                                      420 North 20th Street, Suite 3400
                                      Birmingham, AL 35203
                                      Telephone: (205) 251-3000
                                      Facsimile: (205) 458-5100
                                      rfriedma@burr.com

                                      and

                                      J. Alex Little, IV (TN BPR No. 029858)
                                               (pro hac vice)
                                      BURR & FORMAN, LLP
                                      222 2nd Ave. S., Suite 2000
                                      Nashville, TN 37201
                                      Telephone: (615) 724-3200
                                      Facsimile: (615) 724-3290
                                      alex.little@burr.com

                                      Attorneys for Carleton Nelson and Cheshire
                                      Ventures, LLC
Case 1:20-cv-00484-LO-TCB Document 274 Filed 02/24/21 Page 138 of 138 PageID# 9767




                                    CERTIFICATE OF SERVICE

          I hereby certify that on February 24, 2021, I electronically filed the foregoing with the

   Clerk of Court using the CM/ECF system. I will send the document and a notification of such

   filing to the following parties via U.S. mail to their last-known address.

    Travis S. Andrews                                 Jeffrey R. Hamlin
    Luke M. Sullivan                                  Ifrah PLLC
    Gibson Dunn & Crutcher, LLP                       1717 Pennsylvania Ave. NW, Suite 650
    1050 Connecticut Ave. NW                          Washington, DC 20006
    Washington, DC 20036-5306                         jhamlin@ifrahlaw.com
    tandrews@gibsondunn.com
    lsullivan@gibsondunn.com                          Counsel for WDC Holdings, LLC; Brian
                                                      Watson, Sterling NCP FF, LLC; Manassas
    Counsel for Amazon.Com, Inc. and Amazon           NCP FF, LLC; and NSIPI Administrative
    Data Services, Inc.                               Manager

    Jamie Hubbard                                     Casey Kirschner
    Stimson Stancil LaBranche Hubbard                 635 N. Alvarado Lane
    1652 Downing Street                               Plymouth, MN 55447
    Denver, CO 80218                                  casey.kirschner@gmail.com

    Counsel for Defendants, White Peaks Capital       Pro se
    LLC and NOVA WPC LLC

    Villanova Trust                                   AllCore Development, LLC
    c/o Christian Kirschner, Trustee                  c/o CT Corporation System
    3924 Wallace Lane                                 1908 Thomes Ave.
    Nashville, TN 37215                               Cheyenne, WY 82001


    Finbrit Holdings, LLC
    Paracorp Inc.
    1920 Thomes Ave., Ste. 610
    Cheyenne, WY 82001




                                                 /s/ Rachel Friedman
                                                         Rachel Friedman
